Exhibit 10.6
 
FIFTEENTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
AMB PROPERTY II, L.P.
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page ARTICLE 1. DEFINED TERMS AND RULES OF
CONSTRUCTION     4  
 
               
 
  Section 1.1.   Definitions     4  
 
                ARTICLE 2. ORGANIZATIONAL MATTERS     20  
 
               
 
  Section 2.1.   Organization     20  
 
  Section 2.2.   Name     20  
 
  Section 2.3.   Resident Agent; Principal Office     21  
 
  Section 2.4.   Power of Attorney     21  
 
  Section 2.5.   Term     22  
 
  Section 2.6.   Number of Partners     22  
 
                ARTICLE 3. PURPOSE     23  
 
               
 
  Section 3.1.   Purpose and Business     23  
 
  Section 3.2.   Powers     23  
 
  Section 3.3.   Partnership Only for Purposes Specified     23  
 
  Section 3.4.   Representations and Warranties by the Parties     24  
 
  Section 3.5.   Certain ERISA Matters     25  
 
                ARTICLE 4. CAPITAL CONTRIBUTIONS     26  
 
               
 
  Section 4.1.   Capital Contributions of the Partners     26  
 
  Section 4.2.   Loans     26  
 
  Section 4.3.   Additional Funding and Capital Contributions     26  
 
  Section 4.4.   No Preemptive Rights     27  
 
  Section 4.5.   Other Contribution Provisions     27  
 
                ARTICLE 5. DISTRIBUTIONS     27  
 
               
 
  Section 5.1.   Requirement and Characterization of Distributions     27  
 
  Section 5.2.   Distributions in Kind     28  
 
  Section 5.3.   Distributions Upon Liquidation     28  
 
  Section 5.4.   Distributions to Reflect Issuance of Additional Partnership
Interests     28  
 
                ARTICLE 6. ALLOCATIONS     29  
 
               
 
  Section 6.1.   Timing and Amount of Allocations of Net Income and Net Loss    
29  
 
  Section 6.2.   General Allocations     29  
 
  Section 6.3.   Additional Allocation Provisions     31  
 
  Section 6.4.   Tax Allocations     33  
 
                ARTICLE 7. MANAGEMENT AND OPERATIONS OF BUSINESS     34  
 
               
 
  Section 7.1.   Management     34  
 
  Section 7.2.   Certificate of Limited Partnership     37  
 
  Section 7.3.   Restrictions on General Partner’s Authority     38  
 
  Section 7.4.   Reimbursement of the General Partner     40  
 
  Section 7.5.   Outside Activities of the General Partner     40  
 
  Section 7.6.   Employee Benefit Plans     41  
 
  Section 7.7.   Indemnification     41  
 
  Section 7.8.   Liability of the General Partner     43  
 
  Section 7.9.   Other Matters Concerning the General Partner     44  
 
  Section 7.10.   Title to Partnership Assets     44  
 
  Section 7.11.   Reliance by Third Parties     45  
 
                ARTICLE 8. RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS     45  

i



--------------------------------------------------------------------------------



 



                              Page
 
  Section 8.1.   Limitation of Liability     45  
 
  Section 8.2.   Management of Business     45  
 
  Section 8.3.   Outside Activities of Limited Partners     46  
 
  Section 8.4.   Return of Capital     46  
 
  Section 8.5.   Rights of Limited Partners Relating to the Partnership     46  
 
                ARTICLE 9. BOOKS, RECORDS, ACCOUNTING AND REPORTS     47  
 
               
 
  Section 9.1.   Records and Accounting     47  
 
  Section 9.2.   Fiscal Year     47  
 
  Section 9.3.   Reports     48  
 
  Section 9.4.   Nondisclosure of Certain Information     48  
 
                ARTICLE 10. TAX MATTERS     48  
 
               
 
  Section 10.1.   Preparation of Tax Returns     48  
 
  Section 10.2.   Tax Elections     49  
 
  Section 10.3.   Tax Matters Partner     49  
 
  Section 10.4.   Organizational Expenses     50  
 
  Section 10.5.   Withholding     50  
 
                ARTICLE 11. TRANSFERS AND WITHDRAWALS     51  
 
               
 
  Section 11.1.   Transfer     51  
 
  Section 11.2.   Transfer of Common Limited Partner’s Partnership Interest    
51  
 
  Section 11.3.   Preferred Limited Partners’ and Class B Common Limited
Partners’ Rights to Transfer     52  
 
  Section 11.4.   Substituted Limited Partners     53  
 
  Section 11.5.   Assignees     54  
 
  Section 11.6.   General Provisions     54  
 
                ARTICLE 12. ADMISSION OF PARTNERS     56  
 
               
 
  Section 12.1.   Admission of Successor General Partner     56  
 
  Section 12.2.   Admission of Additional Limited Partners     56  
 
  Section 12.3.   Amendment of Agreement and Certificate of Limited Partnership
    57  
 
                ARTICLE 13. DISSOLUTION AND LIQUIDATION     57  
 
               
 
  Section 13.1.   Dissolution     57  
 
  Section 13.2.   Winding Up     58  
 
  Section 13.3.   Compliance with Timing Requirements of Regulations     59  
 
  Section 13.4.   Deemed Distribution and Recontribution     60  
 
  Section 13.5.   Rights of Limited Partners     60  
 
  Section 13.6.   Notice of Dissolution     60  
 
  Section 13.7.   Cancellation of Certificate of Limited Partnership     60  
 
  Section 13.8.   Reasonable Time for Winding-Up     61  
 
  Section 13.9.   Waiver of Partition     61  
 
                ARTICLE 14. AMENDMENT OF PARTNERSHIP AGREEMENT; CONSENTS     61
 
 
               
 
  Section 14.1.   Amendments     61  
 
  Section 14.2.   Action by the Partners     61  
 
                ARTICLE 15. GENERAL PROVISIONS     62  
 
               
 
  Section 15.1.   Addresses and Notice     62  
 
  Section 15.2.   Titles and Captions     62  
 
  Section 15.3.   Pronouns and Plurals     62  
 
  Section 15.4.   Further Action     63  
 
  Section 15.5.   Binding Effect     63  
 
  Section 15.6.   Creditors     63  
 
  Section 15.7.   Waiver     63  
 
  Section 15.8.   Counterparts     63  
 
  Section 15.9.   Applicable Law     63  

ii



--------------------------------------------------------------------------------



 



                              Page
 
  Section 15.10.   Invalidity of Provisions     63  
 
  Section 15.11.   Entire Agreement     63  
 
  Section 15.12.   No Rights as Stockholders     64  
 
                ARTICLE 16. INTENTIONALLY OMITTED     64  
 
                ARTICLE 17. INTENTIONALLY OMITTED     64  
 
                ARTICLE 18. INTENTIONALLY OMITTED     64  
 
                ARTICLE 19. INTENTIONALLY OMITTED     64  
 
                ARTICLE 20. INTENTIONALLY OMITTED     64  
 
                ARTICLE 21. INTENTIONALLY OMITTED     64  
 
                ARTICLE 22. INTENTIONALLY OMITTED     64  
 
                ARTICLE 23. CLASS B COMMON UNITS     65  
 
               
 
  Section 23.1.   Designation     65  
 
  Section 23.2.   Ranking     65  
 
  Section 23.3.   Distributions     65  
 
  Section 23.4.   Class B Redemption     66  
 
                ARTICLE 24. INTENTIONALLY OMITTED     68  

iii



--------------------------------------------------------------------------------



 



FIFTEENTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
AMB PROPERTY II, L.P.
     THIS FIFTEENTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP, dated
as of February 19, 2010, is entered into by and among AMB PROPERTY HOLDING
CORPORATION, a Maryland corporation (the “Company”), as the General Partner, and
the Persons whose names are set forth on Exhibit A attached hereto, as the
Limited Partners (the “Existing Limited Partners”), together with any other
Persons who become Partners in the Partnership as provided herein.
          WHEREAS, the General Partner and the Existing Limited Partners are
parties to that certain Fourteenth Amended and Restated Agreement of Limited
Partnership, dated as of February 22, 2007, as amended by the First Amendment
thereto, dated as of January 1, 2008;
          WHEREAS, on November 24, 1998, Belcrest Realty Corporation, a Delaware
corporation, and Belair Real Estate Corporation, a Delaware corporation (each a
“Contributor” and, together the “Contributors”), made an aggregate Capital
Contribution of $110,000,000, in cash, to the Partnership in exchange for which
the Contributors received an aggregate of 2,200,000 Series C Preferred Units in
the Partnership;
          WHEREAS, on May 5, 1999, J.P. Morgan Mosaic Fund, LLC, a Delaware
limited liability company (the “Series D Contributor”), made a Capital
Contribution of $79,766,850, in cash, to the Partnership in exchange for which
the Series D Contributor received 1,595,337 Series D Preferred Units in the
Partnership;
          WHEREAS, on August 31, 1999, Fifth Third Equity Exchange Fund 1999,
LLC, a Delaware limited liability company (the “Series E Contributor”), made a
Capital Contribution of $11,022,000, in cash, to the Partnership in exchange for
which the Series E Contributor received 220,440 Series E Preferred Units in the
Partnership;
          WHEREAS, on March 22, 2000, Bailard, Biehl & Kaiser Technology
Exchange Fund, LLC, a Delaware limited liability company (the “Series F
Contributor”), made a Capital Contribution of $19,871,950, in cash, to the
Partnership in exchange for which the Series F Contributor received 397,439
Series F Preferred Units in the Partnership;
          WHEREAS, on August 29, 2000, Bailard, Biehl & Kaiser Technology
Exchange Fund, LLC, a Delaware limited liability company (the “Series G
Contributor”), made a Capital Contribution of $1,000,000, in cash, to the
Partnership in exchange for which the Series G Contributor received 20,000
Series G Preferred Units in the Partnership;
          WHEREAS, on September 1, 2000, J.P. Morgan Mosaic Fund IV, LLC, a
Delaware limited liability company (the “Series H Contributor”), made a Capital
Contribution of

 



--------------------------------------------------------------------------------



 



$42,000,000, in cash, to the Partnership in exchange for which the Series H
Contributor received 840,000 Series H Preferred Units in the Partnership;
          WHEREAS, on March 21, 2001, J.P. Morgan Chase Mosaic Fund V, LLC, a
Delaware limited liability company (the “Series I Contributor”), made a Capital
Contribution of $25,500,000, in cash, to the Partnership in exchange for which
the Series I Contributor received 510,000 Series I Preferred Units in the
Partnership;
          WHEREAS, on December 5, 2001, the Partnership repurchased all
2,200,000 of the Series C Preferred Units from the Series C Limited Partner
pursuant to the terms of a Preferred Unit Repurchase Agreement, entered into by
and among the Partnership, the General Partner, and the Series C Limited
Partner;
          WHEREAS, on July 31, 2002, the Partnership repurchased 130,000 of the
Series F Preferred Units and all 20,000 of the outstanding Series G Preferred
Units from the Series F Limited Partner and G Limited Partner pursuant to the
terms of a Preferred Unit Repurchase Agreement, entered into by and among the
Partnership, the General Partner and the Series F Limited Partner and G Limited
Partner;
          WHEREAS, on July 14, 2003, the Partnership repurchased 66,300 of the
Series F Preferred Units from the Series F Limited Partner pursuant to the terms
of a Preferred Unit Repurchase Agreement, entered into by and among the
Partnership, the General Partner and the Series F Limited Partner;
          WHEREAS, on November 14, 2003, Fred Shepherd, LLC and East Grand
Business Center Partnership, L.P. (the “East Grand Class B Contributors”) made
Capital Contributions of $4,486,735.42, to the Partnership in exchange for which
the East Grand Class B Contributors received an aggregate of 145,548 Class B
Common Units in the Partnership;
          WHEREAS, on September 24, 2004, Robert Pattillo Properties, Inc., a
Georgia corporation (the “Series N Contributor”), made a Capital Contribution of
$36,479,100, to the Partnership in exchange for which the Series N Contributor
received an aggregate of 729,582 Series N Preferred Units in the Partnership;
          WHEREAS, on January 27, 2006, the Series N Limited Partner transferred
all 729,582 of the Series N Preferred Units to the Operating Partnership
pursuant to the terms of an Assignment Agreement, entered into by and among the
Operating Partnership and the Series N Limited Partner, and the Partnership
repurchased all 729,582 of the Series N Preferred Units from the Operating
Partnership;
          WHEREAS, on March 21, 2006, the Partnership repurchased all 840,000 of
the Series H Preferred Units from the Series H Limited Partner pursuant to the
terms of a Preferred Unit Repurchase Agreement, entered into by and among the
Partnership, the Former General Partner and the Series H Limited Partner;
          WHEREAS, on June 30, 2006, the Partnership repurchased all 220,440 of
the Series E Preferred Units from the Series E Limited Partner pursuant to the
terms of a Preferred Unit Repurchase Agreement, entered into by and among the
Partnership, the Former General Partner and the Series E Limited Partner;

2



--------------------------------------------------------------------------------



 



          WHEREAS, on September 21, 2006, the Partnership repurchased 201,139 of
the Series F Preferred Units from the Series F Limited Partner pursuant to the
terms of a Preferred Unit Repurchase Agreement, entered into by and among the
Partnership, the Former General Partner and the Series F Limited Partner;
          WHEREAS, on November 1, 2006, J.A. Green Development Corp., a New York
corporation, and JAGI, Inc., a Delaware corporation (together, the “J.A. Green
Class B Contributors”), made Capital Contributions of $63,689,030.00, to the
Partnership in exchange for which the J.A. Green Class B Contributors received
an aggregate of 1,130,835 Class B Common Units in the Partnership;
          WHEREAS, pursuant to an Agreement Regarding Transfer of Partnership
Units and Admission of Substituted Limited Partner, dated as of January 29,
2007, made by and among the Partnership, the Former General Partner, the
Operating Partnership, AMB, JPM Mosaic I REIT, Inc., a Maryland corporation
(“Transferor”), and J.P. Morgan Securities Inc., a Delaware corporation
(“JPMSI”), Transferor transferred to JPMSI all of the Series D Preferred Units
and the Agreement was amended and restated to reflect (i) a change in the rate
applicable to the Series D Preferred Units from 7.75% to 7.18%, (ii) a change in
the date prior to which the Series D Preferred Units could not be redeemed from
May 5, 2004 to February 22, 2012, and (iii) certain other matters;
          WHEREAS, on April 17, 2007, the Partnership repurchased all 510,000 of
the Series I Preferred Units from the Series I Limited Partner pursuant to the
terms of a Preferred Unit Repurchase Agreement, entered into by and among the
Partnership, the Former General Partner and the Series I Limited Partner;
          WHEREAS, on January 1, 2008, the Former General Partner transferred
its ownership interest in the Partnership to the General Partner;
          WHEREAS, on November 10, 2009, AMB purchased all 1,595,337 of the
Series D Preferred Units from the Series D Limited Partner in exchange for
2,880,281 REIT Shares pursuant to the terms of a Preferred Unit Purchase
Agreement, entered into by and among the Partnership, the General Partner, AMB
and the Series D Limited Partner;
          WHEREAS, AMB contributed the Series D Preferred Units to the Operating
Partnership, which contributed the Series D Preferred Units to the Partnership
in exchange for 2,880,281 Class A Common Units of the Partnership;
          WHEREAS, pursuant to Section 7.3D(iii) of the Agreement, the General
Partner may, without the consent of the other partners, amend the Agreement to
set forth or amend the designations, rights, powers, duties, and preferences of
the holders of any additional Partnership Interests issued pursuant to
Article 4;
          WHEREAS, pursuant to the authority granted to the General Partner
under the Agreement, the General Partner desires to amend and restate the
Agreement to reflect (i) the repurchase of the Series I Preferred Units,
(ii) the repurchase of the Series D Preferred Units; and (iii) certain other
matters described herein; and

3



--------------------------------------------------------------------------------



 



          WHEREAS, by virtue of the execution of this Agreement by the Company
in its capacity as General Partner of the Partnership, the General Partner
hereby consents to the amendment and restatement of the Fourteenth Amended and
Restated Agreement of Limited Partnership.
          NOW, THEREFORE, for good and adequate consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:
ARTICLE 1.
DEFINED TERMS AND RULES OF CONSTRUCTION
Section 1.1. Definitions
          The following definitions shall be for all purposes, unless otherwise
clearly indicated to the contrary, applied to the terms used in this Agreement.
          “Act” means the Delaware Revised Uniform Limited Partnership Act, as
it may be amended from time to time, and any successor to such statute.
          “Additional Funds” shall have the meaning set forth in Section 4.3.A.
          “Additional Limited Partner” means a Person admitted to the
Partnership as a Limited Partner pursuant to Section 12.2 and who is shown as
such on the books and records of the Partnership.
          “Adjusted Capital Account Deficit” means, with respect to any Partner,
the deficit balance, if any, in such Partner’s Capital Account as of the end of
the relevant fiscal year, after giving effect to the following adjustments:

  (i)   decrease such deficit by any amounts which such Partner is obligated to
restore pursuant to this Agreement or is deemed to be obligated to restore
pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate sentence
of each of Regulations Sections 1.704-2(i)(5) and 1.704-2(g); and     (ii)  
increase such deficit by the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

          The foregoing definition of Adjusted Capital Account Deficit is
intended to comply with the provisions of Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
          “Adjustment Factor” means 1.0; provided, however, that in the event
that: AMB (i) declares or pays a dividend on its outstanding REIT Shares in REIT
Shares or makes a distribution to all holders of its outstanding REIT Shares in
REIT Shares, (ii) splits or subdivides its outstanding REIT Shares or
(iii) effects a reverse stock split or otherwise combines its outstanding REIT
Shares into a smaller number of REIT Shares, the Adjustment Factor shall be
adjusted by multiplying the Adjustment Factor in effect immediately prior to
such adjustment by a fraction, (1) the numerator of which shall be the number of
REIT Shares issued and outstanding on the record date for such dividend,
distribution, split, subdivision, reverse split or

4



--------------------------------------------------------------------------------



 



combination (assuming for such purposes that such dividend, distribution, split,
subdivision, reverse split or combination has occurred as of such time) and
(2) the denominator of which shall be the actual number of REIT Shares issued
and outstanding on the record date for such dividend, distribution, split,
subdivision, reverse split or combination (assuming for such purposes that such
dividend, distribution, split, subdivision, reverse split or combination has not
occurred as of such time). Any adjustments to the Adjustment Factor shall become
effective immediately after the effective date of such event, retroactive to the
record date, if any, for such event.
          “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with such Person.
          “Agreed Value” means (i) in the case of any Contributed Property set
forth in Exhibit A and as of the time of its contribution to the Partnership,
the Agreed Value of such property as set forth in Exhibit A; (ii) in the case of
any Contributed Property not set forth in Exhibit A and as of the time of its
contribution to the Partnership, the fair market value of such property or other
consideration as determined by the General Partner, reduced by any liabilities
either assumed by the Partnership upon such contribution or to which such
property is subject when contributed; and (iii) in the case of any property
distributed to a Partner by the Partnership, the fair market value of such
property as determined by the General Partner at the time such property is
distributed, reduced by any indebtedness either assumed by such Partner upon
such distribution or to which such property is subject at the time of the
distribution as determined under Section 752 of the Code and the Regulations
thereunder.
          “Agreement” means this Fifteenth Amended and Restated Agreement of
Limited Partnership, as it may be amended, modified, supplemented or restated
from time to time.
          “AMB” means AMB Property Corporation, a Maryland corporation, in its
capacity as the owner of 100% of the equity interests of the General Partner and
as the sole general partner of the Operating Partnership.
          “Appraisal” means with respect to any assets, the opinion of an
independent third party experienced in the valuation of similar assets, selected
by the General Partner in good faith; such opinion may be in the form of an
opinion by such independent third party that the value for such asset as set by
the General Partner is fair, from a financial point of view, to the Partnership.
          “Assignee” means a Person to whom one or more Partnership Units have
been transferred in a manner permitted under this Agreement, but who has not
become a Substituted Limited Partner, and who has the rights set forth in
Section 11.5.
          “Available Cash” means, with respect to any period for which such
calculation is being made, (i) the sum of:
     (a) the Partnership’s Net Income or Net Loss (as the case may be) for such
period,
     (b) Depreciation and all other noncash charges deducted in determining Net
Income or Net Loss for such period,

5



--------------------------------------------------------------------------------



 



     (c) the amount of any reduction in reserves of the Partnership referred to
in clause (ii)(f) below (including, without limitation, reductions resulting
because the General Partner determines such amounts are no longer necessary),
     (d) the excess of the net proceeds from the sale, exchange, disposition, or
refinancing of Partnership property for such period over the gain (or loss, as
the case may be) recognized from any such sale, exchange, disposition, or
refinancing during such period, and
     (e) all other cash received by the Partnership for such period that was not
included in determining Net Income or Net Loss for such period;
(ii) less the sum of:
     (a) all principal debt payments made during such period by the Partnership,
     (b) capital expenditures made by the Partnership during such period,
     (c) investments in any entity (including loans made thereto) to the extent
that such investments are not otherwise described in clauses (ii)(a) or (b),
     (d) all other expenditures and payments not deducted in determining Net
Income or Net Loss for such period,
     (e) any amount included in determining Net Income or Net Loss for such
period that was not received by the Partnership during such period,
     (f) the amount of any increase in reserves established during such period
which the General Partner determines are necessary or appropriate in its sole
and absolute discretion, and
     (g) the amount of any working capital accounts and other cash or similar
balances which the General Partner determines to be necessary or appropriate in
its sole and absolute discretion.
          Notwithstanding the foregoing, Available Cash shall not include any
cash received or reductions in reserves, or take into account any disbursements
made or reserves established, after commencement of the dissolution and
liquidation of the Partnership.
          “Board of Directors” means the Board of Directors of AMB.
          “Business Day” means each day, other than a Saturday or a Sunday,
which is not a day on which banking institutions in Los Angeles, California or
New York, New York are authorized or required by law, regulation or executive
order to close.
          “Capital Account” means, with respect to any Partner, the Capital
Account maintained for such Partner in accordance with the following provisions:

6



--------------------------------------------------------------------------------



 



          (i) To each Partner’s Capital Account there shall be added such
Partner’s Capital Contributions, such Partner’s share of Net Income and any
items in the nature of income or gain which are specially allocated pursuant to
Section 6.3, and the amount of any Partnership liabilities assumed by such
Partner or which are secured by any property distributed to such Partner.
          (ii) From each Partner’s Capital Account there shall be subtracted the
amount of cash and the Gross Asset Value of any property distributed to such
Partner pursuant to any provision of this Agreement, such Partner’s distributive
share of Net Losses and any items in the nature of expenses or losses which are
specially allocated pursuant to Section 6.3 hereof, and the amount of any
liabilities of such Partner assumed by the Partnership or which are secured by
any property contributed by such Partner to the Partnership.
          (iii) In the event any interest in the Partnership is transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
interest.
          (iv) In determining the amount of any liability for purposes of
subsections (i) and (ii) hereof, there shall be taken into account Code Section
752(c) and any other applicable provisions of the Code and Regulations.
          (v) The foregoing provisions and the other provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Regulations Sections 1.704-1(b) and 1.704-2, and shall be interpreted and
applied in a manner consistent with such Regulations. In the event the General
Partner shall determine that it is prudent to modify the manner in which the
Capital Accounts, or any debits or credits thereto (including, without
limitation, debits or credits relating to liabilities which are secured by
contributed or distributed property or which are assumed by the Partnership, the
General Partner, or the Limited Partners) are computed in order to comply with
such Regulations, the General Partner may make such modification; provided that,
it is not likely to have a material effect on the amounts distributable to any
Person pursuant to Article 13 of this Agreement upon the dissolution of the
Partnership. The General Partner also shall (a) make any adjustments that are
necessary or appropriate to maintain equality between the Capital Accounts of
the Partners and the amount of Partnership capital reflected on the
Partnership’s balance sheet, as computed for book purposes, in accordance with
Regulations Section 1.704-1(b)(2)(iv)(q) and (b) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-1(b) or Section 1.704-2.
          “Capital Contribution” means, with respect to any Partner, the amount
of money and the initial Gross Asset Value of any property (other than money)
contributed to the Partnership by such Partner.
          “Cash Amount” means an amount of cash equal to the product of (a) the
Value of a REIT Share and (b) the REIT Shares Amount determined as of the
applicable Valuation Date.
          “Certificate” means the Certificate of Limited Partnership relating to
the Partnership filed in the office of the Secretary of State of Delaware, as
amended from time to time in accordance with the terms hereof and the Act.

7



--------------------------------------------------------------------------------



 



          “Class A Common Limited Partner” means any Person, other than the
General Partner, holding Class A Common Units, and named as a Class A Common
Limited Partner in Exhibit A attached hereto, as such exhibit may be amended
from time to time, any Substituted Limited Partner or Additional Limited
Partner, in such Person’s capacity as a Class A Common Limited Partner in the
Partnership.
          “Class A Common Units” means the Partnership’s Class A Common Units,
as reflected on Exhibit A, as such exhibit may be amended from time to time. All
Class A Common Units shall be Limited Partnership Interests, unless held by the
General Partner.
          “Class B Common Capital” means a Capital Account balance attributable
to the Class B Common Units as reasonably determined by the General Partner.
          “Class B Common Limited Partner” means any Person holding Class B
Common Units, and named as a Class B Common Limited Partner in Exhibit A
attached hereto, as such exhibit may be amended from time to time, any
Substituted Limited Partner or Additional Limited Partner, in such Person’s
capacity as a Class B Common Limited Partner in the Partnership.
          “Class B Common Units” means the Partnership’s Class B Common Units,
as reflected on Exhibit A, as such exhibit may be amended from time to time. All
Class B Common Units shall be Limited Partnership Interests.
          “Class B Distributions” shall have the meaning set forth in
Section 23.3.A.
          “Class B Redemption” shall have the meaning set forth in
Section 23.4.A.
          “Charter” means AMB’s Articles of Incorporation, as filed with the
Maryland Department of Assessments and Taxation on November 24, 1997.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time or any successor statute thereto, as interpreted by the applicable
regulations thereunder. Any reference herein to a specific section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of future law.
          “Common Unit” means (i) each Class A Common Unit, (ii) each Class B
Common Unit and (iii) each Partnership Unit that is not entitled to any
preference with respect to any other Partnership Unit as to distribution or
voluntary or involuntary liquidation, dissolution or winding up of the
Partnership.
          “Common Limited Partner” means any Person holding Common Units, and
named as a Common Limited Partner in Exhibit A attached hereto, as such Exhibit
may be amended from time to time, or any Substituted Limited Partner or
Additional Limited Partner, in such Person’s capacity as a Common Limited
Partner in the Partnership.
          “Common Percentage Interest” means, as to a Partner holding any Common
Units, its interest in the Partnership as determined by dividing the sum of
Class A Common Units plus Class B Common Units owned by such Partner by the sum
of the total number of

8



--------------------------------------------------------------------------------



 



Class A Common Units plus the total number of Class B Common Units then
outstanding as specified in Exhibit A attached hereto, as such Exhibit may be
amended from time to time.
          “Consent” means the consent to, approval of, or vote on a proposed
action by a Partner given in accordance with Article 14 hereof.
          “Consent of the Limited Partners” means the Consent of a Majority in
Interest of the Limited Partners, other than the Preferred Limited Partners,
which Consent shall be obtained prior to the taking of any action for which it
is required by this Agreement and may be given or withheld by a Majority in
Interest of the Limited Partners, unless otherwise expressly provided herein, in
their sole and absolute discretion.
          “Consent of the Partners” means the Consent of Partners, other than
the Preferred Limited Partners, holding Common Percentage Interests that in the
aggregate are equal to or greater than a majority of the aggregate Common
Percentage Interests of all Partners, other than the Preferred Limited Partners,
which Consent shall be obtained prior to the taking of any action for which it
is required by this Agreement and may be given or withheld by such Partners, in
their sole and absolute discretion.
          “Constructively Own” means ownership under the constructive ownership
rules described in Exhibit C.
          “Contributed Property” means each property or other asset, in such
form as may be permitted by the Act, but excluding cash, contributed or deemed
contributed to the Partnership (or, to the extent provided in applicable
regulations, deemed contributed by the Partnership on termination and
reconstitution thereof pursuant to Section 708 of the Code).
          “Contributor” shall have the meaning given to such term in the
recitals hereto.
          “Debt” means, as to any Person, as of any date of determination:
(i) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services; (ii) all amounts owed by such Person to
banks or other Persons in respect of reimbursement obligations under letters of
credit, surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
which, in accordance with generally accepted accounting principles, should be
capitalized.
          “Depreciation” means, for each fiscal year or other period, an amount
equal to the depreciation, amortization or other cost recovery deduction
allowable with respect to an asset for such year or other period, except that if
the Gross Asset Value of an asset differs from its adjusted basis for Federal
income tax purposes at the beginning of such year or other period, Depreciation
shall be an amount which bears the same ratio to such beginning Gross Asset
Value as the Federal income tax depreciation, amortization or other cost
recovery deduction for such year or other period bears to such beginning
adjusted tax basis; provided, however, that if the Federal income tax
depreciation, amortization or other cost recovery deduction for such year is

9



--------------------------------------------------------------------------------



 



zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the General Partner.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder.
          “Former General Partner” means Texas AMB I, LLC, a Delaware limited
liability company, as the former general partner of the Partnership.
          “Funding Debt” means the incurrence of any Debt by or on behalf of the
General Partner for the purpose of providing funds to the Partnership.
          “General Partner” means the Company or its successors as general
partner of the Partnership.
          “General Partner Interest” means a Partnership Interest held by the
General Partner. A General Partner Interest may be expressed as a number of
Partnership Units.
          “Gross Asset Value” means, with respect to any asset, the asset’s
adjusted basis for Federal income tax purposes, except as follows:
          (i) The initial Gross Asset Value of any asset contributed by a
Partner to the Partnership shall be the gross fair market value of such asset,
as determined by the contributing Partner and the General Partner (as set forth
on Exhibit A attached hereto, as such Exhibit may be amended from time to time);
provided, that if the contributing Partner is the General Partner then, except
with respect to the General Partner’s initial Capital Contribution which shall
be determined as set forth on Exhibit A, or capital contributions of cash, the
determination of the fair market value of the contributed asset shall be
determined by (a) the price paid by the General Partner if the asset is acquired
by the General Partner contemporaneously with its contribution to the
Partnership or (b) by Appraisal if otherwise acquired by the General Partner.
          (ii) Immediately prior to the times listed below, the Gross Asset
Values of all Partnership assets shall be adjusted to equal their respective
gross fair market values, as determined by the General Partner using such
reasonable method of valuation as it may adopt:

  (a)   the acquisition of an additional interest in the Partnership by a new or
existing Partner in exchange for more than a de minimis Capital Contribution, if
the General Partner reasonably determines that such adjustment is necessary or
appropriate to reflect the relative economic interests of the Partners in the
Partnership;     (b)   the distribution by the Partnership to a Partner of more
than a de minimis amount of Partnership property as consideration for an
interest in the Partnership if the General Partner reasonably determines that
such adjustment is necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership;

10



--------------------------------------------------------------------------------



 



  (c)   the liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); and     (d)   at such other times as the General
Partner shall reasonably determine necessary or advisable in order to comply
with Regulations Sections 1.704-1(b) and 1.704-2.

          (iii) The Gross Asset Value of any Partnership asset distributed to a
Partner shall be the gross fair market value of such asset on the date of
distribution as determined by the distributee and the General Partner; provided,
that if the distributee is the General Partner, or if the distributee and the
General Partner cannot agree on such a determination, by Appraisal.
          (iv) The Gross Asset Values of Partnership assets shall be increased
(or decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subparagraph (iv) to
the extent that the General Partner reasonably determines that an adjustment
pursuant to subparagraph (ii) is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subparagraph (iv).
          (v) If the Gross Asset Value of a Partnership asset has been
determined or adjusted pursuant to subparagraph (i), (ii) or (iv), such Gross
Asset Value shall thereafter be adjusted by the Depreciation taken into account
with respect to such asset for purposes of computing Net Income and Net Losses.
          “Holder” means either the Partner or Assignee owning a Partnership
Unit.
          “Immediate Family” means, with respect to any natural Person, such
natural Person’s estate or heirs or current spouse or former spouse, parents,
parents-in-law, children, siblings and grandchildren and any trust or estate,
all of the beneficiaries of which consist of such Person or such Person’s
spouse, former spouse, parents, parents-in-law, children, siblings or
grandchildren.
          “Incapacity” or “Incapacitated” means: (i) as to any individual
Partner, death, total physical disability or entry by a court of competent
jurisdiction adjudicating him or her incompetent to manage his or her Person or
his or her estate; (ii) as to any corporation which is a Partner, the filing of
a certificate of dissolution, or its equivalent, for the corporation or the
revocation of its charter; (iii) as to any partnership which is a Partner, the
dissolution and commencement of winding up of the partnership; (iv) as to any
estate which is a Partner, the distribution by the fiduciary of the estate’s
entire interest in the Partnership; (v) as to any trustee of a trust which is a
Partner, the termination of the trust (but not the substitution of a new
trustee); or (vi) as to any Partner, the bankruptcy of such Partner. For
purposes of this definition, bankruptcy of a Partner shall be deemed to have
occurred when (a) the Partner commences a voluntary proceeding seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency or
other similar law now or hereafter in effect, (b) the Partner is adjudged as
bankrupt or insolvent, or a final and nonappealable order for relief under any
bankruptcy, insolvency or similar law now or hereafter in effect has been
entered against the Partner, (c) the Partner

11



--------------------------------------------------------------------------------



 



executes and delivers a general assignment for the benefit of the Partner’s
creditors, (d) the Partner files an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against the
Partner in any proceeding of the nature described in clause (b) above, (e) the
Partner seeks, consents to or acquiesces in the appointment of a trustee,
receiver or liquidator for the Partner or for all or any substantial part of the
Partner’s properties, (f) any proceeding seeking liquidation, reorganization or
other relief under any bankruptcy, insolvency or other similar law now or
hereafter in effect has not been dismissed within one hundred and twenty
(120) days after the commencement thereof, (g) the appointment without the
Partner’s consent or acquiescence of a trustee, receiver or liquidator has not
been vacated or stayed within ninety (90) days of such appointment or (h) an
appointment referred to in clause (g) is not vacated within ninety (90) days
after the expiration of any such stay.
          “Indemnitee” means (i) any Person subject to a claim or demand or made
or threatened to be made a party to, or involved or threatened to be involved
in, an action, suit or proceeding by reason of his or her status as (a) the
General Partner or (b) a director, officer, employee or agent of the Partnership
or the General Partner and (ii) such other Persons (including Affiliates of the
General Partner or the Partnership) as the General Partner may designate from
time to time, in its sole and absolute discretion.
          “IRS” means the Internal Revenue Service, which administers the
internal revenue laws of the United States.
          “Issuance Date” means with respect to each Class B Common Unit, the
date on which such Class B Common Unit was issued as set forth on Exhibit A, as
such exhibit may be amended from time to time.
          “Junior Common Units” means the Class A Common Units and any other
Partnership Units representing any class or series of Partnership Interest
ranking, as to distributions and voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, junior to the Class B Common
Units.
          “Limited Partner” means any Person named as a Limited Partner in
Exhibit A attached hereto, as such Exhibit may be amended from time to time, any
Substituted Limited Partner or Additional Limited Partner, in such Person’s
capacity as a Limited Partner in the Partnership.
          “Limited Partnership Interest” means a Partnership Interest of a
Limited Partner representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Limited Partnership Interest may be expressed as
a number of Partnership Units.
          “Liquidating Events” shall have the meaning set forth in Section 13.1.
          “Liquidator” shall have the meaning set forth in Section 13.2.A.
          “Majority in Interest of the Limited Partners” means Limited Partners
(other than any Preferred Limited Partner) holding Common Percentage Interests
that in the aggregate are

12



--------------------------------------------------------------------------------



 



greater than fifty percent (50%) of the aggregate Common Percentage Interests of
all Limited Partners (other than any Preferred Limited Partner).
          “Majority in Interest of Partners” means Partners (other than
Preferred Limited Partners) holding Percentage Interests that are greater than
fifty percent (50%) of the aggregate Percentage Interests of all Partners (other
than Preferred Limited Partners).
          “Net Income” or “Net Loss” means for each fiscal year of the
Partnership, an amount equal to the Partnership’s taxable income or loss for
such fiscal year, determined in accordance with Code Section 703(a) (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss), with the following adjustments:
          (i) Any income of the Partnership that is exempt from Federal income
tax and not otherwise taken into account in computing Net Income or Net Loss
pursuant to this definition of Net Income or Net Loss shall be added to such
taxable income or loss;
          (ii) Any expenditures of the Partnership described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Net Income or Net Loss pursuant to this definition of
Net Income or Net Loss shall be subtracted from such taxable income or loss;
          (iii) In the event the Gross Asset Value of any Partnership asset is
adjusted pursuant to subparagraph (ii) or (iii) of the definition of Gross Asset
Value, the amount of such adjustment shall be taken into account as gain or loss
from the disposition of such asset for purposes of computing Net Income or Net
Loss;
          (iv) Gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for Federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;
          (v) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year;
          (vi) To the extent an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Partner’s interest in the Partnership, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis of the
asset) from the disposition of the asset and shall be taken into account for
purposes of computing Net Income or Net Loss; and
          (vii) Notwithstanding any other provision of this definition of Net
Income or Net Loss, any items which are specially allocated pursuant to
Section 6.3 shall not be taken into account in computing Net Income or Net Loss.
The amounts of the items of Partnership income,

13



--------------------------------------------------------------------------------



 



gain, loss, or deduction available to be specially allocated pursuant to
Section 6.3 shall be determined by applying rules analogous to those set forth
in this definition of Net Income or Net Loss.
          Solely for purposes of allocating Net Income or Net Loss in any Fiscal
Year to the Holders of any Preferred Units pursuant to Sections 6.2.B.1(c) and
(f), and Section 6.2.B.2(c), items of Net Income and Net Loss, as the case may
be, shall not include Depreciation with respect to properties that are “ceiling
limited” in respect of Preferred Limited Partners. For purposes of the preceding
sentence, Partnership property shall be considered ceiling limited in respect of
a Preferred Limited Partner if Depreciation attributable to such Partnership
property which would otherwise be allocable to such Partner, without regard to
this paragraph, exceeded depreciation determined for federal income tax purposes
attributable to such Partnership property which would otherwise be allocable to
such Partner by more than 5%.
          “Nonrecourse Deductions” shall have the meaning set forth in
Regulations Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for
a Partnership Year shall be determined in accordance with the rules of
Regulations Section 1.704-2(c).
          “Nonrecourse Liability” shall have the meaning set forth in
Regulations Section 1.752-1(a)(2).
          “Notice of Redemption” means the Notice of Redemption substantially in
the form of Exhibit B to this Agreement.
          “Operating Partnership” means AMB Property, L.P., a Delaware limited
partnership.
          “Parity Preferred Unit” means any class or series of Partnership
Interests of the Partnership now or hereafter authorized, issued or outstanding
expressly designated by the Partnership to rank on a parity with other Preferred
Units with respect to distributions and rights upon voluntary or involuntary
liquidation, winding up or dissolution of the Partnership.
          “Partner” means a General Partner or a Limited Partner, and “Partners”
means the General Partner and the Limited Partners.
          “Partner Minimum Gain” means an amount, with respect to each Partner
Nonrecourse Debt, equal to the Partnership Minimum Gain that would result if
such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).
          “Partner Nonrecourse Debt” shall have the meaning set forth in
Regulations Section 1.704-2(b)(4).
          “Partner Nonrecourse Deductions” shall have the meaning set forth in
Regulations Section 1.704-2(i)(2), and the amount of Partner Nonrecourse
Deductions with respect to a Partner Nonrecourse Debt for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(i)(2).

14



--------------------------------------------------------------------------------



 



          “Partnership” means the limited partnership formed under the Act and
pursuant to this Agreement, and any successor thereto.
          “Partnership Interest” means an ownership interest in the Partnership
of either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. There may be one or more
classes of Partnership Interests as provided in Section 4.3. A Partnership
Interest may be expressed as a number of Partnership Units. Unless otherwise
expressly provided for by the General Partner at the time of the original
issuance of any Partnership Interests, all Partnership Interests (whether of a
Limited Partner or a General Partner) shall be of the same class. The
Partnership Interests represented by the Class A Common Units and the Class B
Common Units are the only Partnership Interests and each such type of unit is a
separate class of Partnership Interest for all purposes of this Agreement.
          “Partnership Minimum Gain” shall have the meaning set forth in
Regulations Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain,
as well as any net increase or decrease in Partnership Minimum Gain, for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).
          “Partnership Record Date” means the record date established by the
General Partner for the distribution of Available Cash with respect to Common
Units pursuant to Section 5.1 which record date shall be the same as the record
date established by AMB for a distribution to its stockholders of some or all of
its portion of such distribution.
          “Partnership Unit” means, with respect to any class of Partnership
Interest, a fractional, undivided share of such class of Partnership Interest
issued pursuant to Sections 4.1 and 4.3. The ownership of Partnership Units may
be evidenced by a certificate for units substantially in the form of Exhibit D-1
hereto or as the General Partner may determine with respect to any class of
Partnership Units issued from time to time under Sections 4.1 and 4.3.
          “Partnership Year” means the fiscal year of the Partnership, which
shall be the calendar year.
          “Percentage Interest” means, as to a Partner holding a class of
Partnership Interests, its interest in the Partnership as determined by dividing
the Partnership Units of such class owned by such Partner by the total number of
Partnership Units of such class then outstanding as specified in Exhibit A
attached hereto, as such Exhibit may be amended from time to time. If the
Partnership issues more than one class of Partnership Interest, the interest in
the Partnership among the classes of Partnership Interests shall be determined
as set forth in the definition of Common Percentage Interest with respect to
Common Units or in an amendment to the Agreement setting forth the rights and
privileges of such additional classes of Partnership Interest, if any, as
contemplated by Section 4.3.B.
          “Person” means an individual or a corporation, partnership, limited
liability company, trust, unincorporated organization, association or other
entity.

15



--------------------------------------------------------------------------------



 



          “Plan Asset Regulation” means the regulations promulgated by the
United States Department of Labor in Title 29, Code of Federal Regulations,
Part 2510, Section 101-3, and any successor regulations thereto.
          “Pledge” shall have the meaning set forth in Section 11.3.A.
          “Preferred Distribution Shortfall” shall have the meaning given to
such term in Section 5.1 hereof.
          “Preferred Limited Partner” means any Person holding a Preferred Unit,
and named as a Preferred Limited Partner in Exhibit A attached hereto, as such
Exhibit may be amended from time to time, or any Substitute Limited Partner or
Additional Limited Partner, in such Person’s capacity as a Preferred Limited
Partner in the Partnership.
          “Preferred Share” means a share of AMB preferred stock, par value $.01
per share, with such rights, priorities and preferences as shall be designated
by the Board of Directors in accordance with the REIT Charter.
          “Preferred Unit” means a Partnership Unit representing a Limited
Partnership Interest, with such preferential rights and priorities as shall be
designated by the General Partner pursuant to Section 4.3.C hereof.
          “Priority Return” means, with respect to any Preferred Unit, an amount
equal to the per annum coupon rate on any such Preferred Unit then outstanding
beginning on and including the issuance date of such Preferred Unit.
          “Properties” means such interests in real property and personal
property including without limitation, fee interests, interests in ground
leases, interests in joint ventures, interests in mortgages, and Debt
instruments as the Partnership may hold from time to time.
          “Qualified REIT Subsidiary” means any Subsidiary of AMB that is a
“qualified REIT subsidiary” within the meaning of Section 856(i) of the Code.
          “Qualified Transferee” means an “Accredited Investor” as defined in
Rule 501 promulgated under the Securities Act.
          “Regulations” means the Income Tax Regulations promulgated under the
Code, as such regulations may be amended from time to time (including
corresponding provisions of succeeding regulations).
          “Regulatory Allocations” shall have the meaning set forth in Section
6.3.A(viii).
          “REIT” means a real estate investment trust under Sections 856 through
860 of the Code.
          “REIT Charter” means the Articles of Incorporation of AMB as of
November 24, 1997, as amended by the Articles Supplementary filed with the
Maryland Department of Assessments and Taxation on July 23, 1998 designating the
81/2% Series A Cumulative Redeemable Preferred Stock, the Articles Supplementary
filed with the Maryland Department of

16



--------------------------------------------------------------------------------



 



Assessments and Taxation on November 12, 1998 designating the 8.625% Series B
Cumulative Redeemable Preferred Stock, the Articles Supplementary filed with the
Maryland Department of Assessments and Taxation on November 24, 1998 designating
the 83/4% Series C Cumulative Redeemable Preferred Stock, the Articles
Supplementary filed with the Maryland Department of Assessments and Taxation on
May 5, 1999 designating the 7.75% Series D Cumulative Redeemable Preferred
Stock, the Articles Supplementary filed with the Maryland Department of
Assessments and Taxation on August 31, 1999 designating the 7.75% Series E
Cumulative Redeemable Preferred Stock, the Articles Supplementary filed with the
Maryland Department of Assessments and Taxation on March 23, 2000 designating
the 7.95% Series F Cumulative Redeemable Preferred Stock, the Articles
Supplementary filed with the Maryland Department of Assessments and Taxation on
August 30, 2000 designating the 7.95% Series G Cumulative Redeemable Preferred
Stock, the Articles Supplementary filed with the Maryland Department of
Assessments and Taxation on September 1, 2000 designating the 8.125% Series H
Cumulative Redeemable Preferred Stock, the Articles Supplementary filed with the
Maryland Department of Assessments and Taxation on March 21, 2001 designating
the 8.00% Series I Cumulative Redeemable Preferred Stock, the Articles
Supplementary filed with the Maryland Department of Assessments and Taxation on
September 12, 2001 designating the 7.95% Series J Cumulative Redeemable
Preferred Stock, the Articles Supplementary filed with the Maryland Department
of Assessments and Taxation on December 6, 2001 redesignating and reclassifying
the 83/4% Series C Cumulative Redeemable Preferred Stock, the Articles
Supplementary filed with the Maryland Department of Assessments and Taxation on
April 17, 2002 designating the 7.95% Series K Cumulative Redeemable Preferred
Stock, the Articles Supplementary filed with the Maryland Department of
Assessments and Taxation on August 7, 2002 redesignating and reclassifying
130,000 shares of the 7.95% Series F Cumulative Redeemable Preferred Stock and
the Articles Supplementary to be filed with the Maryland Department of
Assessments and Taxation on August 7, 2002 redesignating and reclassifying the
7.95% Series G Cumulative Redeemable Preferred Stock, the Articles Supplementary
filed with the Maryland Department of Assessments and Taxation on June 20, 2003
designating the 6 1/2% Series L Cumulative Redeemable Preferred Stock, the
Articles Supplementary filed with the Maryland Department of Assessments and
Taxation on November 24, 2003 designating the 6 3/4% Series M Cumulative
Redeemable Preferred Stock, the Articles Supplementary filed with the Maryland
Department of Assessments and Taxation on December 8, 2003 redesignating and
reclassifying the Series B Cumulative Redeemable Preferred Stock, the Articles
Supplementary filed with the Maryland Department of Assessments and Taxation on
December 12, 2005 designating the 7.95% Series O Cumulative Redeemable Preferred
Stock, the Articles Supplementary filed with the Maryland Department of
Assessments and Taxation on February 17, 2006 redesignating and reclassifying
the 8 1/2% Series A Cumulative Redeemable Preferred Stock, the Articles
Supplementary filed with the Maryland Department of Assessments and Taxation on
March 22, 2006 redesignating and reclassifying the 8.125% Series H Cumulative
Redeemable Preferred Stock, the Articles Supplementary filed with the Maryland
Department of Assessments and Taxation on August 24, 2006 designating the 6.85%
Series P Cumulative Redeemable Preferred Stock, the Articles Supplementary filed
with the Maryland Department of Assessments and Taxation on October 3, 2006
redesignating and reclassifying the 7.75% Series E Cumulative Redeemable
Preferred Stock, the Articles Supplementary filed with the Maryland Department
of Assessments and Taxation on October 3, 2006 redesignating and reclassifying
267,439 shares of the 7.95% Series F Cumulative Redeemable Preferred Stock, the
Articles Supplementary filed with the Maryland Department of Assessments and
Taxation on February 22, 2007 reestablishing and refixing the rights and
preferences of the 7.75% Series D Cumulative Redeemable Preferred Stock as 7.18%
Series D

17



--------------------------------------------------------------------------------



 



Cumulative Redeemable Preferred Stock, the Articles Supplementary filed with the
Maryland Department of Assessments and Taxation on May 15, 2007 redesignating
and reclassifying 510,000 shares of the 8.00% Series I Cumulative Redeemable
Preferred Stock, and the Articles Supplementary filed with the Maryland
Department of Assessments and Taxation on December 21, 2009 redesignating and
reclassifying 1,595,337 shares of the 7.18% Series D Cumulative Redeemable
Preferred Stock, and as further amended or restated from time to time.
          “REIT Dividend” shall have the meaning set forth in Section 23.3.A.
          “REIT Requirements” shall have the meaning set forth in Section 5.1.
          “REIT Share” means a share of common stock, par value $.01 per share,
of AMB.
          “REIT Shares Amount” means a number of REIT Shares equal to the
product of (a) the number of Tendered Units and (b) the Adjustment Factor.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder.
          “Series C Limited Partner” means any Person holding Series C Preferred
Units, which were repurchased by the Partnership on December 5, 2001.
          “Series C Preferred Units” means the Partnership’s 83/4% Series C
Cumulative Redeemable Partnership Units, which were repurchased by the
Partnership on December 5, 2001.
          “Series D Limited Partner” means any Person holding Series D Preferred
Units, which were indirectly acquired by the Partnership on November 10, 2009.
          “Series D Preferred Units” means the Partnership’s 7.18% Series D
Cumulative Redeemable Partnership Units, which were indirectly acquired by the
Partnership on November 10, 2009.
          “Series E Limited Partner” means any Person holding Series E Preferred
Units, which were repurchased by the Partnership on June 30, 2006.
          “Series E Preferred Units” means the Partnership’s 7.75% Series E
Cumulative Redeemable Partnership Units, which were repurchased by the
Partnership on June 30, 2006.
          “Series F Limited Partner” means any Person holding Series F Preferred
Units, which were repurchased by the Partnership on July 31, 2002, July 14, 2003
and September 21, 2006.
          “Series F Preferred Units” means the Partnership’s 7.95% Series F
Cumulative Redeemable Partnership Units, which were repurchased by the
Partnership on July 31, 2002, July 14, 2003 and September 21, 2006.
          “Series G Limited Partner” means any Person holding Series G Preferred
Units, which were repurchased by the Partnership on July 31, 2002.

18



--------------------------------------------------------------------------------



 



          “Series G Preferred Units” means the Partnership’s 7.95% Series G
Cumulative Redeemable Partnership Units, which were repurchased by the
Partnership on July 31, 2002.
          “Series H Limited Partner” means any Person holding Series H Preferred
Units, which were repurchased by the Partnership on March 21, 2006.
          “Series H Preferred Units” means the Partnership’s 8.125% Series H
Cumulative Redeemable Partnership Units, which were repurchased by the
Partnership on March 21, 2006.
          “Series I Limited Partner” means any Person holding Series I Preferred
Units, which were repurchased by the Partnership on April 17, 2007.
          “Series I Preferred Units” means the Partnership’s 8.00% Series I
Cumulative Redeemable Partnership Units, which were repurchased by the
Partnership on April 17, 2007.
          “Series N Limited Partner” means any Person holding Series N Preferred
Units, which were repurchased by the Partnership on January 27, 2006.
          “Series N Preferred Units” means the Partnership’s 5.00% Series N
Cumulative Redeemable Partnership Units, which were repurchased by the
Partnership on January 27, 2006.
          “Specified Redemption Date” means the day of receipt by the General
Partner of a Notice of Redemption.
          “Subsidiary” shall mean, with respect to any person, any corporation,
partnership, limited liability company, joint venture or other entity of which a
majority of (i) the voting power of the voting equity securities or (ii) the
outstanding equity interests, is owned, directly or indirectly, by such person.
          “Subsidiary Partnership” means any partnership or limited liability
company that is a Subsidiary of the Partnership or the Operating Partnership.
          “Substituted Limited Partner” means a Person who is admitted as a
Limited Partner to the Partnership pursuant to Section 11.4.
          “Tax Items” shall have the meaning set forth in Section 6.4.A.
          “Tenant” means any tenant from which AMB derives rent either directly
or indirectly through partnerships, including the Partnership.
          “Tendered Units” shall have the meaning set forth in Section 23.4.A.
          “Tendering Partner” shall have the meaning set forth in
Section 23.4.A.
          “Valuation Date” means (a) in the case of a Class B Redemption, the
Specified Redemption Date or, if such date is not a Business Day, the
immediately preceding Business Day, or (b) in any other case, the date specified
in this Agreement or, if such date is not a Business Day, the immediately
preceding Business Day.

19



--------------------------------------------------------------------------------



 



          “Value” means, on any Valuation Date, the average of the daily market
price of a REIT Share for the ten (10) consecutive trading days immediately
preceding Valuation Date. The market price for each such trading day shall be
(i) if such shares are listed or admitted to trading on any securities exchange
or the Nasdaq National Market, the closing price, regular way, on such day, or
if no such sale takes place on such day, the average of the closing bid and
asked prices on such day, (ii) if such shares are not listed or admitted to
trading on any securities exchange or the Nasdaq National Market, the last
reported sale price on such day or, if no sale takes place on such day, the
average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the General Partner or (iii) if such
shares are not listed or admitted to trading on any securities exchange or the
Nasdaq National Market and no such last reported sale price or closing bid and
asked prices are available, the average of the reported high bid and low asked
prices on such day, as reported by a reliable quotation source designated by the
General Partner, or if there shall be no bid and asked prices on such day, the
average of the high bid and low asked prices, as so reported, on the most recent
day (not more than ten (10) days prior to the date in question) for which prices
have been so reported; provided, that if there are no bid and asked prices
reported during the ten (10) days prior to the date in question, the Value of
such shares shall be determined by the General Partner acting in good faith on
the basis of such quotations and other information as it considers, in its
reasonable judgment, appropriate. In the event the REIT Shares Amount for such
shares includes rights that a holder of such shares would be entitled to
receive, then the Value of such rights shall be determined by the General
Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate.
Notwithstanding the foregoing, the General Partner in its reasonable discretion
may use a different “Value” for purposes of making the determinations under
subparagraph (ii) of the definition of “Gross Asset Value” in connection with
the contribution of Property to the Partnership by a third-party, provided such
value shall be based upon the value per REIT Share (or per Partnership Unit)
agreed upon by the General Partner and such third-party for purposes of such
contribution.
ARTICLE 2.
ORGANIZATIONAL MATTERS
Section 2.1. Organization
          The Partnership is a limited partnership formed pursuant to the
provisions of the Act and upon the terms and conditions set forth in this
Agreement. Except as expressly provided herein, the rights and obligations of
the Partners and the administration and termination of the Partnership shall be
governed by the Act. The Partnership Interest of each Partner shall be personal
property for all purposes.
Section 2.2.Name
          The name of the Partnership is AMB Property II, L.P. The Partnership’s
business may be conducted under any other name or names deemed advisable by the
General Partner, including the name of the General Partner or any Affiliate
thereof. The words “Limited Partnership,” “L.P.,” “Ltd.” or similar words or
letters shall be included in the Partnership’s

20



--------------------------------------------------------------------------------



 



name where necessary for the purposes of complying with the laws of any
jurisdiction that so requires. The General Partner in its sole and absolute
discretion may change the name of the Partnership at any time and from time to
time and shall notify the Limited Partners of such change in the next regular
communication to the Limited Partners.
Section 2.3. Resident Agent; Principal Office
          The name and address of the resident agent of the Partnership in the
State of Delaware is National Registered Agents, Inc., 160 Greentree Drive,
Suite 101, Dover, Kent County, Delaware 19904. The address of the principal
office of the Partnership in the State of Delaware is National Registered
Agents, Inc., 160 Greentree Drive, Suite 101, Dover, Kent County, Delaware 19904
at such address. The principal office of the Partnership is located at Pier 1,
Bay 1, San Francisco, California 94111, or such other place as the General
Partner may from time to time designate by notice to the Limited Partners. The
Partnership may maintain offices at such other place or places within or outside
the State of Delaware as the General Partner deems advisable.
Section 2.4. Power of Attorney
          A. Each Limited Partner and each Assignee constitutes and appoints the
General Partner, any Liquidator, and authorized officers and attorneys-in-fact
of each, and each of those acting singly, in each case with full power of
substitution, as its true and lawful agent and attorney-in-fact, with full power
and authority in its name, place and stead to:

  (i)   execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices: (a) all certificates, documents and other
instruments (including, without limitation, this Agreement and the Certificate
and all amendments or restatements thereof) that the General Partner or the
Liquidator deems appropriate or necessary to form, qualify or continue the
existence or qualification of the Partnership as a limited partnership (or a
partnership in which the Limited Partners have limited liability) in the State
of Delaware and in all other jurisdictions in which the Partnership may conduct
business or own property; (b) all instruments that the General Partner or any
Liquidator deems appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement in accordance with its terms; (c)
all conveyances and other instruments or documents that the General Partner or
any Liquidator deems appropriate or necessary to reflect the dissolution and
liquidation of the Partnership pursuant to the terms of this Agreement,
including, without limitation, a certificate of cancellation; (d) all
instruments relating to the admission, withdrawal, removal or substitution of
any Partner pursuant to, or other events described in, Articles 11, 12 and 13 or
the Capital Contribution of any Partner; and (e) all certificates, documents and
other instruments relating to the determination of the rights, preferences and
privileges of Partnership Interests; and     (ii)   execute, swear to,
acknowledge and file all ballots, consents, approvals, waivers, certificates and
other instruments appropriate or necessary, in the

21



--------------------------------------------------------------------------------



 



      sole and absolute discretion of the General Partner or any Liquidator, to
make, evidence, give, confirm or ratify any vote, consent, approval, agreement
or other action which is made or given by the Partners hereunder or is
consistent with the terms of this Agreement or appropriate or necessary, in the
sole discretion of the General Partner or any Liquidator, to effectuate the
terms or intent of this Agreement.

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Article 14
or as may be otherwise expressly provided for in this Agreement.
          B. The foregoing power of attorney is hereby declared to be
irrevocable and a power coupled with an interest, in recognition of the fact
that each of the Partners will be relying upon the power of the General Partner
and any Liquidator to act as contemplated by this Agreement in any filing or
other action by it on behalf of the Partnership, and it shall survive and not be
affected by the subsequent Incapacity of any Limited Partner or Assignee and the
transfer of all or any portion of such Limited Partner’s or Assignee’s
Partnership Units and shall extend to such Limited Partner’s or Assignee’s
heirs, successors, assigns and personal representatives. Each such Limited
Partner or Assignee hereby agrees to be bound by any representation made by the
General Partner or any Liquidator, acting in good faith pursuant to such power
of attorney; and each such Limited Partner or Assignee hereby waives any and all
defenses which may be available to contest, negate or disaffirm the action of
the General Partner or any Liquidator, taken in good faith under such power of
attorney. Each Limited Partner or Assignee shall execute and deliver to the
General Partner or any Liquidator, within fifteen (15) days after receipt of the
General Partner’s or Liquidator’s request therefor, such further designation,
powers of attorney and other instruments as the General Partner or the
Liquidator, as the case may be, deems necessary to effectuate this Agreement and
the purposes of the Partnership.
Section 2.5. Term
          The term of the Partnership commenced on October 15, 1997 and shall
continue until October 15, 2096 unless it is dissolved sooner pursuant to the
provisions of Article 13 or as otherwise provided by law.
Section 2.6. Number of Partners
          Without the consent of the General Partner which may be given or
withheld in its sole discretion, the Partnership shall not at any time have more
than one hundred (100) partners (including as partners those persons indirectly
owning an interest in the Partnership through a partnership, limited liability
company, S corporation or grantor trust (such entity, a “flow through entity”),
but only if substantially all of the value of such person’s interest in the flow
through entity is attributable to the flow through entity’s interest (direct or
indirect) in the Partnership).

22



--------------------------------------------------------------------------------



 



ARTICLE 3.
PURPOSE
Section 3.1. Purpose and Business
          The purpose and nature of the business to be conducted by the
Partnership is (i) to conduct any business that may be lawfully conducted by a
limited partnership organized pursuant to the Act; provided, however, that such
business shall be limited to and conducted in such a manner as to permit AMB, in
its capacity as the owner of 100% of the equity interests of the General Partner
and as the sole general partner of the Operating Partnership, at all times to be
classified as a REIT for Federal income tax purposes, unless AMB ceases to
qualify as a REIT for reasons other than the conduct of the business of the
Partnership, (ii) to enter into any partnership, joint venture or other similar
arrangement to engage in any of the foregoing or to own interests in any entity
engaged, directly or indirectly, in any of the foregoing and (iii) to do
anything necessary or incidental to the foregoing. In connection with the
foregoing, and without limiting AMB’s right in its sole discretion to cease
qualifying as a REIT, the Partners acknowledge that AMB’s current status as a
REIT inures to the benefit of all the Partners and not solely the General
Partner.
Section 3.2. Powers
          The Partnership is empowered to do any and all acts and things
necessary, appropriate, proper, advisable, incidental to or convenient for the
furtherance and accomplishment of the purposes and business described herein and
for the protection and benefit of the Partnership, including, without
limitation, full power and authority, directly or through its ownership interest
in other entities, to enter into, perform and carry out contracts of any kind,
borrow money and issue evidences of indebtedness, whether or not secured by
mortgage, deed of trust, pledge or other lien, acquire and develop real
property, and manage, lease, sell, transfer and dispose of real property;
provided, however, notwithstanding anything to the contrary in this Agreement,
the Partnership shall not take, or refrain from taking, any action which, in the
judgment of AMB, in its sole and absolute discretion, (i) could adversely affect
the ability of AMB, in its capacity as the owner of 100% of the equity interests
of the General Partner and as the sole general partner of the Operating
Partnership, to continue to qualify as a REIT, (ii) absent the consent of the
General Partner, which may be given or withheld in its sole and absolute
discretion, could subject AMB to any taxes under Section 857 or Section 4981 of
the Code, or (iii) could violate any law or regulation of any governmental body
or agency having jurisdiction over AMB or its securities, unless any such action
(or inaction) under the foregoing clauses (i), (ii) or (iii) shall have been
specifically consented to by AMB in writing.
Section 3.3. Partnership Only for Purposes Specified
          The Partnership shall be a partnership only for the purposes specified
in Section 3.1, and this Agreement shall not be deemed to create a partnership
among the Partners with respect to any activities whatsoever other than the
activities within the purposes of the Partnership as specified in Section 3.1.
Except as otherwise provided in this Agreement, no Partner shall have any
authority to act for, bind, commit or assume any obligation or responsibility on
behalf of the Partnership, its properties or any other Partner. No Partner, in
its capacity as a Partner under this Agreement, shall be responsible or liable
for any indebtedness or

23



--------------------------------------------------------------------------------



 



obligation of another Partner, nor shall the Partnership be responsible or
liable for any indebtedness or obligation of any Partner, incurred either before
or after the execution and delivery of this Agreement by such Partner, except as
to those responsibilities, liabilities, indebtedness or obligations incurred
pursuant to and as limited by the terms of this Agreement and the Act.
Section 3.4. Representations and Warranties by the Parties
          A. Each Partner that is an individual represents and warrants to each
other Partner that (i) such Partner has in the case of any Person other than an
individual, the power and authority, and in the case of an individual, the legal
capacity, to enter into this Agreement and perform such Partner’s obligations
hereunder, (ii) the consummation of the transactions contemplated by this
Agreement to be performed by such Partner will not result in a breach or
violation of, or a default under, any agreement by which such Partner or any of
such Partner’s property is or are bound, or any statute, regulation, order or
other law to which such Partner is subject, (iii) such Partner is neither a
“foreign person” within the meaning of Section 1445(f) of the Code nor a
“foreign partner” within the meaning of Section 1446(e) of the Code and
(iv) this Agreement has been duly executed and delivered by such Partner and is
binding upon, and enforceable against, such Partner in accordance with its
terms.
          B. Each Partner that is not an individual represents and warrants to
each other Partner that (i) its execution and delivery of this Agreement and all
transactions contemplated by this Agreement to be performed by it have been duly
authorized by all necessary action, including without limitation, that of its
general partner(s), committee(s), trustee(s), beneficiaries, directors and/or
stockholder(s), as the case may be, as required, (ii) the consummation of such
transactions shall not result in a breach or violation of, or a default under,
its certificate of limited partnership, partnership agreement, trust agreement,
limited liability company operating agreement, charter or by-laws, as the case
may be, any agreement by which such Partner or any of such Partner’s properties
or any of its partners, beneficiaries, trustees or stockholders, as the case may
be, is or are bound, or any statute, regulation, order or other law to which
such Partner or any of its partners, trustees, beneficiaries or stockholders, as
the case may be, is or are subject, (iii) such Partner is neither a “foreign
person” within the meaning of Section 1445(f) of the Code nor a “foreign
partner” within the meaning of Section 1446(e) of the Code and (iv) this
Agreement has been duly executed and delivered by such Partner and is binding
upon, and enforceable against, such Partner in accordance with its terms.
          C. Each Partner represents, warrants and agrees that it has acquired
and continues to hold its interest in the Partnership for its own account for
investment only and not for the purpose of, or with a view toward, the resale or
distribution of all or any part thereof, nor with a view toward selling or
otherwise distributing such interest or any part thereof at any particular time
or under any predetermined circumstances. Each Partner further represents and
warrants that it is a sophisticated investor, able and accustomed to handling
sophisticated financial matters for itself, particularly real estate
investments, and that it has a sufficiently high net worth that it does not
anticipate a need for the funds it has invested in the Partnership in what it
understands to be a highly speculative and illiquid investment.

24



--------------------------------------------------------------------------------



 



     D. Each Partner further represents, warrants and agrees as follows:
          (i) Except as provided in Exhibit E, at any time such Partner actually
or Constructively owns a 25% or greater capital interest or profits interest in
the Partnership, it does not and will not, without the prior written consent of
the General Partner, actually own or Constructively Own (a) with respect to any
Tenant that is a corporation, any stock of such Tenant and (b) with respect to
any Tenant that is not a corporation, any interests in either the assets or net
profits of such Tenant.
          (ii) Except as provided in Exhibit F, at any time such Partner
actually or Constructively owns a 25% or greater capital interest or profits
interest in the Partnership, it does not, and agrees that it will not without
the prior written consent of the General Partner, actually own or Constructively
Own, any stock in AMB, subject to the ownership limitations set forth in the
REIT Charter.
          (iii) Upon request of the General Partner, it will disclose to the
General Partner the amount of shares of capital stock of AMB that it actually
owns or Constructively Owns.
          (iv) It understands that if, for any reason, (a) the representations,
warranties or agreements set forth in Section 3.4.D(i) or (ii) are violated or
(b) the Partnership’s actual or Constructive Ownership of the REIT Shares or
other shares of capital stock of AMB violates the limitations set forth in the
REIT Charter, then (x) some or all of the Class B Redemption rights of the
Limited Partners may become non-exercisable, and (y) some or all of such shares
owned by the Partners and/or some or all of the Partnership Interests owned by
the Limited Partners may be automatically transferred to a trust for the benefit
of a charitable beneficiary, as provided in the REIT Charter and Exhibit I of
this Agreement, respectively.
          E. The representations and warranties contained in Sections 3.4.A,
3.4.B, 3.4.C and 3.4.D shall survive the execution and delivery of this
Agreement by each Partner and the dissolution and winding up of the Partnership.
          F. Each Partner hereby acknowledges that no representations as to
potential profit, cash flows, funds from operations or yield, if any, in respect
of the Partnership or the General Partner have been made by any Partner or any
employee or representative or Affiliate of any Partner, and that projections and
any other information, including, without limitation, financial and descriptive
information and documentation, which may have been in any manner submitted to
such Partner shall not constitute any representation or warranty of any kind or
nature, express or implied.
Section 3.5. Certain ERISA Matters
          Each Partner acknowledges that the Partnership is intended to qualify
as a “real estate operating company” (as such term is defined in the Plan Asset
Regulation). The General Partner will use its reasonable best efforts to
structure the investments in, relationships with and conduct with respect to
Properties and any other assets of the Partnership so that the Partnership will
be a “real estate operating company” (as such term is defined in the Plan Asset
Regulation).

25



--------------------------------------------------------------------------------



 



ARTICLE 4.
CAPITAL CONTRIBUTIONS
Section 4.1. Capital Contributions of the Partners
          At the time of their respective execution of this Agreement, the
Partners shall make or shall have made Capital Contributions as set forth in
Exhibit A to this Agreement. The Partners shall own Partnership Units of the
class and in the amounts set forth in Exhibit A and shall have a Percentage
Interest in the Partnership as set forth in Exhibit A, which Percentage Interest
shall be adjusted in Exhibit A from time to time by the General Partner to the
extent necessary to accurately reflect exchanges, redemptions, Capital
Contributions, the issuance of additional Partnership Units or similar events
having an effect on a Partner’s Percentage Interest. Except as required by law
or as otherwise provided in Sections 4.3 and 10.5, no Partner shall be required
or permitted to make any additional Capital Contributions or loans to the
Partnership.
Section 4.2. Loans
          Subject to Section 4.3, the Partnership may incur Debt, or enter into
other similar credit, guarantee, financing or refinancing arrangements for any
purpose (including, without limitation, in connection with any further
acquisition of Properties) with any Person, including the General Partner, the
Operating Partnership and their affiliates, upon such terms as the General
Partner determines appropriate; provided, that the Partnership shall not incur
any Debt that is recourse to the General Partner, except to the extent otherwise
agreed to by the General Partner in its sole discretion.
Section 4.3. Additional Funding and Capital Contributions
          A. General. The General Partner may, at any time and from time to
time, determine that the Partnership requires additional funds (“Additional
Funds”) for the acquisition of additional Properties or for such other
Partnership purposes as the General Partner may determine. Additional Funds may
be raised by the Partnership, at the election of the General Partner, in any
manner provided in, and in accordance with, the terms of this Section 4.3. No
Person shall have any preemptive, preferential or similar right or rights to
subscribe for or acquire any Partnership Interest.
          B. Issuance of Additional Partnership Interests. The General Partner
may raise all or any portion of the Additional Funds by accepting additional
Capital Contributions of cash. The General Partner may also accept additional
Capital Contributions of real property or other non-cash assets. In connection
with any such additional Capital Contributions (of cash or property), the
General Partner is hereby authorized to cause the Partnership from time to time
to issue to Partners (including the General Partner) or other Persons
(including, without limitation, in connection with the contribution of property
to the Partnership) additional Partnership Units or other Partnership Interests
in one or more classes, or one or more series of any of such classes, with such
designations, preferences and relative, participating, optional or other special
rights, powers, and duties, including rights, powers, and duties senior to then
existing Limited Partnership Interests, all as shall be determined by the
General Partner in its sole and absolute discretion subject to Delaware law, and
as set forth by amendment to this Agreement, including without limitation:
(i) the allocations of items of Partnership income, gain, loss, deduction, and

26



--------------------------------------------------------------------------------



 



credit to such class or series of Partnership Interests; (ii) the right of each
such class or series of Partnership Interests to share in Partnership
distributions; (iii) the rights of each such class or series of Partnership
Interests upon dissolution and liquidation of the Partnership; and (iv) the
right to vote. In the event that the Partnership issues additional Partnership
Interests pursuant to this Section 4.3.B, the General Partner shall make such
revisions to this Agreement (including but not limited to the revisions
described in Sections 5.4 and 6.2.C) as it determines are necessary to reflect
the issuance of such additional Partnership Interests.
          C. Percentage Interest Adjustments in the Case of Capital
Contributions for Partnership Units. Upon the acceptance of additional Capital
Contributions in exchange for Partnership Units, the Percentage Interest related
thereto, and the Percentage Interest of each other Partner, shall be equal to
the amounts agreed to by the Partnership and the contributors.
          D. AMB agrees to comply with Section 4.3.D of the Twelfth Amended and
Restated Agreement of Limited Partnership of the Operating Partnership, as
amended or waived from time to time.
Section 4.4. No Preemptive Rights
          Except to the extent expressly granted by the Partnership pursuant to
another agreement, no Person shall have any preemptive, preferential or other
similar right with respect to (i) making additional Capital Contributions or
loans to the Partnership or (ii) issuance or sale of any Partnership Units or
other Partnership Interests.
Section 4.5. Other Contribution Provisions
          In the event that any Partner is admitted to the Partnership and is
given (or is treated as having received) a Capital Account in exchange for
services rendered to the Partnership, such transaction shall be treated by the
Partnership and the affected Partner as if the Partnership had compensated such
Partner in cash, and the Partner had contributed such cash to the capital of the
Partnership. In addition, with the consent of the General Partner, in its sole
discretion, one or more Limited Partners may enter into contribution agreements
with the Partnership which have the effect of providing a guarantee of certain
obligations of the Partnership.
ARTICLE 5.
DISTRIBUTIONS
Section 5.1. Requirement and Characterization of Distributions
          The General Partner shall cause the Partnership to distribute all, or
such portion as the General Partner may in its discretion determine, Available
Cash generated by the Partnership (i) first, to the extent that the amount of
cash distributed with respect to any Partnership Interests that are entitled to
any preference in distribution for any prior distribution period was less than
the required distribution for such outstanding Partnership Interests for such
prior distribution period, and to the extent such deficiency has not been
subsequently distributed pursuant to this Section 5.1 (a “Preferred Distribution
Shortfall”), in accordance with the rights of such class of Partnership
Interests (and within such class, pro rata in proportion to the respective
Percentage Interests on the applicable record date) and to the Partners who are
Partners on the applicable

27



--------------------------------------------------------------------------------



 



record date with respect to such distribution, (ii) second, with respect to any
Partnership Interests that are entitled to any preference in distribution, in
accordance with the rights of such class of Partnership Interests (and within
such class, pro rata in proportion to the respective Percentage Interests on the
applicable record date) and (iii) third, with respect to Partnership Interests
that are not entitled to any preference in distribution, pro rata to each such
class on a quarterly basis and in accordance with the terms of such class to
Partners who are Partners of such class on the Partnership Record Date with
respect to such distribution (and within each such class, pro rata in proportion
with the respective Percentage Interests on such Partnership Record Date).
Except as expressly provided for in Article 23 with respect to the Class B
Common Units and in an agreement, if any, entered into in connection with the
creation of a new class of Partnership Interests in accordance with Article 4,
no Partnership Interest shall be entitled to a distribution in preference to any
other Partnership Interest. The General Partner shall take such reasonable
efforts, as determined by it in its sole and absolute discretion and consistent
with AMB’s qualification as a REIT, to cause the Partnership to distribute
sufficient amounts to enable AMB, in its capacity of general partner of the
Operating Partnership, and the owner of 100% of the equity interests of the
General Partner, to pay stockholder dividends that will, so long as AMB has
determined to qualify as a REIT, (a) satisfy the requirements for qualifying as
a REIT under the Code and Regulations (“REIT Requirements”) and (b) except to
the extent otherwise determined by the General Partner, avoid any Federal income
or excise tax liability of AMB, except to the extent that a distribution
pursuant to clause (b) would prevent the Partnership from making a distribution
to the holders of Class B Common Units in accordance with Section 23.2.
Section 5.2. Distributions in Kind
          No right is given to any Partner to demand and receive property other
than cash. The General Partner may determine, in its sole and absolute
discretion, to make a distribution in kind to the Partners of Partnership
assets, and such assets shall be distributed in such a fashion as to ensure that
the fair market value is distributed and allocated in accordance with Articles
5, 6 and 10; provided, however, that, in such case, the General Partner shall
distribute only cash to any Preferred Limited Partners.
Section 5.3. Distributions Upon Liquidation
          Proceeds from a Liquidating Event shall be distributed to the Partners
in accordance with Section 13.2.
Section 5.4. Distributions to Reflect Issuance of Additional Partnership
Interests
          In the event that the Partnership issues additional Partnership
Interests to the General Partner or any Additional Limited Partner pursuant to
Section 4.3.B or 4.4, the General Partner shall make such revisions to this
Article 5 as it determines are necessary to reflect the issuance of such
additional Partnership Interests. In the absence of any agreement to the
contrary, an Additional Limited Partner shall be entitled to the distributions
set forth in Section 5.1 (without regard to this Section 5.4) with respect to
the quarter during which the closing of its contribution to the Partnership
occurs, multiplied by a fraction the numerator of which is the number of days
from and after the date of such closing through the end of the applicable
quarter, and the denominator of which is the total number of days in such
quarter.

28



--------------------------------------------------------------------------------



 



ARTICLE 6.
ALLOCATIONS
Section 6.1. Timing and Amount of Allocations of Net Income and Net Loss
          Net Income and Net Loss of the Partnership shall be determined and
allocated with respect to each fiscal year of the Partnership as of the end of
each such year. Subject to the other provisions of this Article 6, an allocation
to a Holder of a share of Net Income or Net Loss shall be treated as an
allocation of the same share of each item of income, gain, loss or deduction
that is taken into account in computing Net Income or Net Loss.
Section 6.2. General Allocations
          A. In General. Except as otherwise provided in this Article 6, Net
Income and Net Loss allocable with respect to a class of Partnership Interests,
shall be allocated to each of the Holders holding such class of Partnership
Interests in accordance with their respective Percentage Interest of such class.
          B. B.1. Net Income. Except as provided in Section 6.3, Net Income for
any Partnership Year shall be allocated in the following manner and order of
priority:

  (a)   First, 100% to the General Partner in an amount equal to the remainder,
if any, of the cumulative Net Losses allocated to the General Partner pursuant
to Section 6.2.B.2(e) for all prior Partnership Years minus the cumulative Net
Income allocated to the General Partner pursuant to this Section 6.2.B.1(a) for
all prior Partnership Years;     (b)   Second, 100% to each Holder of
Partnership Interests in an amount equal to the remainder, if any, of the
cumulative Net Losses allocated to each such Holder pursuant to
Section 6.2.B.2(d) for all prior Partnership Years minus the cumulative Net
Income allocated to such Holder pursuant to this Section 6.2.B.1(b) for all
prior Partnership Years;     (c)   Third, 100% to the Holders of Preferred Units
in an amount equal to the remainder, if any, of the cumulative Net Losses
allocated to such Holders pursuant to Section 6.2.B.2(c) for all prior
Partnership Years minus the cumulative Net Income allocated to such Holders
pursuant to this Section 6.2.B.1(c) for all prior Partnership Years;     (d)  
Fourth, 100% to the Holders of Class B Common Units in an amount equal to the
remainder, if any, of the cumulative Net Losses allocated to each such Holder
pursuant to Section 6.2.B.2(b) for all prior Partnership Years minus the
cumulative Net Income allocated to each Holder pursuant to this
Section 6.2.B.1(d) for all prior Partnership Years;     (e)   Fifth, 100% to the
Holders of Class A Common Units, in an amount equal to the remainder, if any, of
the cumulative Net Losses allocated to each such Holder pursuant to
Section 6.2.B.2(a) for all prior Partnership Years

29



--------------------------------------------------------------------------------



 



      minus the cumulative Net Income allocated to each Holder pursuant to this
Section 6.2.B.1(e) for all prior Partnership Years;     (f)   Sixth, 100% to the
Holders of Preferred Units, with respect to each series of Preferred Units, in
an amount equal to the excess of (i) the cumulative Priority Return to the last
day of the current Partnership Year or to the date of redemption of such
Preferred Units, to the extent such Preferred Units are redeemed during such
year, over (ii) the cumulative Net Income allocated to the Holders of such
Preferred Units, pursuant to this Section 6.2.B.1(f) for all prior Partnership
Years;     (g)   Seventh, 100% to the Holders of Class B Common Units in an
amount equal to the excess of (i) the cumulative Class B Distributions made in
the current and all prior Partnership Years over (ii) the cumulative Net Income
allocated to the Holders of such Class B Common Units, pursuant to this
Section 6.2.B.1(g) for all prior Partnership Years; and     (h)   Eighth, 100%
to the Holders of Class A Common Units in accordance with their respective
Percentage Interests in the Class A Common Units.

          To the extent the allocations of Net Income set forth above in any
paragraph of this Section 6.2.B.1 are not sufficient to entirely satisfy the
allocation set forth in such paragraph, such allocation shall be made in
proportion to the total amount that would have been allocated pursuant to such
paragraph without regard to such shortfall.
          B.2. Net Losses. Except as provided in Section 6.3, Net Losses for any
Partnership Year shall be allocated in the following manner and order of
priority:

  (a)   First, 100% to the Holders of Class A Common Units in accordance with
their respective Percentage Interests in the Class A Common Units (to the extent
consistent with this Section 6.2.B.2(a)) until the Adjusted Capital Account
(ignoring for this purpose any amounts a Holder is obligated to contribute to
the capital of the Partnership or is deemed obligated to contribute pursuant to
Regulations Section 1.704-1(b)(2)(ii)(c)(2) and ignoring the Holder’s Class B
Common Capital) of each such Holder is zero;     (b)   Second, 100% to the
Holders of Class B Common Units in accordance with their respective Percentage
Interests in the Common Units (to the extent consistent with this
Section 6.2.B.2(b)) until the Adjusted Capital Account (ignoring for this
purpose any amounts a Holder is obligated to contribute to the capital of the
Partnership or is deemed obligated to contribute pursuant to Regulations
Section 1.704-1(b)(2)(ii)(c)(2)) of each such Holder is zero;     (c)   Third,
100% to the Holders of Preferred Units, pro rata to each such Holder’s Adjusted
Capital Account (ignoring for this purpose any amounts a Holder is obligated to
contribute to the capital of the Partnership or is deemed obligated to
contribute pursuant to Regulations Section 1.704-

30



--------------------------------------------------------------------------------



 



      1(b)(2)(ii)(c)(2)), until the Adjusted Capital Account (as so modified) of
each such Holder is zero;     (d)   Fourth, 100% to the Holders of Partnership
Interests to the extent of, and in proportion to, the positive balance (if any)
in their Adjusted Capital Accounts; and     (e)   Fifth, 100% to the General
Partner.

          C. Allocations to Reflect Issuance of Additional Partnership
Interests. In the event that the Partnership issues additional Partnership
Interests to the General Partner or any Additional Limited Partner pursuant to
Section 4.3 or 4.4, the General Partner shall make such revisions to this
Section 6.2 or to Section 12.2.B as it determines are necessary to reflect the
terms of the issuance of such additional Partnership Interests, including making
preferential allocations to certain classes of Partnership Interests.
          D. Allocations After Liquidating Event. Subject to the allocations of
Net Income and Net Loss to Holders of Preferred Units and to Section 6.3, but
otherwise notwithstanding the provisions of Section 6.1.B.1 and B.2 above, if a
Liquidating Event occurs in a Partnership Year, Net Income or Net Loss (or, if
necessary, separate items of income, gain, loss and deduction) for such
Partnership Year and any Partnership Years thereafter shall be allocated to
Holders of Class B Common Units in such amounts as will cause, to the greatest
extent possible, each such Holder’s Capital Account per Class B Common Unit to
be equal to the sum of (a) such Holder’s accrued and unpaid Class B
Distributions per Class B Common Unit (if any), and (b) the product of (i) the
Value of a REIT Share (with the date of the liquidating distribution being the
Valuation Date), and (ii) the Adjustment Factor. Any additional Net Income or
Net Loss (or items thereof) shall be allocated to the Holders of Class A Common
Units as set forth in Section 6.1.B.1 and B.2 above.
Section 6.3. Additional Allocation Provisions
          Notwithstanding the foregoing provisions of this Article 6:
          A. Regulatory Allocations.
          (i) Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(f), notwithstanding the provisions of Section 6.2,
or any other provision of this Article 6, if there is a net decrease in
Partnership Minimum Gain during any fiscal year, each Holder shall be specially
allocated items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Holder’s share of the net decrease
in Partnership Minimum Gain, as determined under Regulations Section 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Holder pursuant thereto. The
items to be allocated shall be determined in accordance with Regulations
Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 6.3.A(i) is intended to
qualify as a “minimum gain chargeback” within the meaning of
Regulation Section 1.704-2(f) which shall be controlling in the event of a
conflict between such Regulation and this Section 6.3.A(i).

31



--------------------------------------------------------------------------------



 



               (ii) Partner Minimum Gain Chargeback. Except as otherwise
provided in Regulations Section 1.704-2(i)(4), and notwithstanding the
provisions of Section 6.2, or any other provision of this Article 6 (except
Section 6.3.A(i)), if there is a net decrease in Partner Minimum Gain
attributable to a Partner Nonrecourse Debt during any fiscal year, each Holder
who has a share of the Partner Minimum Gain attributable to such Partner
Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Partnership income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to such Holder’s share of the net decrease in Partner Minimum Gain attributable
to such Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(4). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Holder pursuant thereto. The items to be so allocated shall be determined in
accordance with Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2). This
Section 6.3.A(ii) is intended to qualify as a “chargeback of partner nonrecourse
debt minimum gain” within the meaning of Regulation Section 1.704-2(i) which
shall be controlling in the event of a conflict between such Regulation and this
Section 6.3.A(ii).
               (iii) Nonrecourse Deductions and Partner Nonrecourse Deductions.
Any Nonrecourse Deductions for any fiscal year shall be specially allocated to
the Holders in accordance with their respective Percentage Interest in Class A
Common Units. Any Partner Nonrecourse Deductions for any fiscal year shall be
specially allocated to the Holder(s) who bears the economic risk of loss with
respect to the Partner Nonrecourse Debt to which such Partner Nonrecourse
Deductions are attributable, in accordance with Regulations Sections
1.704-2(b)(4) and 1.704-2(i).
               (iv) Qualified Income Offset. If any Holder unexpectedly receives
an adjustment, allocation or distribution described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and gain shall
be allocated, in accordance with Regulations Section 1.704-1(b)(2)(ii)(d), to
the Holder in an amount and manner sufficient to eliminate, to the extent
required by such Regulations, the Adjusted Capital Account Deficit of the Holder
as quickly as possible provided that an allocation pursuant to this
Section 6.3.A(iv) shall be made if and only to the extent that such Holder would
have an Adjusted Capital Account Deficit after all other allocations provided in
this Article 6 have been tentatively made as if this Section 6.3.A(iv) were not
in the Agreement. It is intended that this Section 6.3.A(iv) qualify and be
construed as a “qualified income offset” within the meaning of Regulations
1.704-1(b)(2)(ii)(d), which shall be controlling in the event of a conflict
between such Regulations and this Section 6.3.A(iv).
               (v) Gross Income Allocation. In the event any Holder has a
deficit Capital Account at the end of any fiscal year which is in excess of the
sum of (a) the amount (if any) such Holder is obligated to restore to the
Partnership and (b) the amount such Holder is deemed to be obligated to restore
pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such
Holder shall be specially allocated items of Partnership income and gain in the
amount of such excess as quickly as possible; provided, that an allocation
pursuant to this Section 6.3.A(v) shall be made if and only to the extent that
such Holder would have a deficit Capital Account in excess of such sum after all
other allocations

32



--------------------------------------------------------------------------------



 



provided in this Article 6 have been tentatively made as if this Section
6.3.A(v) and Section 6.3.A(iv) were not in the Agreement.
               (vi) Limitation on Allocation of Net Loss. To the extent any
allocation of Net Loss would cause or increase an Adjusted Capital Account
Deficit as to any Holder, such allocation of Net Loss shall be reallocated among
the other Holders in accordance with Section 6.2.B.2, subject to the limitations
of this Section 6.3.A(vi).
               (vii) Section 754 Adjustment. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code Section 734(b) or
Code Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Holder in complete liquidation of his interest in the
Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis) and such gain or loss shall be
specially allocated to the Holders in accordance with their interests in the
Partnership in the event that Regulations Section 1.704-1(b)(2)(iv)(m)(2)
applies, or to the Holders to whom such distribution was made in the event that
Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.
               (viii) Curative Allocation. The allocations set forth in Sections
6.3.A(i), (ii), (iii), (iv), (v), (vi), and (vii) (the “Regulatory Allocations”)
are intended to comply with certain regulatory requirements, including the
requirements of Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding the
provisions of Sections 6.1 and 6.2, the Regulatory Allocations shall be taken
into account in allocating other items of income, gain, loss and deduction among
the Holders so that, to the extent possible, the net amount of such allocations
of other items and the Regulatory Allocations to each Holder shall be equal to
the net amount that would have been allocated to each such Holder if the
Regulatory Allocations had not occurred.
          B. For purposes of determining a Holder’s proportional share of the
“excess nonrecourse liabilities” of the Partnership within the meaning of
Regulations Section 1.752-3(a)(3), each Holder’s interest in Partnership profits
shall be such Holder’s Common Percentage Interest.
Section 6.4. Tax Allocations
          A. In General. Except as otherwise provided in this Section 6.4, for
income tax purposes each item of income, gain, loss and deduction (collectively,
“Tax Items”) shall be allocated among the Holders in the same manner as its
correlative item of “book” income, gain, loss or deduction is allocated pursuant
to Sections 6.2 and 6.3.
          B. Allocations Respecting Section 704(c) Revaluations. Notwithstanding
Section 6.4.A, Tax Items with respect to Partnership property that is
contributed to the Partnership by a Partner shall be shared among the Holders
for income tax purposes pursuant to Regulations promulgated under Section 704(c)
of the Code, so as to take into account the variation, if any, between the basis
of the property to the Partnership and its initial Gross Asset

33



--------------------------------------------------------------------------------



 



Value. With respect to Partnership property that is initially contributed to the
Partnership upon its formation pursuant to Section 4.1, such variation between
basis and initial Gross Asset Value shall be taken into account under the
“traditional method” as described in Regulations Section 1.704-3(b). With
respect to properties subsequently contributed to the Partnership, the
Partnership shall account for such variation under any method approved under
Section 704(c) of the Code and the applicable regulations as chosen by the
General Partner. In the event the Gross Asset Value of any Partnership asset is
adjusted pursuant to subparagraph (ii) of the definition of Gross Asset Value
(provided in Article 1), subsequent allocations of Tax Items with respect to
such asset shall take account of the variation, if any, between the adjusted
basis of such asset and its Gross Asset Value in the same manner as under
Section 704(c) of the Code and the applicable regulations consistent with the
requirements of Regulations Section 1.704-1(b)(2)(iv)(g) using any method
approved under 704(c) of the Code and the applicable regulations as chosen by
the General Partner.
ARTICLE 7.
MANAGEMENT AND OPERATIONS OF BUSINESS
Section 7.1. Management
          A. Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership are
exclusively vested in the General Partner, and no Limited Partner shall have any
right to participate in or exercise control or management power over the
business and affairs of the Partnership; provided, however, that the General
Partner may be removed by the holders of a majority of the Class A Common Units,
with or without cause, such removal effective upon the delivery of written
notice thereof by the Limited Partners to the General Partner. In addition to
the powers now or hereafter granted a general partner of a limited partnership
under the Act and other applicable law or which are granted to the General
Partner under any other provision of this Agreement, the General Partner,
subject to the other provisions hereof including Section 7.3, shall have full
power and authority to do all things deemed necessary or desirable by it to
conduct the business of the Partnership, to exercise all powers set forth in
Section 3.2 and to effectuate the purposes set forth in Section 3.1, including,
without limitation:

  (i)   the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to its Partners in such amounts
as will permit AMB, in its capacity as the sole general partner of the Operating
Partnership and as the owner of 100% of the equity interests of the General
Partner (for so long as AMB has determined to qualify as a REIT), to avoid the
payment of any Federal income tax (including, for this purpose, any excise tax
pursuant to Section 4981 of the Code) and to make distributions to its
stockholders sufficient to permit AMB to maintain REIT status), the assumption
or guarantee of, or other contracting for, indebtedness and other liabilities,
the issuance of evidences of indebtedness (including the securing of same by
mortgage, deed of trust or other lien or encumbrance on all or any of the
Partnership’s assets) and the incurring of any obligations it deems necessary
for the conduct of the activities of the Partnership;

34



--------------------------------------------------------------------------------



 



  (ii)   the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;     (iii)   subject to the
provisions of Section 7.3.D, the acquisition, disposition, mortgage, pledge,
encumbrance, hypothecation or exchange of any assets of the Partnership or the
merger or other combination of the Partnership with or into another entity;    
(iv)   the mortgage, pledge, encumbrance or hypothecation of all or any assets
of the Partnership, and the use of the assets of the Partnership (including,
without limitation, cash on hand) for any purpose consistent with the terms of
this Agreement and on any terms it sees fit, including, without limitation, the
financing of the conduct or the operations of the General Partner or the
Partnership, the lending of funds to other Persons (including, without
limitation, the General Partner (if necessary to permit the financing or
capitalization of a subsidiary of the General Partner or the Partnership) and
any Subsidiaries of the Partnership) and the repayment of obligations of the
Partnership, any of its Subsidiaries and any other Person in which it has an
equity investment;     (v)   the negotiation, execution, and performance of any
contracts, leases, conveyances or other instruments that the General Partner
considers useful or necessary to the conduct of the Partnership’s operations or
the implementation of the General Partner’s powers under this Agreement;    
(vi)   the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement;     (vii)   the selection and dismissal of
employees of the Partnership (including, without limitation, employees having
titles such as “president,” “vice president,” “secretary” and “treasurer”), and
agents, outside attorneys, accountants, consultants and contractors of the
Partnership, the determination of their compensation and other terms of
employment or hiring, including waivers of conflicts of interest and the payment
of their expenses and compensation out of the Partnership’s assets;     (viii)  
the maintenance of such insurance for the benefit of the Partnership and the
Partners as it deems necessary or appropriate;     (ix)   the formation of, or
acquisition of an interest in, and the contribution of property to, any further
limited or general partnerships, joint ventures or other relationships that it
deems desirable (including, without limitation, the acquisition of interests in,
and the contributions of property to any Subsidiary and any other Person in
which it has an equity investment from time to time); provided that as long as
AMB, in its capacity as the owner of 100% of the equity interests of the General
Partner and as the sole general partner of the Operating Partnership, has
determined to continue to

35



--------------------------------------------------------------------------------



 



      qualify as a REIT, the Partnership may not engage in any such formation,
acquisition or contribution that would cause AMB to fail to qualify as a REIT;  
  (x)   the control of any matters affecting the rights and obligations of the
Partnership, including the conduct of litigation and the incurring of legal
expense and the settlement of claims and litigation, and the indemnification of
any Person against liabilities and contingencies to the extent permitted by law;
    (xi)   the undertaking of any action in connection with the Partnership’s
direct or indirect investment in any Person (including, without limitation,
contributing or loaning Partnership funds to, incurring indebtedness on behalf
of, or guarantying the obligations of any such Persons);     (xii)   subject to
the other provisions in this Agreement, the determination of the fair market
value of any Partnership property distributed in kind using such reasonable
method of valuation as it may adopt; provided that, such methods are otherwise
consistent with requirements of this Agreement;     (xiii)   the management,
operation, leasing, landscaping, repair, alteration, demolition or improvement
of any real property or improvements owned by the Partnership or any Subsidiary
of the Partnership or any Person in which the Partnership has made a direct or
indirect equity investment;     (xiv)   holding, managing, investing and
reinvesting cash and other assets of the Partnership;     (xv)   the collection
and receipt of revenues and income of the Partnership;     (xvi)   the exercise,
directly or indirectly through any attorney-in-fact acting under a general or
limited power of attorney, of any right, including the right to vote,
appurtenant to any asset or investment held by the Partnership;     (xvii)   the
exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of or in connection with any Subsidiary of the Partnership
or any other Person in which the Partnership has a direct or indirect interest,
or jointly with any such Subsidiary or other Person;     (xviii)   the exercise
of any of the powers of the General Partner enumerated in this Agreement on
behalf of any Person in which the Partnership does not have an interest,
pursuant to contractual or other arrangements with such Person;     (xix)   the
making, execution and delivery of any and all deeds, leases, notes, deeds to
secure debt, mortgages, deeds of trust, security agreements, conveyances,
contracts, guarantees, warranties, indemnities, waivers, releases or legal
instruments or other agreements in writing necessary or

36



--------------------------------------------------------------------------------



 



      appropriate in the judgment of the General Partner for the accomplishment
of any of the powers of the General Partner enumerated in this Agreement; and

  (xx)   the making of loans by the Partnership to its Partners, for any
purpose, provided that such loans be upon arm’s-length terms.

          B. Each of the Limited Partners agrees that the General Partner is
authorized to execute, deliver and perform the above-mentioned agreements and
transactions on behalf of the Partnership without any further act, approval or
vote of the Partners, notwithstanding any other provisions of this Agreement
(except as provided in Section 7.3), the Act or any applicable law, rule or
regulation. The execution, delivery or performance by the General Partner or the
Partnership of any agreement authorized or permitted under this Agreement shall
not constitute a breach by the General Partner of any duty that the General
Partner may owe the Partnership or the Limited Partners or any other Persons
under this Agreement or of any duty stated or implied by law or equity.
          C. At all times from and after the date hereof, the General Partner
may cause the Partnership to obtain and maintain (i) casualty, liability and
other insurance (including, without limitation, earthquake insurance) on the
properties of the Partnership and (ii) liability insurance for the Indemnities
hereunder.
          D. At all times from and after the date hereof, the General Partner
may cause the Partnership to establish and maintain working capital and other
reserves in such amounts as the General Partner, in its sole and absolute
discretion, deems appropriate and reasonable from time to time.
          E. In exercising its authority under this Agreement, the General
Partner may, but other than as set forth in the following sentence and as
expressly set forth in the agreements listed on Exhibit H hereto, shall be under
no obligation to, take into account the tax consequences to any Partner
(including the General Partner) of any action taken by the General Partner. The
General Partner and the Partnership shall not have liability to a Limited
Partner under any circumstances as a result of an income tax liability incurred
by such Limited Partner as a result of an action (or inaction) by the General
Partner pursuant to its authority under this Agreement.
          F. Except as otherwise provided herein, to the extent the duties of
the General Partner require expenditures of funds to be paid to third parties,
the General Partner shall not have any obligations hereunder except to the
extent that Partnership funds are reasonably available to it for the performance
of such duties, and nothing herein contained shall be deemed to authorize or
require the General Partner, in its capacity as such, to expend its individual
funds for payment to third parties or to undertake any individual liability or
obligation on behalf of the Partnership.
Section 7.2. Certificate of Limited Partnership
          To the extent that such action is determined by the General Partner to
be reasonable and necessary or appropriate, the General Partner shall file
amendments to and restatements of the Certificate and do all the things to
maintain the Partnership as a limited

37



--------------------------------------------------------------------------------



 



partnership (or a partnership in which the limited partners have limited
liability) under the laws of the State of Delaware and to maintain the
Partnership’s qualification to do business as a foreign limited partnership in
each other state, the District of Columbia or other jurisdiction, in which the
Partnership may elect to do business or own property. Subject to the terms of
Section 8.5.A(iv), the General Partner shall not be required, before or after
filing, to deliver or mail a copy of the Certificate or any amendment thereto to
any Limited Partner. The General Partner shall use all reasonable efforts to
cause to be filed such other certificates or documents as may be reasonable and
necessary or appropriate for the formation, continuation, qualification and
operation of a limited partnership (or a partnership in which the limited
partners have limited liability) in the State of Delaware, and any other state,
or the District of Columbia or other jurisdiction, in which the Partnership may
elect to do business or own property.
Section 7.3. Restrictions on General Partner’s Authority
          A. The General Partner may not take any action in contravention of
this Agreement, including, without limitation:

  (i)   take any action that would make it impossible to carry on the ordinary
business of the Partnership, except as otherwise provided in this Agreement;    
(ii)   possess Partnership property, or assign any rights in specific
Partnership property, for other than a Partnership purpose except as otherwise
provided in this Agreement;     (iii)   admit a Person as a Partner, except as
otherwise provided in this Agreement;     (iv)   perform any act that would
subject a Limited Partner to liability as a general partner in any jurisdiction
or any other liability except as provided herein or under the Act; or     (v)  
perform any act that would subject the Partnership to regulation as an
“investment company” as such term is defined under the Investment Company Act of
1940, as amended.

          B. The General Partner shall not, without the prior Consent of the
Partners (in addition to any Consent of the Limited Partners required by any
other provision hereof), undertake, on behalf of the Partnership, any of the
following actions or enter into any transaction which would have the effect of
such transactions:

  (i)   except as provided in Section 7.3.D below, amend, modify or terminate
this Agreement other than to reflect the admission, substitution, termination or
withdrawal of partners pursuant to Article 12;     (ii)   make a general
assignment for the benefit of creditors or appoint or acquiesce in the
appointment of a custodian, receiver or trustee for all or any part of the
assets of the Partnership;

38



--------------------------------------------------------------------------------



 



  (iii)   institute any proceeding for bankruptcy on behalf of the Partnership;
    (iv)   confess a judgment against the Partnership; or     (v)   enter into a
merger (including a triangular merger), consolidation or other combination of
the Partnership with or into another entity.

          C. Except in the case of a Liquidating Event pursuant to Section 13.1
(other than Section 13.1.F), the General Partner shall not, without the prior
Consent of the Limited Partners, undertake, on behalf of the Partnership, any
actions or enter into any transaction which would have the effect of a
dissolution of the Partnership, including a sale, exchange, transfer or other
disposition of all or substantially all of the Partnership’s assets in a single
transaction or a series of related transactions.
          D. Notwithstanding Sections 7.3.B and 7.3.C, but subject to
Section 7.3.E, the General Partner shall have the power, without the Consent of
the Partners, to amend this Agreement as may be required to facilitate or
implement any of the following purposes:

  (i)   to add to the obligations of the General Partner or surrender any right
or power granted to the General Partner or any Affiliate of the General Partner
for the benefit of the Limited Partners;     (ii)   to reflect the issuance of
additional Partnership Interests pursuant to Section 4.3.B, or the admission,
substitution, termination, reduction in Partnership Units or withdrawal of
Partners in accordance with this Agreement (which may be effected through the
replacement of Exhibit A with an amended Exhibit A);     (iii)   to set forth or
amend the designations, rights, powers, duties, and preferences of the holders
of any additional Partnership Interests issued pursuant to Article 4;     (iv)  
to reflect a change that is of an inconsequential nature and does not adversely
affect the Limited Partners in any material respect, or to cure any ambiguity
in, correct or supplement any provision, or make other changes with respect to
matters arising under, this Agreement that will not be inconsistent with law or
with the provisions of this Agreement;     (v)   to satisfy any requirements,
conditions, or guidelines contained in any order, directive, opinion, ruling or
regulation of a Federal, state of local agency or contained in Federal, state or
local law;     (vi)   to reflect such changes as are reasonably necessary for
AMB, in its capacity as the owner of 100% of the equity interests of the General
Partner and as the sole general partner of the Operating Partnership, to
maintain its status as a REIT, including changes which may be necessitated due
to a change in applicable law (or an authoritative interpretation thereof) or a
ruling of the IRS; and

39



--------------------------------------------------------------------------------



 



  (vii)   to modify, as set forth in the definition of “Capital Account,” the
manner in which Capital Accounts are computed.

The General Partner will provide notice to the Limited Partners when any action
under this Section 7.3.D is taken.
          E. Notwithstanding Sections 7.3.B, 7.3.C and 7.3.D, this Agreement
shall not be amended, and no action may be taken by the General Partner,
including in either case through merger or sale of assets of the Partnership or
otherwise, without the Consent of each Common Limited Partner or Preferred
Limited Partner adversely affected if such amendment or action would (i) convert
a Limited Partner’s interest in the Partnership into a general partner’s
interest (except as the result of the General Partner acquiring such interest),
(ii) modify the limited liability of a Limited Partner, (iii) alter rights of
the Partner to receive distributions pursuant to Article 5 or Section 13.2.A(4)
or the allocations specified in Article 6 (except as permitted pursuant to
Sections 4.3 and 7.3.D), (iv) alter the Class B Redemption as set forth in
Section 23.4, or (v) amend this Section 7.3.E. Further, no amendment may alter
the restrictions on the General Partner’s authority set forth elsewhere in this
Section 7.3 without the Consent specified in such section.
          F. The General Partner shall not undertake to dispose of any
Partnership Property specified in the agreements listed in Exhibit G in a
taxable sale or taxable exchange prior to the dates specified in such agreements
without the prior consent of each Limited Partner which contributed all or any
portion of an interest in such Property to the Partnership, as set forth in such
agreements.
Section 7.4. Reimbursement of the General Partner
          A. Except as provided in this Section 7.4 and elsewhere in this
Agreement (including the provisions of Articles 5 and 6 regarding distributions,
payments and allocations to which it may be entitled), the General Partner shall
not be compensated for its services as general partner of the Partnership.
          B. The General Partner shall be reimbursed on a monthly basis, or such
other basis as the General Partner may determine in its sole and absolute
discretion, for all expenses it incurs relating to the ownership of interests in
and operation of, or for the benefit of, the Partnership. Such reimbursements
shall be in addition to any reimbursement to the General Partner as a result of
indemnification pursuant to Section 7.7.
          C. If and to the extent any reimbursements to the General Partner
pursuant to this Section 7.4 constitute gross income of the General Partner (as
opposed to the repayment of advances made by the General Partner on behalf of
the Partnership), such amounts shall constitute guaranteed payments within the
meaning of Section 707(c) of the Code, shall be treated consistently therewith
by the Partnership and all Partners, and shall not be treated as distributions
for purposes of computing the Partners’ Capital Accounts.
Section 7.5. Outside Activities of the General Partner
          Without the Consent of the Limited Partners, the General Partner shall
not, directly or indirectly, enter into or conduct any business, other than in
connection with the

40



--------------------------------------------------------------------------------



 



ownership, acquisition and disposition of Partnership Interests as a General
Partner and the management of the business of the Partnership and such
activities as are incidental to the same and activities incidental to the
ownership of interests permitted by the next succeeding sentence. Without the
Consent of the Limited Partners, the General Partner shall not, directly or
indirectly, participate in or otherwise acquire any interest in any real or
personal property, except its General Partner Interest, its interest in any
Subsidiary Partnership(s) (held directly or indirectly through a Qualified REIT
Subsidiary) that the General Partner holds in order to maintain such Subsidiary
Partnership’s status as a partnership, and such bank accounts, similar
instruments or other short-term investments as it deems necessary to carry out
its responsibilities contemplated under this Agreement and the REIT Charter. The
General Partner’s General Partner Interest in the Partnership, and interests in
such short-term liquid investments, bank accounts or similar instruments as the
General Partner deems necessary to carry out its responsibilities contemplated
under this Agreement and the Charter are interests which the General Partner is
permitted to acquire and hold for purposes of this Section 7.5.
Section 7.6. Employee Benefit Plans
          The General Partner, in its sole and absolute discretion and without
the approval of the Limited Partners, may propose and adopt on behalf of the
Partnership employee benefit plans funded by the Partnership for the benefit of
employees of the General Partner, the Partnership, Subsidiaries of the
Partnership or any Affiliate of any of them in respect of services performed,
directly or indirectly, for the benefit of the Partnership, the General Partner,
or any of the Partnership’s Subsidiaries.
Section 7.7. Indemnification
          A. The Partnership shall indemnify an Indemnitee from and against any
and all losses, claims, damages, liabilities, joint or several, expenses
(including legal fees and expenses), judgments, fines, settlements, and other
amounts arising from any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, that relate to the operations
of the Partnership as set forth in this Agreement in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, unless it is
established that: (i) the act or omission of the Indemnitee was material to the
matter giving rise to the proceeding and either was committed in bad faith or
was the result of active and deliberate dishonesty; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or
(iii) in the case of any criminal proceeding, the Indemnitee had reasonable
cause to believe that the act or omission was unlawful. Without limitation, the
foregoing indemnity shall extend to any liability of any Indemnitee, pursuant to
a loan guaranty or otherwise, for any indebtedness of the Partnership or any
Subsidiary of the Partnership (including, without limitation, any indebtedness
which the Partnership or any Subsidiary of the Partnership has assumed or taken
subject to), and the General Partner is hereby authorized and empowered, on
behalf of the Partnership, to enter into one or more indemnity agreements
consistent with the provisions of this Section 7.7 in favor of any Indemnitee
having or potentially having liability for any such indebtedness. The
termination of any proceeding by judgment, order or settlement does not create a
presumption that the Indemnitee did not meet the requisite standard of conduct
set forth in this Section 7.7.A. The termination of any proceeding by conviction
or upon a plea of nolo contendere or its equivalent, or any entry of an order of
probation prior to judgment, creates a rebuttable presumption that the
Indemnitee acted in a manner contrary to that specified in this

41



--------------------------------------------------------------------------------



 



Section 7.7.A. Any indemnification pursuant to this Section 7.7 shall be made
only out of the assets of the Partnership, and any insurance proceeds from the
liability policy covering the General Partner and any Indemnitee, and neither
the General Partner nor any Limited Partner shall have any obligation to
contribute to the capital of the Partnership or otherwise provide funds to
enable the Partnership to fund its obligations under this Section 7.7.
          B. Reasonable expenses incurred by an Indemnitee who is a party to a
proceeding may be paid or reimbursed by the Partnership in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in Section 7.7.A has been met and (ii) a written undertaking by or on
behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.
          C. The indemnification provided by this Section 7.7 shall be in
addition to any other rights to which an Indemnitee or any other Person may be
entitled under any agreement, pursuant to any vote of the Partners, as a matter
of law or otherwise, and shall continue as to an Indemnitee who has ceased to
serve in such capacity.
          D. The Partnership may purchase and maintain insurance, on behalf of
the Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by any such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.
          E. For purposes of this Section 7.7, the Partnership shall be deemed
to have requested an Indemnitee to serve as fiduciary of an employee benefit
plan whenever the performance by it of its duties to the Partnership also
imposes duties on, or otherwise involves services by, it to the plan or
participants or beneficiaries of the plan; excise taxes assessed on an
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall constitute fines within the meaning of Section 7.7; and actions taken or
omitted by the Indemnitee with respect to an employee benefit plan in the
performance of its duties for a purpose reasonably believed by it to be in the
interest of the participants and beneficiaries of the plan shall be deemed to be
for a purpose which is not opposed to the best interests of the Partnership.
          F. In no event may an Indemnitee subject the Limited Partners to
personal liability by reason of the indemnification provisions set forth in this
Agreement.
          G. An Indemnitee shall not be denied indemnification in whole or in
part under this Section 7.7 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.
          H. The provisions of this Section 7.7 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons. Any
amendment, modification or repeal of this Section 7.7 or any provision hereof
shall be prospective only and shall not in any way affect the limitations on the
Partnership’s liability to any Indemnitee under this Section 7.7 as in effect
immediately

42



--------------------------------------------------------------------------------



 



prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.
          I. If and to the extent any reimbursements to the General Partner
pursuant to this Section 7.7 constitute gross income of the General Partner (as
opposed to the repayment of advances made by the General Partner on behalf of
the Partnership) such amounts shall constitute guaranteed payments within the
meaning of Section 707(c) of the Code, shall be treated consistently therewith
by the Partnership and all Partners, and shall not be treated as distributions
for purposes of computing the Partners’ Capital Accounts.
          J. Any indemnification hereunder is subject to, and limited by, the
provisions of Section 17-108 of the Act.
          K. In the event the Partnership is made a party to any litigation or
otherwise incurs any loss or expense as a result of or in connection with any
Partner’s personal obligations or liabilities unrelated to Partnership business,
such Partner shall indemnify and reimburse the Partnership for all such loss and
expense incurred, including legal fees, and the Partnership Interest of such
Partner may be charged therefor. The liability of a Partner under this
Section 7.7.K shall not be limited to such Partner’s Partnership Interest, but
shall be enforceable against such Partner personally.
Section 7.8. Liability of the General Partner
          A. Notwithstanding anything to the contrary set forth in this
Agreement, none of the General Partner and any of its officers, directors,
agents and employees shall be liable or accountable in damages or otherwise to
the Partnership, any Partners or any Assignees, or their successors or assigns,
for losses sustained, liabilities incurred or benefits not derived as a result
of errors in judgment or mistakes of fact or law or any act or omission if the
General Partner acted in good faith.
          B. The Limited Partners expressly acknowledge that the General Partner
is acting for the benefit of the Partnership, the Limited Partners and AMB’s
stockholders collectively, that the General Partner is under no obligation to
give priority to the separate interests of the Limited Partners or AMB’s
stockholders (including, without limitation, the tax consequences to Limited
Partners or Assignees or to stockholders) in deciding whether to cause the
Partnership to take (or decline to take) any actions and that the General
Partner shall not be liable to the Partnership or to any Limited Partner for
monetary damages for losses sustained, liabilities incurred, or benefits not
derived by Limited Partners in connection with such decisions; provided, that
the General Partner has acted in good faith.
          C. Subject to its obligations and duties as General Partner set forth
in Section 7.1.A, the General Partner may exercise any of the powers granted to
it by this Agreement and perform any of the duties imposed upon it hereunder
either directly or by or through its agents. The General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by it in good faith.
          D. Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the

43



--------------------------------------------------------------------------------



 



liability of the General Partner and any of its officers, directors, agents and
employees to the Partnership and the Limited Partners under this Section 7.8 as
in effect immediately prior to such amendment, modification or repeal with
respect to claims arising from or relating to matters occurring, in whole or in
part, prior to such amendment, modification or repeal, regardless of when such
claims may arise or be asserted.
Section 7.9. Other Matters Concerning the General Partner
          A. The General Partner may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture, or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties.
          B. The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reliance
upon the opinion of such Persons as to matters which such General Partner
reasonably believes to be within such Person’s professional or expert competence
shall be conclusively presumed to have been done or omitted in good faith and in
accordance with such opinion.
          C. The General Partner shall have the right, in respect of any of its
powers or obligations hereunder, to act through any of its duly authorized
officers and a duly appointed attorney or attorneys-in-fact. Each such attorney
shall, to the extent provided by the General Partner in the power of attorney,
have full power and authority to do and perform all and every act and duty which
is permitted or required to be done by the General Partner hereunder.
          D. Notwithstanding any other provisions of this Agreement or any
non-mandatory provision of the Act, any action of the General Partner on behalf
of the Partnership or any decision of the General Partner to refrain from acting
on behalf of the Partnership, undertaken in the good faith belief that such
action or omission is necessary or advisable in order to protect the ability of
AMB, in its capacity as the owner of 100% of the equity interests of the General
Partner and as the sole general partner of the Operating Partnership, for so
long as AMB has determined to qualify as a REIT, to (i) continue to qualify as a
REIT or (ii) except with respect to the distribution of Available Cash to the
Class B Limited Partners in accordance in accordance with Section 23.2, avoid
AMB incurring any taxes under Section 857 or Section 4981 of the Code, is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners.
          E. So long as the General Partner holds any interest in the
Partnership (as either a General Partner or Limited Partner), the General
Partner shall have “management rights” (as such term is defined in the Plan
Asset Regulation) with respect to the Partnership and its Properties to the
extent necessary to qualify AMB as a “venture capital operating company” (as
such term is defined in the Plan Asset Regulation).
Section 7.10. Title to Partnership Assets
          Title to Partnership assets, whether real, personal or mixed and
whether tangible or intangible, shall be deemed to be owned by the Partnership
as an entity, and no Partners, individually or collectively, shall have any
ownership interest in such Partnership assets or any

44



--------------------------------------------------------------------------------



 



portion thereof. Title to any or all of the Partnership assets may be held in
the name of the Partnership, the General Partner or one or more nominees, as the
General Partner may determine, including Affiliates of the General Partner. The
General Partner hereby declares and warrants that any Partnership assets for
which legal title is held in the name of the General Partner or any nominee or
Affiliate of the General Partner shall be deemed held by the General Partner or
such nominee or Affiliate for the use and benefit of the Partnership in
accordance with the provisions of this Agreement; provided, however, that the
General Partner shall use its best efforts to cause beneficial and record title
to such assets to be vested in the Partnership as soon as reasonably
practicable. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.
Section 7.11. Reliance by Third Parties
          Notwithstanding anything to the contrary in this Agreement, any Person
dealing with the Partnership shall be entitled to assume that the General
Partner has full power and authority to encumber, sell or otherwise use in any
manner any and all assets of the Partnership and to enter into any contracts on
behalf of the Partnership, and such Person shall be entitled to deal with the
General Partner as if it were the Partnership’s sole party in interest, both
legally and beneficially. Each Limited Partner hereby waives any and all
defenses or other remedies which may be available against such Person to
contest, negate or disaffirm any action of the General Partner in connection
with any such dealing. In no event shall any Person dealing with the General
Partner or its representatives be obligated to ascertain that the terms of this
Agreement have been complied with or to inquire into the necessity or expedience
of any act or action of the General Partner or its representatives. Each and
every certificate, document or other instrument executed on behalf of the
Partnership by the General Partner or its representatives shall be conclusive
evidence in favor of any and every Person relying thereon or claiming thereunder
that (i) at the time of the execution and delivery of such certificate, document
or instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.
ARTICLE 8.
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
Section 8.1. Limitation of Liability
          The Limited Partners shall have no liability under this Agreement
except as expressly provided in this Agreement or under the Act.
Section 8.2. Management of Business
          No Limited Partner or Assignee (other than the General Partner, any of
its Affiliates or any officer, director, employee, general partner, agent or
trustee of the General Partner, the Partnership or any of their Affiliates, in
their capacity as such) shall take part in the operations, management or control
(within the meaning of the Act) of the Partnership’s business, transact any
business in the Partnership’s name or have the power to sign documents for or
otherwise bind the Partnership. Notwithstanding the foregoing, the General
Partner may be

45



--------------------------------------------------------------------------------



 



removed by the Class A Common Limited Partners, pursuant to and in accordance
with Section 7.1. Upon the removal of the General Partner, the Class A Common
Limited Partners shall select a successor General Partner, who shall upon the
acceptance of such selection be admitted as a successor General Partner pursuant
to Section 12.1 hereof. The transaction of any such business by the General
Partner, any of its Affiliates or any officer, director, employee, general
partner, agent or trustee of the General Partner, the Partnership or any of
their Affiliates, in their capacity as such, shall not affect, impair or
eliminate the limitations on the liability of the Limited Partners or Assignees
under this Agreement.
Section 8.3. Outside Activities of Limited Partners
          Subject to any agreements entered into by a Limited Partner or its
Affiliates with the General Partner, Partnership or a Subsidiary, any Limited
Partner and any officer, director, employee, agent, trustee, Affiliate or
stockholder of any Limited Partner shall be entitled to and may have business
interests and engage in business activities in addition to those relating to the
Partnership, including business interests and activities in direct competition
with the Partnership or that are enhanced by the activities of the Partnership.
Neither the Partnership nor any Partners shall have any rights by virtue of this
Agreement in any business ventures of any Limited Partner or Assignee. Subject
to such agreements, none of the Limited Partners nor any other Person shall have
any rights by virtue of this Agreement or the partnership relationship
established hereby in any business ventures of any other Person, other than the
Limited Partners benefiting from the business conducted by the General Partner,
and such other Person shall have no obligation pursuant to this Agreement to
offer any interest in any such business ventures to the Partnership, any Limited
Partner or any such other Person, even if such opportunity is of a character
which, if presented to the Partnership, any Limited Partner or such other
Person, could be taken by such other Person.
Section 8.4. Return of Capital
          Except pursuant to the Class B Redemption rights set forth in
Section 23.4, no Limited Partner shall be entitled to the withdrawal or return
of his or her Capital Contribution, except to the extent of distributions made
pursuant to this Agreement or upon termination of the Partnership as provided
herein. Except as expressly set forth herein with respect to the rights,
priorities and preferences of the Preferred Limited Partners holding any series
of Preferred Units, no Limited Partner or Assignee shall have priority over any
other Limited Partner or Assignee either as to the return of Capital
Contributions, or as otherwise expressly provided in this Agreement, as to
profits, losses, distributions or credits.
Section 8.5. Rights of Limited Partners Relating to the Partnership
          A. In addition to other rights provided by this Agreement or by the
Act, and except as limited by Section 8.5.B, each Limited Partner shall have the
right, for a purpose reasonably related to such Limited Partner’s interest as a
limited partner in the Partnership, upon written demand with a statement of the
purpose of such demand and at the Partnership’s expense:

46



--------------------------------------------------------------------------------



 



  (i)   to obtain a copy of the most recent annual and quarterly reports filed
with the Securities and Exchange Commission by AMB pursuant to the Exchange Act,
and each communication sent to the stockholders of AMB;     (ii)   to obtain a
copy of the Partnership’s Federal, state and local income tax returns for each
Partnership Year;     (iii)   to obtain a current list of the name and last
known business, residence or mailing address of each Partner;     (iv)   to
obtain a copy of this Agreement and the Certificate and all amendments thereto,
together with executed copies of all powers of attorney pursuant to which this
Agreement, the Certificate and all amendments thereto have been executed; and  
  (v)   to obtain true and full information regarding the amount of cash and a
description and statement of any other property or services contributed by each
Partner and which each Partner has agreed to contribute in the future, and the
date on which each became a Partner.

          B. Notwithstanding any other provision of this Section 8.5, the
General Partner may keep confidential from the Limited Partners, for such period
of time as the General Partner determines in its sole and absolute discretion to
be reasonable, any information that (i) the General Partner believes to be in
the nature of trade secrets or other information the disclosure of which the
General Partner in good faith believes is not in the best interests of the
Partnership or (ii) the Partnership or the General Partner is required by law or
by agreements with unaffiliated third parties to keep confidential.
ARTICLE 9.
BOOKS, RECORDS, ACCOUNTING AND REPORTS
Section 9.1. Records and Accounting
          The General Partner shall keep or cause to be kept at the principal
office of the Partnership appropriate books and records with respect to the
Partnership’s business, including without limitation, all books and records
necessary to provide to the Limited Partners any information, lists and copies
of documents required to be provided pursuant to Section 9.3. Any records
maintained by or on behalf of the Partnership in the regular course of its
business may be kept on, or be in the form of, punch cards, magnetic tape,
photographs, micrographics or any other information storage device; provided,
that the records so maintained are convertible into clearly legible written form
within a reasonable period of time. The books of the Partnership shall be
maintained, for financial and tax reporting purposes, on an accrual basis in
accordance with generally accepted accounting principles.
Section 9.2. Fiscal Year
          The fiscal year of the Partnership shall be the calendar year.

47



--------------------------------------------------------------------------------



 



Section 9.3. Reports
          A. (1) As soon as practicable, but in no event later than the earlier
to occur of (a) 105 days after the close of each Partnership Year and (b) five
(5) business days following the date on which AMB files its annual report in
respect of a fiscal year on Form 10-K, or such other applicable form
(“Form 10-K”), with the Securities and Exchange Commission (the “Commission”),
the General Partner shall cause to be mailed to each Limited Partner a complete
copy of AMB’s audited financial statements for such fiscal year including a
balance sheet, income statement and cash flow statement for such fiscal year
prepared and audited by an independent nationally recognized firm of certified
public accountants in accordance with GAAP and (2) not later than fifteen
(15) days after the date documents are delivered in clause (A)(1) above, the
General Partner shall cause to be mailed to each Limited Partner the
consolidating balance sheet, cash flow statement and income statement of the
Operating Partnership for such fiscal year, prepared by AMB; and
          B. (1) As soon as practicable, but in no event later than five
(5) business days following the date on which AMB files its quarterly report in
respect of a fiscal quarter on Form 10-Q, or such other applicable form
(“Form 10-Q”), with the Commission, the General Partner shall cause to be mailed
to each Limited Partner a complete copy of AMB’s unaudited quarterly financial
statements for such fiscal quarter including a balance sheet, income statement
and cash flow statement for such fiscal quarter prepared in accordance with GAAP
and (2) not later than fifteen (15) days after the date documents are delivered
in clause (B)(1) above, the General Partner shall cause to be mailed to each
Limited Partner the consolidating balance sheet, cash flow statement and income
statement of the Operating Partnership for such fiscal quarter, prepared and
certified by AMB.
Section 9.4. Nondisclosure of Certain Information
          Notwithstanding the provisions of Sections 9.1 and 9.3, the General
Partner may keep confidential from the Limited Partners any information that the
General Partner believes to be in the nature of trade secrets or other
information the disclosure of which the General Partner in good faith believes
is not in the best interests of the Partnership or which the Partnership is
required by law or by agreements with unaffiliated third parties to keep
confidential.
ARTICLE 10.
TAX MATTERS
Section 10.1. Preparation of Tax Returns
          The General Partner shall arrange for the preparation and timely
filing of all returns of Partnership income, gains, deductions, losses and other
items required of the Partnership for Federal and state income tax purposes and
shall use all reasonable efforts to furnish, within ninety (90) days of the
close of each taxable year, the tax information reasonably required by Limited
Partners for Federal and state income tax reporting purposes. Each Limited
Partner shall promptly provide the General Partner with such information
relating to any Contributed Property contributed by such Limited Partner to the
Partnership.

48



--------------------------------------------------------------------------------



 



Section 10.2. Tax Elections
          Except as otherwise provided herein, the General Partner shall, in its
sole and absolute discretion, determine whether to make any available election
pursuant to the Code, including the election under Section 754 of the Code. The
General Partner shall have the right to seek to revoke any such election
(including without limitation, any election under Section 754 of the Code) upon
the General Partner’s determination in its sole and absolute discretion that
such revocation is the best interests of the Partners.
Section 10.3. Tax Matters Partner
          A. The General Partner shall be the “tax matters partner” of the
Partnership for Federal income tax purposes. Pursuant to Section 6223(c) of the
Code, upon receipt of notice from the IRS of the beginning of an administrative
proceeding with respect to the Partnership, the tax matters partner shall
furnish the IRS with the name, address and profit interest of each of the
Limited Partners and Assignees; provided, however, that such information is
provided to the Partnership by the Limited Partners and Assignees.
          B. The tax matters partner is authorized, but not required:

  (i)   to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the tax matters partner may expressly state that such agreement shall
bind all Partners, except that such settlement agreement shall not bind any
Partner (a) who (within the time prescribed pursuant to the Code and
Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner or (b) who is a “notice partner” (as defined in Section
6231 of the Code) or a member of a “notice group” (as defined in Section
6223(b)(2) of the Code);     (ii)   in the event that a notice of a final
administrative adjustment at the Partnership level of any item required to be
taken into account by a Partner for tax purposes (a “final adjustment”) is
mailed to the tax matters partner, to seek judicial review of such final
adjustment, including the filing of a petition for readjustment with the Tax
Court or the United States Claims Court, or the filing of a complaint for refund
with the District Court of the United States for the district in which the
Partnership’s principal place of business is located;     (iii)   to intervene
in any action brought by any other Partner for judicial review of a final
adjustment;     (iv)   to file a request for an administrative adjustment with
the IRS at any time and, if any part of such request is not allowed by the IRS,
to file an

49



--------------------------------------------------------------------------------



 



      appropriate pleading (petition or complaint) for judicial review with
respect to such request;

  (v)   to enter into an agreement with the IRS to extend the period for
assessing any tax which is attributable to any item required to be taken into
account by a Partner for tax purposes, or an item affected by such item; and    
(vi)   to take any other action on behalf of the Partners of the Partnership in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.

          The taking of any action and the incurring of any expense by the tax
matters partner in connection with any such proceeding, except to the extent
required by law, is a matter in the sole and absolute discretion of the tax
matters partner and the provisions relating to indemnification of the General
Partner set forth in Section 7.7 shall be fully applicable to the tax matters
partner in its capacity as such.
          C. The tax matters partner shall receive no compensation for its
services. All third party costs and expenses incurred by the tax matters partner
in performing its duties as such (including legal and accounting fees) shall be
borne by the Partnership. Nothing herein shall be construed to restrict the
Partnership from engaging an accounting firm to assist the tax matters partner
in discharging its duties hereunder, so long as the compensation paid by the
Partnership for such services is reasonable.
Section 10.4. Organizational Expenses
          The Partnership shall elect to deduct expenses, if any, incurred by it
in organizing the Partnership ratably over a sixty (60) month period as provided
in Section 709 of the Code.
Section 10.5. Withholding
          Each Limited Partner hereby authorizes the Partnership to withhold
from or pay on behalf of or with respect to such Limited Partner any amount of
Federal, state, local, or foreign taxes that the General Partner determines that
the Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Partnership pursuant to Sections 1441, 1442, 1445 or 1446 of the Code. Any
amount paid on behalf of or with respect to a Limited Partner shall constitute a
loan by the Partnership to such Limited Partner, which loan shall be repaid by
such Limited Partner within fifteen (15) days after notice from the General
Partner that such payment must be made unless (i) the Partnership withholds such
payment from a distribution which would otherwise be made to the Limited Partner
or (ii) the General Partner determines, in its sole and absolute discretion,
that such payment may be satisfied out of the available funds of the Partnership
which would, but for such payment, be distributed to the Limited Partner. Any
amounts withheld pursuant to the foregoing clauses (i) or (ii) shall be treated
as having been distributed to such Limited Partner. Each Limited Partner hereby
unconditionally and irrevocably grants to the Partnership a security interest in
such Limited Partner’s Partnership Interest to secure such Limited Partner’s
obligation to pay to the Partnership any amounts required to be paid pursuant to
this Section 10.5. In the event that a Limited Partner fails to pay any amounts
owed to the Partnership pursuant to this

50



--------------------------------------------------------------------------------



 



Section 10.5 when due, the General Partner may, in its sole and absolute
discretion, elect to make the payment to the Partnership on behalf of such
defaulting Limited Partner, and in such event shall be deemed to have loaned
such amount to such defaulting Limited Partner and shall succeed to all rights
and remedies of the Partnership as against such defaulting Limited Partner
(including, without limitation, the right to receive distributions and the
holding of a security interest in such Limited Partner’s Partnership Interest).
Any amounts payable by a Limited Partner hereunder shall bear interest at the
base rate on corporate loans at large United States money center commercial
banks, as published from time to time in the Wall Street Journal, plus two
percentage points (but not higher than the maximum lawful rate) from the date
such amount is due (i.e., 15 days after demand) until such amount is paid in
full. Each Limited Partner shall take such actions as the Partnership or the
General Partner shall request in order to perfect or enforce the security
interest created hereunder.
ARTICLE 11.
TRANSFERS AND WITHDRAWALS
Section 11.1. Transfer
          A. The term “transfer,” when used in this Article 11 with respect to a
Partnership Interest, shall be deemed to refer to a transaction by which the
General Partner purports to assign its General Partner Interest to another
Person or by which a Limited Partner purports to assign its Limited Partnership
Interest to another Person, and includes a sale, assignment, gift (outright or
in trust), pledge, encumbrance, hypothecation, mortgage, exchange or any other
disposition by law or otherwise. Except to the extent otherwise specified, the
term “transfer” when used in this Article 11 does not include any exchange for
REIT Shares pursuant to Section 23.4. No part of the interest of a Limited
Partner shall be subject to the claims of any creditor, any spouse for alimony
or support, or to legal process, and may not be voluntarily or involuntarily
alienated or encumbered, except as may be specifically provided for in this
Agreement.
          B. No Partnership Interest shall be transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article 11.
Any transfer or purported transfer of a Partnership Interest not made in
accordance with this Article 11 shall be null and void ab initio unless
otherwise consented by the General Partner in its sole and absolute discretion.
Section 11.2. Transfer of Common Limited Partner’s Partnership Interest
          A. Except as otherwise provided in this Section 11.2.A or
Section 11.2.B, no Common Limited Partner shall withdraw from or transfer all or
any portion of its interest in the Partnership (whether by sale, statutory
merger, consolidation, liquidation or otherwise). Any attempted transfer of a
Common Limited Partner Interest contrary to this Section 11.2.A shall be void ab
initio. To the extent the prior sentence does not have the effect of preventing
any such proposed transfer, the transfer shall cause the dissolution of the
Partnership.
          B. Notwithstanding Section 11.2.A but subject to the other limitations
set forth in this Agreement, (i) any Class A Common Limited Partner other than
the Operating Partnership shall be permitted to transfer, with the consent of
the General Partner (which consent

51



--------------------------------------------------------------------------------



 



may be given or withheld in the General Partner’s sole and absolute discretion),
all or any portion of its Partnership Interest to the Operating Partnership, and
(ii) any Class B Common Limited Partner shall be permitted to transfer, with the
consent of the General Partner (which consent may be given or withheld in the
General Partner’s sole and absolute discretion), all or any portion of its
Partnership Interest.
Section 11.3. Preferred Limited Partners’ and Class B Common Limited Partners’
Rights to Transfer
          A. Any Preferred Limited Partner may, at any time without the consent
of the General Partner, (i) transfer all or any portion of its Partnership
Interest to the General Partner, (ii) transfer all or any portion of its
Partnership Interest to an Affiliate controlled thereby or to an Immediate
Family member, subject to the provisions of Section 11.6, (iii) transfer all or
any portion of its Partnership Interest to a trust for the benefit of a
charitable beneficiary or to a charitable foundation, subject to the provisions
of Section 11.6 and (iv) subject to the provisions of Section 11.6, (a) pledge
(a “Pledge”) all or any portion of its Partnership Interest to a lending
institution, which is not an Affiliate of such Preferred Limited Partner, as
collateral or security for a bona fide loan or other extension of credit, or (b)
transfer such pledged Partnership Interest to such lending institution in
connection with the exercise of remedies under such loan or extension of credit.
In addition, each Preferred Limited Partner or Assignee (resulting from a
transfer made pursuant to clauses (i)-(iv) of the preceding sentence) shall have
the right to transfer all or any portion of its Partnership Interest, subject to
the provisions of Section 11.6, provided that any transfer of a Partnership
Interest shall be made only to Qualified Transferees.
          It is a condition to any transfer otherwise permitted hereunder that
the transferee assumes by operation of law or express agreement all of the
obligations of the transferor Preferred Limited Partner or Class B Common
Limited Partner, as the case may be, under this Agreement with respect to such
transferred Partnership Interest and no such transfer (other than pursuant to a
statutory merger or consolidation wherein all obligations and liabilities of the
transferor Partner are assumed by a successor corporation by operation of law)
shall relieve the transferor Partner of its obligations under this Agreement
without the approval of the General Partner, in its reasonable discretion.
Notwithstanding the foregoing, any transferee of any transferred Partnership
Interest shall be subject to any and all ownership limitations contained in the
REIT Charter, which may limit or restrict such transferee’s ability to exercise
its Class B Redemption rights set forth in Section 23.4, and to the
representations set forth in Section 3.4.D. Any transferee, whether or not
admitted as a Substituted Limited Partner, shall take subject to the obligations
of the transferor hereunder. Unless admitted as a Substituted Limited Partner,
no transferee, whether by a voluntary transfer, by operation of law or
otherwise, shall have any rights hereunder, other than the rights of an Assignee
as provided in Section 11.5.
          B. If a Preferred Limited Partner or Class B Common Limited Partner is
subject to Incapacity, the executor, administrator, trustee, committee,
guardian, conservator, or receiver of such Limited Partner’s estate shall have
all the rights of a Preferred Limited Partner or Class B Common Limited Partner,
as the case may be, but not more rights than those enjoyed by other Preferred
Limited Partners or Class B Common Limited Partner, as the case may be, for the
purpose of settling or managing the estate, and such power as the Incapacitated
Preferred Limited Partner or Incapacitated Class B Common Limited Partner, as
the case may be,

52



--------------------------------------------------------------------------------



 



possessed to transfer all or any part of his or its interest in the Partnership.
The Incapacity of a Limited Partner, in and of itself, shall not dissolve or
terminate the Partnership.
          C. The General Partner may prohibit any transfer otherwise permitted
under Section 11.2 or this Section 11.3 if, in the opinion of legal counsel to
the Partnership, such transfer would require the filing of a registration
statement under the Securities Act by the Partnership or would otherwise violate
any Federal or state securities laws or regulations applicable to the
Partnership or the Partnership Unit.
          D. No transfer (including any Class B Redemption rights set forth in
Section 23.4, or any other acquisition of Common Units or Preferred Units by the
General Partner, AMB or the Partnership) may be made to any person if (i) in the
opinion of legal counsel for the Partnership, it could result in the Partnership
being treated as an association taxable as a corporation or (ii) absent the
consent of the General Partner, which may be given or withheld in its sole and
absolute discretion, such transfer could be treated as effectuated through an
“established securities market” or a “secondary market (or the substantial
equivalent thereof)” within the meaning of Section 7704 of the Code.
          E. No transfer may be made to a lender to the Partnership or any
Person who is related (within the meaning of Section 1.752-4(b) of the
Regulations) to any lender to the Partnership whose loan constitutes a
Nonrecourse Liability, without the consent of the General Partner, in its sole
and absolute discretion; provided, that as a condition to such consent, the
lender will be required to enter into an arrangement with the Partnership and
the General Partner to redeem or exchange for the specified amount of REIT
Shares and/or Preferred Shares (as the case may be) any Partnership Units in
which a security interest is held simultaneously with the time at which such
lender would be deemed to be a partner in the Partnership for purposes of
allocating liabilities to such lender under Section 752 of the Code.
          F. No Preferred Limited Partner or Class B Limited Partner may
withdraw from the Partnership except as a result of transfer, Class B
Redemption, or exchange of all of its Partnership Units pursuant hereto.
Section 11.4. Substituted Limited Partners
          A. Any Preferred Limited Partner or Class B Common Limited Partner
shall have the right to substitute a transferee permitted by this Agreement as a
Limited Partner in his or her place. The General Partner shall have the right to
consent to the admission of a permitted transferee of the interest of any other
Limited Partner, as a Substituted Limited Partner, pursuant to this
Section 11.4, which consent may be given or withheld by the General Partner in
its sole and absolute discretion. The General Partner’s failure or refusal to
permit a transferee of any such interests to become a Substituted Limited
Partner shall not give rise to any cause of action against the Partnership or
any Partner.
          B. A transferee who has been admitted as a Substituted Limited Partner
in accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement. The admission of any transferee as a Substituted Limited Partner
shall be subject to the transferee executing and delivering to the Partnership
an acceptance of all of the terms and conditions of this Agreement

53



--------------------------------------------------------------------------------



 



(including, without limitation, the provisions of Section 2.4 and such other
documents or instruments as may be required to effect the admission, each in
form and substance satisfactory to the General Partner) and the acknowledgment
by such transferee that each of the representations and warranties set forth in
Section 3.4 are true and correct with respect to such transferee as of the date
of the transfer of the Partnership Interest to such transferee and will continue
to be true to the extent required by such representations and warranties.
          C. Upon the admission of a Substituted Limited Partner, the General
Partner shall amend Exhibit A to reflect the name, address, number of
Partnership Units, and Percentage Interest of such Substituted Limited Partner
and to eliminate or adjust, if necessary, the name, address and interest of the
predecessor of such Substituted Limited Partner.
Section 11.5. Assignees
          If the General Partner, with respect to a transferee requiring the
General Partner’s consent, does not consent, in its sole and absolute
discretion, to the admission of any permitted transferee under Section 11.3 as a
Substituted Limited Partner, as described in Section 11.4, such transferee shall
be considered an Assignee for purposes of this Agreement. An Assignee shall be
entitled to all the rights of an assignee of a limited partnership interest
under the Act, including the right to receive distributions from the Partnership
and the share of Net Income, Net Losses, gain and loss attributable to the
Partnership Units assigned to such transferee, the rights to transfer the
Partnership Units provided in this Article 11, and the Class B Redemption set
forth in Section 23.4¸ but shall not be deemed to be a holder of Partnership
Units for any other purpose under this Agreement, and shall not be entitled to
effect a Consent with respect to such Partnership Units on any matter presented
to the Limited Partners for approval (such Consent remaining with the transferor
Limited Partner). In the event any such transferee desires to make a further
assignment of any such Partnership Units, such transferee shall be subject to
all the provisions of this Article 11 to the same extent and in the same manner
as any Limited Partner desiring to make an assignment of Partnership Units.
Notwithstanding anything contained in this Agreement to the contrary, as a
condition to becoming an Assignee, any prospective Assignee must first execute
and deliver to the Partnership an acknowledgment that each of the
representations and warranties set forth in Section 3.4 hereof are true and
correct with respect to such prospective Assignee as of the date of the
prospective assignment of the Partnership Interest to such prospective Assignee
and will continue to be true to the extent required by such representations or
warranties.
Section 11.6. General Provisions
          A. No Limited Partner may withdraw from the Partnership other than as
a result of (i) a transfer of all of such Limited Partner’s Partnership Units as
permitted in accordance with this Article 11 and the transferee(s) of such Units
being admitted to the Partnership as a Substituted Limited Partner(s), or
(ii) pursuant to the Class B Redemption pursuant to Section 23.4; provided,
further, that in connection with any such redemption or exchange, the applicable
Limited Partner thereafter owns no Partnership Interest.
          B. Any Limited Partner who shall transfer all of such Limited
Partner’s Partnership Units in a transfer permitted pursuant to this Article 11
where such transferee was admitted as a Substituted Limited Partner or pursuant
to the exercise of its rights of Class B

54



--------------------------------------------------------------------------------



 



Redemption pursuant to Section 23.4, shall cease to be a Limited Partner;
provided the Limited Partner owns no other Partnership Interest.
          C. Transfers pursuant to this Article 11 may only be made effective on
the last day of the month set forth on the written instrument of transfer,
unless the General Partner otherwise agrees.
          D. If any Partnership Interest is transferred, assigned or redeemed
during any quarterly segment of the Partnership’s fiscal year in compliance with
the provisions of this Article 11, on any day other than the first day of a
Partnership Year, then Net Income, Net Losses, each item thereof and all other
items attributable to such Partnership Interest for such fiscal year shall be
divided and allocated between the transferor Partner and the transferee Partner
by taking into account their varying interests during the fiscal year in
accordance with Section 706(d) of the Code, using the interim closing of the
books method. Except as otherwise required by Section 706(d) of the Code or as
otherwise specified in this Agreement or as otherwise determined by the General
Partner (to the extent consistent with Section 706(d) of the Code), solely for
purposes of making such allocations, each of such items for the calendar month
in which the transfer, assignment or redemption occurs shall be allocated among
all the Partners and Assignees in a manner determined by the General Partner in
its sole discretion.
          E. In addition to any other restrictions on transfer herein contained,
including without limitation the provisions of this Article 11 and Section 2.6,
in no event may any transfer or assignment of a Partnership Interest by any
Partner (including by way of a Class B Redemption, or any other acquisition of
Common Units or Preferred Units by the Partnership, AMB or the General Partner)
be made (i) to any person or entity who lacks the legal right, power or capacity
to own a Partnership Interest; (ii) in violation of applicable law; (iii) except
with the consent of the General Partner, which may be given or withheld in its
sole and absolute discretion, of any component portion of a Partnership
Interest, such as the Capital Account, or rights to distributions, separate and
apart from all other components of a Partnership Interest; (iv) except with the
consent of the General Partner, which may be given or withheld in its sole and
absolute discretion, if in the opinion of legal counsel to the Partnership such
transfer would cause a termination of the Partnership for Federal or state
income tax purposes; (v) if in the opinion of counsel to the Partnership such
transfer could cause the Partnership to cease to be classified as a partnership
for Federal or state income tax purposes; (vi) if such transfer would cause the
Partnership to become, with respect to any employee benefit plan subject to
Title I of ERISA, a “party-in-interest” (as defined in Section 3(14) of ERISA)
or a “disqualified person” (as defined in Section 4975(c) of the Code); (vii) if
such transfer would, in the opinion of counsel to the Partnership, cause any
portion of the assets of the Partnership to constitute assets of any employee
benefit plan pursuant to Department of Labor Regulations Section 2510.2-101;
(viii) if such transfer requires the registration of such Partnership Interest
or requires the registration of the exchange of such Partnership Interests for
any capital stock pursuant to any applicable Federal or state securities laws;
(ix) except with the consent of the General Partner, which may be given or
withheld in its sole and absolute discretion, if such transfer could be treated
as effectuated through an “established securities market” or a “secondary
market” (or the substantial equivalent thereof) within the meaning of
Section 7704 of the Code or such transfer causes the Partnership to become a
“Publicly Traded Partnership,” as such term is defined in Sections 469(k)(2) or
7704(b) of the Code; (x) if such transfer subjects the Partnership to be
regulated under the Investment Company Act of 1940, the Investment Advisors Act
of 1940 or

55



--------------------------------------------------------------------------------



 



the Employee Retirement Income Security Act of 1974, each as amended; (xi) if
the transferee or assignee of such Partnership Interest is unable to make the
representations set forth in Section 3.4.D or such transfer could otherwise
adversely affect the ability of AMB, in its capacity as the owner of 100% of the
equity interests of the General Partner and as the sole general partner of the
Operating Partnership, to remain qualified as a REIT; or (xii) if, except with
the consent of the General Partner, which may be given or withheld in its sole
and absolute discretion, such transfer could subject AMB to any additional taxes
under Section 857 or Section 4981 of the Code.
          F. The General Partner shall monitor the transfers of interests in the
Partnership (including any acquisition of Class B Common Units by the
Partnership, AMB or the General Partner) to determine (i) if such interests are
being traded on an “established securities market” or a “secondary market (or
the substantial equivalent thereof)” within the meaning of Section 7704 of the
Code and (ii) whether such transfers of interests would result in the
Partnership being unable to qualify for at least one of the “safe harbors” set
forth in Regulations Section 1.7704-1 (or such other applicable guidance
subsequently published by the IRS setting forth safe harbors under which
interests will not be treated as “readily tradable on a secondary market (or the
substantial equivalent thereof)” within the meaning of Section 7704 of the Code)
(the “Safe Harbors”). The General Partner shall have authority (but shall not be
required to) to take any steps it determines are necessary or appropriate in its
sole and absolute discretion to prevent any trading of interests which could
cause the Partnership to become a “publicly traded partnership,” or any
recognition by the Partnership of such transfers, or to insure that at least one
of the Safe Harbors is met.
ARTICLE 12.
ADMISSION OF PARTNERS
Section 12.1. Admission of Successor General Partner
          A successor to all of the General Partner’s General Partner Interest
who is proposed to be admitted as a successor General Partner shall be admitted
to the Partnership as the General Partner, effective upon such transfer. Any
such transferee shall carry on the business of the Partnership without
dissolution. In each case, the admission shall be subject to the successor
General Partner executing and delivering to the Partnership an acceptance of all
of the terms and conditions of this Agreement and such other documents or
instruments as may be required to effect the admission. In the case of such
admission on any day other than the first day of a Partnership Year, all items
attributable to the General Partner Interest for such Partnership Year shall be
allocated between the transferring General Partner and such successor as
provided in Article 11.
Section 12.2. Admission of Additional Limited Partners
          A. A Person who makes a Capital Contribution to the Partnership in
accordance with this Agreement shall be admitted to the Partnership as an
Additional Limited Partner only upon furnishing to the General Partner
(i) evidence of acceptance in form satisfactory to the General Partner of all of
the terms and conditions of this Agreement, including, without limitation, the
power of attorney granted in Section 2.4 and (ii) such other

56



--------------------------------------------------------------------------------



 



documents or instruments as may be required in the discretion of the General
Partner in order to effect such Person’s admission as an Additional Limited
Partner.
          B. Notwithstanding anything to the contrary in this Section 12.2, no
Person shall be admitted as an Additional Limited Partner without the consent of
the General Partner, which consent may be given or withheld in the General
Partner’s sole and absolute discretion. The admission of any Person as an
Additional Limited Partner shall become effective on the date upon which the
name of such Person is recorded on the books and records of the Partnership,
following the receipt of the Capital Contribution in respect of such Limited
Partner, the documents set forth in this Section 12.2.A and the consent of the
General Partner to such admission. If any Additional Limited Partner is admitted
to the Partnership on any day other than the first day of a Partnership Year,
then Net Income, Net Losses, each item thereof and all other items allocable
among Partners and Assignees for such Partnership Year shall be allocated among
such Limited Partner and all other Partners and Assignees by taking into account
their varying interests during the Partnership Year in accordance with Section
706(d) of the Code, using the interim closing of the books method. Solely for
purposes of making such allocations, each of such items for the calendar month
in which an admission of an Additional Limited Partner occurs shall be allocated
among all the Partners and Assignees, including such Additional Limited Partner,
in a manner determined by the General Partner in its sole discretion.
Section 12.3. Amendment of Agreement and Certificate of Limited Partnership
          For the admission to the Partnership of any Partner, the General
Partner shall take all steps necessary and appropriate under the Act to amend
the records of the Partnership and, if necessary, to prepare as soon as
practical an amendment of this Agreement (including an amendment of Exhibit A)
and, if required by law, shall prepare and file an amendment to the Certificate
and may for this purpose exercise the power of attorney granted pursuant to
Section 2.4.
ARTICLE 13.
DISSOLUTION AND LIQUIDATION
Section 13.1. Dissolution
          The Partnership shall not be dissolved by the admission of Substituted
Limited Partners or Additional Limited Partners or by the admission of a
successor General Partner in accordance with the terms of this Agreement. Upon
the withdrawal of the General Partner, any successor General Partner (selected
as described in Section 13.1.B below) shall continue the business of the
Partnership. The Partnership shall dissolve, and its affairs shall be wound up,
upon the first to occur of any of the following (“Liquidating Events”):
          A. the expiration of its term as provided in Section 2.5;
          B. an event of withdrawal of the General Partner, as defined in the
Act, unless, within ninety (90) days after the withdrawal, all of the remaining
Common Limited Partners agree in writing, in their sole and absolute discretion,
to continue the business of the Partnership and to the appointment, effective as
of the date of withdrawal, of a substitute General Partner;

57



--------------------------------------------------------------------------------



 



          C. prior to October 15, 2096, an election to dissolve the Partnership
made by the General Partner with the consent of Limited Partners who hold ninety
percent (90%) of the outstanding Units held by Limited Partners;
          D. subject to the provisions of Section 7.3.C, an election to dissolve
the Partnership made by the General Partner in its sole and absolute discretion;
          E. entry of a decree of judicial dissolution of the Partnership
pursuant to the provisions of the Act;
          F. the sale or disposition of all or substantially all of the assets
and properties of the Partnership; or
          G. a final and non-appealable judgment is entered by a court of
competent jurisdiction ruling that the General Partner is bankrupt or insolvent,
or a final and non-appealable order for relief is entered by a court with
appropriate jurisdiction against the General Partner, in each case under any
Federal or state bankruptcy or insolvency laws as now or hereafter in effect,
unless prior to or at the time of the entry of such order or judgment a Majority
in Interest of the Limited Partners remaining consent in writing to continue the
business of the Partnership and to the appointment, effective as of a date prior
to the date of such order or judgment, of a substitute General Partner.
Section 13.2. Winding Up
          A. Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Partners.
No Partner shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Partnership’s business and affairs.
The General Partner (or, in the event there is no remaining General Partner, any
Person elected by a Majority in Interest of the Limited Partners (the
“Liquidator”)) shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and assets and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include equity interests of the General Partner) shall be applied and
distributed in the following order:

  (i)   First, to the payment and discharge of all of the Partnership’s debts
and liabilities to creditors other than the Partners;     (ii)   Second, to the
payment and discharge of all of the Partnership’s debts and liabilities to the
General Partner;     (iii)   Third, to the payment and discharge of all of the
Partnership’s debts and liabilities to the other Partners; and     (iv)   The
balance, if any, to the Partners in accordance with their Capital Account
balances determined after giving effect to all contributions and distributions
for all periods, and after taking into account all Capital Account adjustments
for the Partnership taxable year during which the

58



--------------------------------------------------------------------------------



 



      liquidation occurs (other than those made as a result of the liquidating
distribution set forth in this Section 13.2.A(iv)).

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13 other than reimbursement of its
expenses as provided in Section 7.4.
          B. Notwithstanding the provisions of Section 13.2.A which require
liquidation of the assets of the Partnership, but subject to the order of
priorities set forth therein, if prior to or upon dissolution of the Partnership
the Liquidator determines that an immediate sale of part or all of the
Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Partners as creditors) and/or
distribute to the Partners, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2.A, undivided interests in such
Partnership assets as the Liquidator deems not suitable for liquidation. Any
such distributions in kind shall be made only if, in the good faith judgment of
the Liquidator, such distributions in kind are in the best interest of the
Partners, and shall be subject to such conditions relating to the disposition
and management of such properties as the Liquidator deems reasonable and
equitable and to any agreements governing the operation of such properties at
such time. The Liquidator shall determine the fair market value of any property
distributed in kind using such reasonable method of valuation as it may adopt.
          C. The Partnership shall be terminated when any notes received in
connection with any such sale or disposition referenced in Section 13.1.E above,
or in connection with the liquidation of the Partnership have been paid and all
of the cash or property available for application and distribution under this
Agreement have been applied and distributed in accordance with this Agreement.
Section 13.3. Compliance with Timing Requirements of Regulations
          In the event the Partnership is “liquidated” within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made pursuant
to this Article 13 to the General Partner and Limited Partners who have positive
Capital Accounts in compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(2).
If any Partner has a deficit balance in his or her Capital Account (after giving
effect to all contributions, distributions and allocations for the taxable
years, including the year during which such liquidation occurs), such Partner
shall have no obligation to make any contribution to the capital of the
Partnership with respect to such deficit, and such deficit shall not be
considered a debt owed to the Partnership or to any other Person for any purpose
whatsoever, except to the extent otherwise agreed to by such Partner and the
General Partner. In the discretion of the Liquidator or the General Partner, a
pro rata portion of the distributions that would otherwise be made to the
General Partner and Limited Partners pursuant to this Article 13 may be:
          A. distributed to a trust established for the benefit of the General
Partner and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership. The assets of any
such trust shall be distributed to the General Partner and Limited Partners from
time

59



--------------------------------------------------------------------------------



 



to time, in the reasonable discretion of the Liquidator or the General Partner,
in the same proportions and the amount distributed to such trust by the
Partnership would otherwise have been distributed to the General Partner and
Limited Partners pursuant to this Agreement; or
          B. withheld to establish any reserves deemed necessary or appropriate
for any contingent or unforeseen liabilities or obligations of the Partnership;
and to reflect the unrealized portion of any installment obligations owed to the
Partnership; provided that, such withheld amounts shall be distributed to the
General Partner and Limited Partners as soon as practicable.
Section 13.4. Deemed Distribution and Recontribution
          Notwithstanding any other provision of this Article 13, in the event
the Partnership is liquidated within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) but no Liquidating Event has occurred, the
Partnership’s property shall not be liquidated, the Partnership’s liabilities
shall not be paid or discharged, and the Partnership’s affairs shall not be
wound up. Instead, the Partnership shall be deemed to have distributed the
Partnership property in kind to the General Partner and Limited Partners, who
shall be deemed to have assumed and taken such property subject to all
Partnership liabilities, all in accordance with their respective Capital
Accounts. Immediately thereafter, the General Partner and Limited Partners shall
be deemed to have recontributed the Partnership property in kind to the
Partnership, which shall be deemed to have assumed and taken such property
subject to all such liabilities.
Section 13.5. Rights of Limited Partners
          Except as otherwise provided in this Agreement, each Limited Partner
shall look solely to the assets of the Partnership for the return of his Capital
Contribution and shall have no right or power to demand or receive property from
the General Partner. Except as expressly set forth herein with respect to the
rights, priorities and preferences of the Preferred Limited Partners holding any
series of Preferred Units and the Class B Common Limited Partners, no Limited
Partner shall have priority over any other Limited Partner as to the return of
his Capital Contributions, distributions or allocations.
Section 13.6. Notice of Dissolution
          In the event a Liquidating Event occurs or an event occurs that would,
but for provisions of Section 13.1, result in a dissolution of the Partnership,
the General Partner shall, within thirty (30) days thereafter, provide written
notice thereof to each of the Partners and to all other parties with whom the
Partnership regularly conducts business (as determined in the discretion of the
General Partner) and shall publish notice thereof in a newspaper of general
circulation in each place in which the Partnership regularly conducts business
(as determined in the discretion of the General Partner).
Section 13.7. Cancellation of Certificate of Limited Partnership
          Upon the completion of the liquidation of the Partnership cash and
property as provided in Section 13.2, the Partnership shall be terminated and
the Certificate and all qualifications of the Partnership as a foreign limited
partnership in jurisdictions other than the State of Delaware shall be canceled
and such other actions as may be necessary to terminate the Partnership shall be
taken.

60



--------------------------------------------------------------------------------



 



Section 13.8. Reasonable Time for Winding-Up
          A reasonable time shall be allowed for the orderly winding-up of the
business and affairs of the Partnership and the liquidation of its assets
pursuant to Section 13.2, in order to minimize any losses otherwise attendant
upon such winding-up, and the provisions of this Agreement shall remain in
effect between the Partners during the period of liquidation.
Section 13.9. Waiver of Partition
          Each Partner hereby waives any right to partition of the Partnership
property.
ARTICLE 14.
AMENDMENT OF PARTNERSHIP AGREEMENT; CONSENTS
Section 14.1. Amendments
          A. The actions requiring consent or approval of the Partners or of the
Limited Partners pursuant to this Agreement, including Section 7.3, or otherwise
pursuant to applicable law, are subject to the procedures in this Article 14.
          B. Amendments to this Agreement requiring the consent or approval of
Limited Partners may be proposed by the General Partner or by Limited Partners
holding twenty-five percent (25%) or more of the Partnership Interests held by
Limited Partners entitled to consent to or approve such matter. Following such
proposal, the General Partner shall submit any proposed amendment to the
Partners or to the Limited Partners entitled to consent to or approve such
amendment, as applicable. The General Partner shall seek the written consent or
approval of the Partners or the Limited Partners entitled to consent to or
approve the proposed amendment or shall call a meeting to vote thereon and to
transact any other business that it may deem appropriate. For purposes of
obtaining a written consent, the General Partner may require a response within a
reasonable specified time, but not less than fifteen (15) days, and failure to
respond in such time period shall constitute a consent which is consistent with
the General Partner’s recommendation (if so recommended); provided that, an
action shall become effective at such time as requisite consents are received
even if prior to such specified time.
Section 14.2. Action by the Partners
          A. Meetings of the Partners may be called by the General Partner and
shall be called upon the receipt by the General Partner of a written request by
Limited Partners holding twenty-five percent (25%) or more of the Partnership
Interests held by the Limited Partners that are entitled to vote on the matters
proposed to be voted on at such meeting. The call shall state the nature of the
business to be transacted. Notice of any such meeting shall be given to all
Partners not less than seven days nor more than thirty (30) days prior to the
date of such meeting. Partners may vote in person or by proxy at such meeting.
Whenever the vote of the Percentage Interests or Common Percentage Interests, as
the case may be, of the Partners, or the Consent of the Partners or Consent of
the Limited Partners is permitted or required under this Agreement, such vote or
Consent may be given at a meeting of Partners or may be given in accordance with
the procedure prescribed in Section 14.1.

61



--------------------------------------------------------------------------------



 



          B. Any action required or permitted to be taken at a meeting of the
Partners may be taken without a meeting if a written consent setting forth the
action so taken is signed by the Percentage Interests or Common Percentage
Interests, as the case may be, as is expressly required by this Agreement for
the action in question. Such consent may be in one instrument or in several
instruments, and shall have the same force and effect as a vote of the
Percentage Interests or Common Percentage Interests, as the case may be, of the
Partners (expressly required by this Agreement). Such consent shall be filed
with the General Partner. An action so taken shall be deemed to have been taken
at a meeting held on the effective date so certified.
          C. Each Limited Partner may authorize any Person or Persons to act for
him by proxy on all matters in which a Limited Partner is entitled to
participate, including waiving notice of any meeting, or voting or participating
at a meeting. Every proxy must be signed by the Limited Partner or his
attorney-in-fact. No proxy shall be valid after the expiration of eleven (11)
months from the date thereof unless otherwise provided in the proxy. Every proxy
shall be revocable at the pleasure of the Limited Partner executing it.
          D. Each meeting of Partners shall be conducted by the General Partner
or such other Person as the General Partner may appoint pursuant to such rules
for the conduct of the meeting as the General Partner or such other Person deems
appropriate.
          E. Except as otherwise expressly provided, on matters on which Limited
Partners are entitled to vote, each Limited Partner shall have a vote equal to
the number of Partnership Units held.
ARTICLE 15.
GENERAL PROVISIONS
Section 15.1. Addresses and Notice
          Any notice, demand, request or report required or permitted to be
given or made to a Partner or Assignee under this Agreement shall be in writing
and shall be deemed given or made when delivered in person or when sent by
certified first class United States mail, nationally recognized overnight
delivery service or facsimile transmission to the Partner or Assignee at the
address set forth in Exhibit A or such other address as the Partners shall
notify the General Partner in writing.
Section 15.2. Titles and Captions
          All article or section titles or captions in this Agreement are for
convenience only. They shall not be deemed part of this Agreement and in no way
define, limit, extend or describe the scope or intent of any provisions hereof.
Except as specifically provided otherwise, references to “Articles” and
“Sections” are to Articles and Sections of this Agreement.
Section 15.3. Pronouns and Plurals
          Whenever the context may require, any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa.

62



--------------------------------------------------------------------------------



 



Section 15.4. Further Action
          The parties shall execute and deliver all documents, provide all
information and take or refrain from taking action as may be necessary or
appropriate to achieve the purposes of this Agreement.
Section 15.5. Binding Effect
          This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.
Section 15.6. Creditors
          Other than as expressly set forth herein with respect to Indemnitees,
none of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of the Partnership.
Section 15.7. Waiver
          No failure or delay by any party to insist upon the strict performance
of any covenant, duty, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon any breach thereof shall constitute waiver
of any such breach or any other covenant, duty, agreement or condition.
Section 15.8. Counterparts
          This Agreement may be executed in counterparts, all of which together
shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart. Each party shall become bound by this Agreement immediately
upon affixing its signature hereto.
Section 15.9. Applicable Law
          This Agreement shall be construed in accordance with and governed by
the laws of the State of Delaware, without regard to the principles of conflicts
of law.
Section 15.10. Invalidity of Provisions
          If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
Section 15.11. Entire Agreement
          This Agreement (together with the agreements listed on Exhibit H
hereto as to rights and obligations in respect of the Units held by the Limited
Partners who are parties thereto, or their permitted transferees) contains the
entire understanding and agreement among

63



--------------------------------------------------------------------------------



 



the Partners with respect to the subject matter hereof and supersedes any other
prior written or oral understandings or agreements among them with respect
thereto.
Section 15.12. No Rights as Stockholders
          Nothing contained in this Agreement shall be construed as conferring
upon the holders of Partnership Units any rights whatsoever as stockholders of
the General Partner or AMB including without limitation any right to receive
dividends or other distributions made to stockholders of the General Partner or
AMB or to vote or to consent or to receive notice as stockholders in respect of
any meeting of stockholders for the election of directors of the General Partner
or AMB or any other matter.
ARTICLE 16.
INTENTIONALLY OMITTED
ARTICLE 17.
INTENTIONALLY OMITTED
ARTICLE 18.
INTENTIONALLY OMITTED
ARTICLE 19.
INTENTIONALLY OMITTED
ARTICLE 20.
INTENTIONALLY OMITTED
ARTICLE 21.
INTENTIONALLY OMITTED
ARTICLE 22.
INTENTIONALLY OMITTED

64



--------------------------------------------------------------------------------



 



ARTICLE 23.
CLASS B COMMON UNITS
Section 23.1. Designation
          A series of Partnership Units in the Partnership designated as the
Class B Common Units (the “Class B Common Units”) is hereby established.
Section 23.2. Ranking
          The Class B Common Units shall, with respect to distribution rights
and rights upon voluntary or involuntary liquidation, winding up or dissolution
of the Partnership, rank (i) senior to other Common Units and to all Partnership
Units the terms of which provide that such Partnership Units shall rank junior
to the Class B Common Units; and (ii) on parity with all other Partnership
Interests now or hereafter authorized, issued or outstanding expressly
designated by the Partnership to rank on parity with the Class B Common Units
with respect to distributions and rights upon voluntary or involuntary
liquidation, winding up or dissolution of the Partnership; and (iii) junior to
all Parity Preferred Units and all Partnership Units which rank senior to the
Class B Common Units.
Section 23.3. Distributions
          A. Payment of Distributions. Subject to the rights of holders of the
Parity Preferred Units as to the payment of distributions (including pursuant to
Section 5.1 hereof), holders of Class B Common Units will be entitled to
receive, when, as and if declared by the Partnership acting through the General
Partner, out of Available Cash, cumulative preferential cash distributions (the
“Class B Distributions”) in an amount equal to any dividend or distribution (a
“REIT Dividend”) made by AMB to the holders of REIT Shares. The amount of any
Class B Distribution payable on a Class B Common Unit shall be calculated as if
such Class B Common Unit had been exchanged for a REIT Share pursuant to
Section 23.4 immediately prior to the record day for the payment of such REIT
Dividend. Such distributions will be payable on any date AMB pays a REIT
Dividend. Distributions on the Class B Common Units will be made to the holders
of record of the Class B Common Units on the relevant record dates, which record
date will correspond with the record date for the corresponding REIT Dividend.
For purposes of clarifying the relative distribution priority rights of the
Class B Common Units and the Parity Preferred Units, no distributions may be
paid with respect to the Class B Common Units prior to the payment of all
distributions accrued with respect to the Parity Preferred Units. Distribution
payments with respect to the Class B Common Units occurring on a different date
from the Parity Preferred Units shall not be deemed to create a priority in
favor of the Class B Common Units over the Parity Preferred Units.
          B. Distributions Cumulative. Notwithstanding the foregoing,
distributions on the Class B Common Units will accrue whether or not the terms
and provisions of any agreement of the Partnership at any time prohibit the
current payment of distributions, whether or not the Partnership has earnings,
whether or not there are funds legally available for the payment of such
distributions and whether or not such distributions are authorized. Accrued but
unpaid distributions on the Class B Common Units will accumulate as of date on
which they first become payable.

65



--------------------------------------------------------------------------------



 



          C. Priority as to Distributions. (i) So long as any Class B Common
Units are outstanding, no distribution of cash or other property shall be
authorized, declared, paid or set apart for payment on or with respect to any
class or series of Partnership Interest represented by any Junior Common Units,
nor shall any Junior Common Units be redeemed, purchased or otherwise acquired
for any consideration (or any monies be paid to or made available for a sinking
fund for the redemption of any such Junior Common Units) by the Partnership
(except by conversion into or exchange for other Junior Common Units, as the
case may be) unless, in each case, full cumulative distributions have been or
contemporaneously are authorized and paid or authorized and a sum sufficient for
the payment thereof set apart for such payment on the Class B Common Units. The
foregoing sentence will not prohibit (a) distributions payable solely in such
Junior Common Units, or (b) the exchange of such Junior Common Units into
Partnership Interests of the Partnership ranking junior to the Class B Common
Units as to distributions and upon voluntary and involuntary liquidation,
dissolution or winding up of the Partnership.
          (ii) Notwithstanding anything to the contrary set forth herein,
distributions on Partnership Interests held by either (a) the General Partner,
(b) the Operating Partnership or (c) any other holder of Partnership Interests
in the Partnership, in each case ranking junior to or on parity with the Class B
Common Units may be made, without preserving the priority of distributions
described in Sections 23.3.C(i), but only to the extent such distributions are
required to preserve the REIT status of AMB, in its capacity as the owner of
100% of the equity interests of the General Partner and as the sole general
partner of the Operating Partnership, and in the case of any holder other than
the General Partner only to the extent required by the Agreement; provided, that
the Partnership shall not be disproportionately burdened by this provision
relative to the cash flow generated by other assets owned directly or indirectly
by AMB.
          D. No Further Rights. Holders of Class B Common Units shall not be
entitled to any distributions, whether payable in cash, other property or
otherwise, in excess of the full cumulative distributions described herein.
Section 23.4. Class B Redemption
          A. On or after the date one year after the Issuance Date with respect
to a particular Class B Common Unit, or on or after such other date as expressly
provided in an agreement entered into between the Partnership and any Class B
Common Limited Partner, a Class B Common Limited Partner shall have the right
(subject to the terms and conditions set forth herein and in any other such
agreement, as applicable) to require the Partnership to redeem all or a portion
of the Class B Common Units held by such Class B Common Limited Partner and
issued on the Issuance Date (such Partnership Units being hereafter referred to
as “Tendered Units”) in exchange for the Cash Amount (a “Class B Redemption”);
provided, that the terms of such Class B Common Units do not provide that such
Class B Common Units are not entitled to a right of Class B Redemption. Unless
otherwise expressly provided in this Agreement or a separate agreement entered
into between the Partnership and the holders of such Partnership Units, all
Class B Common Units shall be entitled to a right of Class B Redemption
hereunder. Any Class B Redemption shall be exercised pursuant to a Notice of
Redemption delivered to the Partnership by the Class B Common Limited Partner
who is exercising the right (the “Tendering Partner”). The Cash Amount shall be
delivered as a certified check payable to the Tendering

66



--------------------------------------------------------------------------------



 



Partner within ten (10) days of the Specified Redemption Date in accordance with
the instructions set forth in the Notice of Redemption.
          B. Notwithstanding Section 23.4.A above, if a Class B Common Limited
Partner has delivered to the Partnership a Notice of Redemption then the
Partnership may, in its sole and absolute discretion (subject to the limitations
on ownership and transfer of REIT Shares set forth in Article IV.E of the REIT
Charter), elect to have AMB acquire some or all of the Tendered Units from the
Tendering Partner in exchange for the REIT Shares Amount (as of the Specified
Redemption Date) and, if the Partnership so elects, the Tendering Partner shall
sell the Tendered Units to AMB in exchange for the REIT Shares Amount. In such
event, the Tendering Partner shall have no right to cause the Partnership to
redeem such Tendered Units. The Partnership shall promptly give such Tendering
Partner written notice of its election, and the Tendering Partner may elect to
withdraw its redemption request at any time prior to the acceptance of the Cash
Amount or REIT Shares Amount by such Tendering Partner.
          C. The REIT Shares Amount, if applicable, shall be delivered as duly
authorized, validly issued, fully paid and nonassessable REIT Shares and, if
applicable, free of any pledge, lien, encumbrance or restriction, other than
those provided in the REIT Charter, the Bylaws of AMB, the Securities Act,
relevant state securities or blue sky laws and any applicable registration
rights agreement with respect to such REIT Shares entered into by the Tendering
Partner. The REIT Shares Amount shall be delivered as set forth in the Notice of
Redemption. Notwithstanding any delay in such delivery (but subject to
Section 8.6.E below), the Tendering Partner shall be deemed the owner of such
REIT Shares for all purposes, including without limitation, rights to vote or
consent, and receive dividends, as of the Specified Redemption Date.
          D. Each Class B Common Limited Partner covenants and agrees with the
Partnership that all Tendered Units shall be delivered to the Partnership, in
the case of a redemption for a Cash Amount, or AMB, in the case of an exchange
for a REIT Share Amount, free and clear of all liens, claims and encumbrances
whatsoever and should any such liens, claims and/or encumbrances exist or arise
with respect to such Tendered Units, the Partnership or AMB, as the case may be,
shall be under no obligation to acquire the same. Each Class B Common Limited
Partner further agrees that, in the event any state or local property transfer
tax is payable as a result of the transfer of its Tendered Units to the
Partnership or AMB (or their designee), such Class B Common Limited Partner
shall assume and pay such transfer tax.
          E. Notwithstanding the provisions of Sections 23.4.A, 23.4.B, 23.4.C
or any other provision of this Agreement, a Class B Common Limited Partner
(i) shall not be entitled to effect a Class B Redemption for cash or an exchange
for REIT Shares to the extent the ownership or right to acquire REIT Shares
pursuant to such exchange by such Partner on the Specified Redemption Date would
cause such Partner or any other Person, or, in the opinion of counsel selected
by AMB, may cause such Partner or any other Person, to violate the restrictions
on ownership and transfer of REIT Shares set forth in Article IV.E of the REIT
Charter and (ii) shall have no rights under this Agreement to acquire REIT
Shares which would otherwise be prohibited under the REIT Charter. To the extent
any attempted Class B Redemption or exchange for REIT Shares would be in
violation of this Section 23.4.E, it shall be null and void ab initio and such
Class B Common Limited Partner shall not acquire any rights or economic interest
in the cash otherwise payable upon such redemption or the REIT Shares otherwise
issuable upon such exchange.

67



--------------------------------------------------------------------------------



 



          F. Notwithstanding anything herein to the contrary (but subject to
Section 23.4.E above), with respect to any Class B Redemption or exchange for
REIT Shares pursuant to this Section 23.4:

  (i)   All Class B Common Units acquired by AMB pursuant thereto shall
automatically, and without further action required, be converted into and deemed
to be Class A Common Units.     (ii)   Without the consent of the General
Partner, each Class B Common Limited Partner may not effect a Class B Redemption
for less than 10,000 Partnership Units or, if the Class B Common Limited Partner
holds less than 10,000 Partnership Units, all of the Class B Common Units held
by such Class B Common Limited Partner.     (iii)   Without the consent of the
General Partner, each Class B Common Limited Partner may not effect a Class B
Redemption during the period after the Partnership Record Date with respect to a
distribution and before the record date established by AMB for a distribution to
its common stockholders of some or all of its portion of such distribution.    
(iv)   The consummation of any Class B Redemption or exchange for REIT Shares
shall be subject to the expiration or termination of the applicable waiting
period, if any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.     (v)   Each Tendering Partner shall continue to own all Class B
Common Units subject to any Class B Redemption or exchange for REIT Shares, and
be treated as a Class B Common Limited Partner with respect to such Class B
Common Units for all purposes of this Agreement, until such Class B Common Units
are transferred to AMB and paid for or exchanged as of the Specified Redemption
Date. Until a Specified Redemption Date, the Tendering Partner shall have no
rights as a stockholder of AMB with respect to any exchange of such Tendering
Partner’s Class B Common Units.

          In the event that the Partnership issues additional Partnership
Interests to any Additional Limited Partner pursuant to Section 4.3.B, the
General Partner shall make such revisions to this Section 23.4 as it determines
are necessary to reflect the issuance of such additional Partnership Interests.
ARTICLE 24.
INTENTIONALLY OMITTED
(Signature Pages Follow)

68



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

                  GENERAL PARTNER:    
 
                AMB PROPERTY HOLDING CORPORATION, a
Maryland corporation    
 
           
 
  By:   /s/ Thomas S. Olinger    
 
     
 
Thomas S. Olinger    
 
      Chief Financial Officer    
 
                CLASS A COMMON LIMITED PARTNER:    
 
                AMB PROPERTY, L.P., a Delaware limited partnership    
 
           
 
  By:   AMB Property Corporation,    
 
      its general partner    
 
           
 
  By:   /s/ Thomas S. Olinger    
 
     
 
Thomas S. Olinger    
 
      Chief Financial Officer    
 
                GENERAL PARTNER OF CLASS A COMMON LIMITED PARTNER:    
 
                AMB PROPERTY CORPORATION,
a Maryland corporation    
 
           
 
  By:   /s/ Thomas S. Olinger    
 
     
 
Thomas S. Olinger    
 
      Chief Financial Officer    

S-1



--------------------------------------------------------------------------------



 



EXHIBIT A
PARTNERS, CONTRIBUTIONS, AND PARTNERSHIP INTERESTS
I. Common Units

                                                                             
Agreed Value                     Percentage     Common       Contribution    
Cash     of Contributed     Total     Partnership     Interest in     Percentage
  Name of Partner   Date     Contributions     Property     Contributions    
Units     Class     Interest  
Class A Common Units
                                                       
 
                                                       
General Partner:
                                                       
AMB Property Holding Corporation
    11/26/97       —     $ 3,626,023     $ 3,626,023       172,668       —      
—  
AMB Property Holding Corporation
    12/31/01       —     $  (3,626,023 )   $ (3,626,023 )     (172,668 )     —  
    —  
 
                                                       
Texas AMB I, LLC
    12/31/01       —     $ 3,626,023     $ 3,626,023       172,668       —      
—  
 
                                                       
Texas AMB I, LLC
    1/1/08       —     $ (3,626,023 )   $ (3,626,023 )     (172,668 )     —    
  —  
AMB Property Holding Corporation
    1/1/08       —     $ 3,626,023     $ 3,626,023       172,668       .85427 %
    .80419 %
 
                                           
 
                                                       
Limited Partners:
    11/26/97       —     $ 358,976,301     $ 358,976,301     17,094,110        
   
AMB Property, L.P.
    06/30/98       —     $ 1,161,489     $ 1,161,489     47,602                
 
 
                                                       
AMB Property, L.P.
    7/20/05       —     $ 544,704     $ 544,704     17,670                  
 
                                                       
AMB Property, L.P.
    11/10/09       —     $ 67,801,815 †   $ 67,801,815       2,880,281      
99.14573 %     93.33344 %
 
                                           
Total Class A Common Units
            —     $ 432,110,332     $ 432,110,332       20,212,331      
100.0000 %     94.13763 %
 
                                           
 
                                                       
Class B Common Units
                                                       
Fred Shepherd, LLC
    11/14/03       —     $ 2,307,918     $ 2,307,918       74,868       —      
—  
Fred Shepherd, LLC
    11/14/03       —     $ (2,307,918 )   $ (2,307,918 )     (74,868 )     —    
  —  
East Grand Business Center Partnership, L.P.
    11/14/03       —     $ 2,178,817     $ 2,178,817       70,680       —      
—  
East Grand Business Center Partnership, L.P.
    11/14/03       —     $ (2,178,817 )   $ (2,178,817 )     (70,680 )     —    
  —  
Paul Shepherd
    11/14/03       —     $ 1,314,010     $ 1,314,010       42,626       3.38647
%     .19852 %
Virginia Shepherd (Trust)
    11/14/03       —     $ 544,704     $ 544,704       17,670       —       —  
John French
    11/14/03       —     $ 1,858,715     $ 1,858,715       60,296       4.79029
%     .28082 %
Jack Woodruff (Trust)
    11/14/03       —     $ 769,306     $ 769,306       24,956       1.98266 %  
  .11623 %
Virginia Shepherd (Trust)
    7/20/05       —     $ (544,704 )   $ (544,704 )     (17,670 )     —       —
 
J.A. Green Development Corp.
    11/01/06       —     $ 31,117,860     $ 31,117,860       552,515      
43.89523 %     2.57330 %
JAGI, Inc.
    11/01/06       —     $ 32,571,170     $ 32,571,170       578,320      
45.94534 %     2.69348 %
 
                                           
Total Class B Common Units
            —     $ 67,631,061     $ 67,631,061       1,258,713       100.0000 %
    5.86237 %
 
                                           
 
                                                       
Total Combined Common Units
            —     $ 499,741,393     $ 499,741,393       21,471,044      
100.0000 %     100.0000 %
 
                                           

 

†   The amount of this Capital Contribution reflects the Gross Asset Value, as
defined in Section 1.1 of the Agreement, of the Series D Preferred Units
contributed to the Partnership.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT A
PARTNERS, CONTRIBUTIONS, AND PARTNERSHIP INTERESTS
II. Series C Preferred Units

                                                                      Agreed
Value of             Series C             Contribution     Cash     Contributed
    Total     Partnership     Percentage   Name of Partner   Date    
Contributions     Property     Contributions     Units     Interest  
Limited Partner:
                                               
Belcrest Realty Corporation
    11/24/98     $ 24,000,000       —     $ 24,000,000       480,000      
21.81818 %
Belair Real Estate Corporation
    11/24/98     $ 86,000,000       —     $ 86,000,000       1,720,000      
78.18182 %
Belcrest Realty Corporation
    2/23/99     $ 19,050,000       —     $ 19,050,000       381,000      
17.31818 %
Belair Real Estate Corporation
    2/23/99     $ (19,050,000 )     —     $ (19,050,000 )     (381,000 )    
(17.31818 %)
Belcrest Realty Corporation
    4/29/99     $ 11,950,000       —     $ 11,950,000       239,000      
10.86364 %
Belair Real Estate Corporation
    4/29/99     $ (11,950,000 )     —     $ (11,950,000 )     (239,000 )    
(10.86364 %)
Argosy Realty Corporation
    7/9/99     $ 1,625,300       —     $ 1,625,300       32,506       1.47755 %
Belmar Realty Corporation
    7/9/99     $ 1,625,300       —     $ 1,625,300       32,506       1.47755 %
Belport Realty Corporation
    7/9/99     $ 1,625,300       —     $ 1,625,300       32,506       1.47755 %
Belrieve Realty Corporation
    7/9/99     $ 1,625,300       —     $ 1,625,300       32,506       1.47755 %
Belair Real Estate Corporation
    7/9/99     $ (6,501,200 )     —     $ (6,501,200 )     (130,024 )    
(5.91018 %)
Belcrest Realty Corporation
    7/28/99     $ 15,000,000       —     $ 15,000,000       300,000      
13.63636 %
Belair Real Estate Corporation
    7/28/99     $ (15,000,000 )     —     $ (15,000,000 )     (300,000 )    
(13.63636 %)
Belmar Realty Corporation
    3/17/00     $ (1,625,300 )     —     $ (1,625,300 )     (32,506 )    
(1.47755 %)
Belcrest Realty Corporation
    3/17/00     $ (12,500,000 )     —     $ (12,500,000 )     (250,000 )    
(11.36364 %)
Belair Real Estate Corporation
    3/17/00     $ 14,125,300       —     $ 14,125,300       282,506      
12.84118 %
Belair Real Estate Corporation
    12/19/00     $ 1,625,300       —     $ 1,625,300       32,506       1.47755
%
Altavera Realty Corporation,formerly known as Belrieve Realty
    12/19/00     $ (1,625,300 )     —     $ (1,625,300 )     (32,506 )    
(1.47755 %)
Corporation
                                               
Belport Realty Corporation
    3/14/01     $ (1,625,300 )     —     $ (1,625,300 )     (32,506 )    
(1.47755 %)
Belair Real Estate Corporation
    3/14/01     $ 1,625,300       —     $ 1,625,300       32,506       1.47755 %
Argosy Realty Corporation
    12/5/01     $ (1,625,300 )     —     $ (1,625,300 )     (32,506 )    
(1.47755 %)
Belair Real Estate Corporation
    12/5/01     $ (50,874,700 )     —     $ (50,874,700 )     (1,017,494 )    
(46.24972 %)
Belcrest Realty Corporation
    12/5/01     $ (57,500,000 )     —     $ (57,500,000 )     (1,150,000 )    
(52.27272 %)
 
                                     
Total Series C Preferred Units
            0       —       0       0       000.0000 %
 
                                     

III. Series D Preferred Units

                                                                      Agreed
Value of             Series D             Contribution     Cash     Contributed
    Total     Partnership     Percentage   Name of Partner   Date    
Contributions     Property     Contributions     Units     Interest  
Limited Partner:
                                               
J.P. Morgan Mosaic Fund, LLC
    5/5/99     $ 79,766,850       —     $ 79,766,850       1,595,337      
100.0000 %
J.P. Morgan Mosaic Fund, LLC
    12/31/01     $ (79,766,850 )     —     $ (79,766,850 )     (1,595,337 )    
(100.0000 %)
JPM Mosaic I REIT, Inc.
    12/31/01     $ 79,766,850       —     $ 79,766,850       1,595,337      
100.0000 %
JPM Mosaic I REIT, Inc.
    1/29/07     $ (79,766,850 )     —     $ (79,766,850 )     (1,595,337 )    
(100.0000 %)
JP Morgan Securities, Inc.
    1/29/07     $ 79,766,850       —     $ 79,766,850       1,595,337      
100.0000 %
JP Morgan Securities, Inc.
    11/10/09     $ (79,766,850 )     —     $ (79,766,850 )     (1,595,337 )    
(100.0000 %)
AMB Property Corporation
    11/10/09     $ 79,766,850       —     $ 79,766,850       1,595,337      
100.0000 %
AMB Property Corporation
    11/10/09     $ (79,766,850 )     —     $ (79,766,850 )     (1,595,337 )    
(100.0000 %)
AMB Property, L.P.
    11/10/09     $ 79,766,850 ‡     —     $ 79,766,850       1,595,337      
100.0000 %
AMB Property, L.P.
    11/10/09     $ (79,766,850 )     —     $ (79,766,850 )     (1,595,337 )    
(100.0000 %)
 
                                     
Total Series D Preferred Units
            0       —       0       0       000.0000 %
 
                                     

 

‡   Contributed to the Partnership for Class A Common Units.

A-2



--------------------------------------------------------------------------------



 



IV. Series E Preferred Units

                                                                      Agreed
Value of             Series E             Contribution     Cash     Contributed
    Total     Partnership     Percentage   Name of Partner   Date    
Contributions     Property     Contributions     Units     Interest  
Limited Partner:
                                               
Fifth Third Equity Exchange Fund 1999, LLC
    8/31/99     $ 11,022,000       —     $ 11,022,000       220,440      
100.0000 %
Fifth Third Equity Exchange Fund 1999, LLC
    6/30/06     $ (11,022,000 )     —     $ (11,022,000 )     (220,440 )    
(100.0000 %)
 
                                     
Total Series E Preferred Units
            0       —       0       0       000.0000 %
 
                                     

V. Series F Preferred Units

                                                                      Agreed
Value of                         Contribution     Cash     Contributed     Total
    Series F     Percentage   Name of Partner   Date     Contributions    
Property     Contributions     Partnership Units     Interest  
Limited Partner:
                                               
Bailard, Biehl & Kaiser Technology Exchange Fund, LLC
    3/22/00     $ 19,871,950       —     $ 19,871,950       397,439      
100.0000 %
Bailard, Biehl & Kaiser Technology Exchange Fund, LLC
    7/31/02     $ (6,500,000 )     —     $ (6,500,000 )     (130,000 )    
(32.70942 %)
Bailard, Biehl & Kaiser Technology Exchange Fund, LLC
    7/14/03     $ (3,300,000 )     —     $ (3,300,000 )     (66,300 )    
(16.60632 %)
Bailard Technology Exchange Fund, LLC (formerly Bailard, Biehl & Kaiser
Technology Exchange Fund, LLC)
    9/21/06     $ (10,071,950 )     —     $ (10,071,950 )     (201,139 )    
(50.60877 %)
 
                                     
 
                                               
 
                                     
Total Series F Preferred Units
            0       —       0       0       000.0000 %
 
                                     

VI. Series G Preferred Units

                                                                      Agreed
Value of             Series G             Contribution     Cash     Contributed
    Total     Partnership     Percentage   Name of Partner   Date    
Contributions     Property     Contributions     Units     Interest  
Limited Partner:
                                               
Bailard, Biehl & Kaiser Technology Exchange Fund, LLC
    8/29/00     $ 1,000,000       —     $ 1,000,000       20,000       100.0000
%
Bailard, Biehl & Kaiser Technology Exchange Fund, LLC
    7/31/02     $ (1,000,000 )     —     $ (1,000,000 )     (20,000 )    
(100.0000 %)
 
                                     
 
                                               
 
                                     
Total Series G Preferred Units
            0       —       0       0       000.0000 %
 
                                     

VII. Series H Preferred Units

                                                                      Agreed
Value of             Series H             Contribution     Cash     Contributed
    Total     Partnership     Percentage   Name of Partner   Date    
Contributions     Property     Contributions     Units     Interest  
Limited Partner:
                                               
J.P. Morgan Mosaic Fund IV, LLC
    9/1/00     $ 42,000,000       —     $ 42,000,000       840,000      
100.0000 %
J.P. Morgan Mosaic Fund IV, LLC
    12/31/01     $ (42,000,000 )     —     $ (42,000,000 )     (840,000 )    
(100.0000 %)
JPM Mosaic IV REIT, Inc.
    12/31/01     $ 42,000,000       —     $ 42,000,000       840,000      
100.0000 %
JPM Mosaic IV REIT, Inc.
    3/21/06     $ (42,000,000 )     —     $ (42,000,000 )     (840,000 )    
(100.0000 %)
 
                                       
Total Series H Preferred Units
            0       —       0       0       000.0000 %
 
                                     

A-2



--------------------------------------------------------------------------------



 



VIII. Series I Preferred Units

                                                                      Agreed
Value of             Series I             Contribution     Cash     Contributed
    Total     Partnership     Percentage   Name of Partner   Date    
Contributions     Property     Contributions     Units     Interest  
Limited Partner:
                                               
J.P. Morgan Chase Mosaic Fund V, LLC
    3/21/01     $ 25,500,000       —     $ 25,500,000       510,000      
100.0000 %
J.P. Morgan Chase Mosaic Fund V, LLC
    12/31/01     $ (25,500,000 )     —     $ (25,500,000 )     (510,000 )    
(100.0000 %)
JPM Mosaic V REIT, Inc.
    12/31/01     $ 25,500,000       —     $ 25,500,000       510,000      
100.0000 %
JPM Mosaic V REIT, Inc.
    4/17/07     $ (25,500,000 )     —     $ (25,500,000 )     (510,000 )    
(100.0000 %)  
 
                                     
Total Series I Preferred Units
            0       —       0       0       000.0000 %
 
                                     

IX. Series N Preferred Units

                                                                      Agreed
Value of             Series N             Contribution     Cash     Contributed
    Total     Partnership     Percentage   Name of Partner   Date    
Contributions     Property     Contributions     Units     Interest  
Limited Partner:
                                               
Robert Pattillo Properties, Inc.
    9/24/04       —     $ 36,479,100     $ 36,479,100       729,582      
100.0000 %
Robert Pattillo Properties, Inc.
    1/27/06       —     $ (36,479,100 )   $ (36,479,100 )     (729,582 )    
100.0000 %
 
                                     
Total Series N Preferred Units
            —       0       0       0       000.0000 %
 
                                     
 
                                               
 
                                     
Total All Series of Preferred Units
            0       0       0       0       000.0000 %
 
                                     

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
NOTICE OF REDEMPTION
     The undersigned hereby irrevocably (i) exchanges                     
Limited Partnership Units in AMB Property II, L.P. in accordance with the terms
of the Fifteenth Amended and Restated Agreement of Limited Partnership of AMB
Property II, L.P. dated as of February 19, 2010 and the rights of
                     Redemption referred to therein, (ii) surrenders such
Limited Partnership Units and all right, title and interest therein and
(iii) directs that the cash (or, if applicable, Preferred Stock or Common Stock)
deliverable upon                      Redemption or exchange be delivered to the
address specified below, and if applicable, that such Preferred Stock or Common
Stock be registered or placed in the name(s) and at the address(es) specified
below.

                  Dated:           Name of Limited Partner:                     
                 (Signature of Limited Partner)                            
(Street Address)                             (City) (State) (Zip Code)         
          Signature Guaranteed by:
                                

Issue Shares in the name of:
Please insert social security or identifying number:
Address (if different than above):

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
CONSTRUCTIVE OWNERSHIP DEFINITION
          The term “Constructively Owns” means ownership determined through the
application of the constructive ownership rules of Section 318 of the Code, as
modified by Section 856(d)(5) of the Code. Generally, these rules provide the
following:
     a. an individual is considered as owning the Ownership Interest that is
owned, actually or constructively, by or for his spouse, his children, his
grandchildren, and his parents;
     b. an Ownership Interest that is owned, actually or constructively, by or
for a partnership, limited liability company or estate is considered as owned
proportionately by its partners, members or beneficiaries;
     c. an Ownership Interest that is owned, actually or constructively, by or
for a trust is considered as owned by its beneficiaries in proportion to the
actuarial interest of such beneficiaries (provided, however, that in the case of
a “grantor trust” the Ownership Interest will be considered as owned by the
grantors);
     d. if ten percent (10%) or more in value of the stock in a corporation is
owned, actually or constructively, by or for any person, such person shall be
considered as owning the Ownership Interest that is owned, actually or
constructively, by or for such corporation in that proportion which the value of
the stock which such person so owns bears to the value of all the stock in such
corporation;
     e. an Ownership Interest that is owned, actually or constructively, by or
for a partner or member which actually or constructively owns a 25% or greater
capital interest or profits interest in a partnership or limited liability
company, or by or for a beneficiary of an estate or trust, shall be considered
as owned by the partnership, limited liability company, estate, or trust (or, in
the case of a grantor trust, the grantors);
     f. if ten percent (10%) or more in value of the stock in a corporation is
owned, actually or constructively, by or for any person, such corporation shall
be considered as owning the Ownership Interest that is owned, actually or
constructively, by or for such person;
     g. if any person has an option to acquire an Ownership Interest (including
an option to acquire an option or any one of a series of such options), such
Ownership Interest shall be considered as owned by such person;
     h. an Ownership Interest that is constructively owned by a person by reason
of the application of the rules described in paragraphs (a) through (g) above
shall, for purposes of applying paragraphs (a) through (g), be considered as
actually owned by such person provided, however, that (i) an Ownership Interest
constructively owned by an individual by reason of paragraph (a) shall not be
considered as owned by him for purposes of again applying paragraph (a) in order
to make another the constructive owner of such Ownership Interest, (ii) an
Ownership Interest constructively owned by a partnership, estate, trust, or
corporation by reason of the application of paragraphs (e) or (f) shall not be
considered as owned by it for purposes of applying paragraphs (b), (c), or
(d) in order to make another the constructive owner of such Ownership Interest,
(iii) if an Ownership Interest may be considered as owned by an individual under
paragraphs (a) or (g), it shall be considered as owned by him under paragraph
(g) and (iv) for purposes of the above described rules, an S corporation shall
be treated as a partnership and any stockholder of the S corporation shall be
treated as a partner of such partnership except that this rule shall not apply
for purposes of determining whether stock in the S corporation is constructively
owned by any person.
     i. For purposes of the above summary of the constructive ownership rules,
the term “Ownership Interest” means the ownership of stock with respect to a
corporation and, with respect to any other type of entity, the ownership of an
interest in either its assets or net profits.

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D-1
FORM OF PARTNERSHIP UNIT CERTIFICATE
CERTIFICATE FOR PARTNERSHIP UNITS OF
AMB PROPERTY II, L.P.

No.                                           
                                         UNITS

          AMB Property Holding Corporation as the General Partner of AMB
Property II, L.P., a Delaware limited partnership (the “Operating Partnership”),
hereby certifies that                                          is a Limited
Partner of the Operating Partnership whose Partnership Interests therein, as set
forth in the Fifteenth Amended and Restated Agreement of Limited Partnership of
AMB Property II, L.P., dated as of February 19, 2010 (as it may be amended,
modified or supplemented from time to time in accordance with its terms, (the
“Partnership Agreement”), under which the Operating Partnership is existing and
as filed in the office of the Delaware [State Department of Assessments and
Taxation] (copies of which are on file at the Operating Partnership’s principal
office at                                                             ,
represent                       units of limited partnership interest in the
Operating Partnership (the “Partnership Units”).
     THE PARTNERSHIP UNITS REPRESENTED BY THIS CERTIFICATE OR INSTRUMENT MAY NOT
BE TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
UNLESS SUCH TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION COMPLIES WITH THE PROVISIONS OF THE PARTNERSHIP AGREEMENT (A COPY OF
WHICH IS ON FILE WITH THE OPERATING PARTNERSHIP). EXCEPT AS OTHERWISE PROVIDED
IN THE PARTNERSHIP AGREEMENT, NO TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OF THE PARTNERSHIP UNITS REPRESENTED BY THIS
CERTIFICATE MAY BE MADE EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR (B) IF
THE OPERATING PARTNERSHIP HAS BEEN FURNISHED WITH A SATISFACTORY OPINION OF
COUNSEL FOR THE HOLDER OF THE PARTNERSHIP UNITS REPRESENTED BY THIS CERTIFICATE
THAT SUCH TRANSFER, SALE ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION
IS EXEMPT FROM THE PROVISIONS OF SECTION 5 OF THE ACT AND THE RULES AND
REGULATIONS IN EFFECT THEREUNDER.
DATED:                                        , 20                    .

                  AMB PROPERTY HOLDING CORPORATION

General Partner of
AMB Property II, L.P.

ATTEST:  By:      By:                          

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
SCHEDULE OF PARTNERS’ OWNERSHIP
WITH RESPECT TO TENANTS
None

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
SCHEDULE OF REIT SHARES
ACTUALLY OR CONSTRUCTIVELY OWNED BY 25% LIMITED PARTNERS
OTHER THAN THOSE ACQUIRED PURSUANT TO AN EXCHANGE
None

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
SCHEDULE OF CERTAIN AGREEMENTS RELATING TO
PROPERTIES WITH RESTRICTIONS ON DISPOSITION
PURSUANT TO SECTION 7.3.F

1.   APLP II Contribution Agreement dated as of May 21, 1998, by and between
Hayes Realty Company, an Illinois general partnership and AMB Property II, L.P.,
a Delaware limited partnership.   2.   AMB II Partnership Contribution and
Exchange Agreement dated as of                     , 2003, by and between
                                         and AMB Property II, L.P., a Delaware
limited partnership.

G-1



--------------------------------------------------------------------------------



 



EXHIBIT H
SCHEDULE OF CERTAIN AGREEMENTS CONTAINING
LIMITATIONS ON GENERAL PARTNERS GENERAL AUTHORITY

1.   APLP II Contribution Agreement dated as of May 21, 1998, by and between
Hayes Realty Company, an Illinois general partnership and AMB Property II, L.P.,
a Delaware limited partnership.   2.   AMB II Partnership Contribution and
Exchange Agreement dated as of                     , 2003, by and between
                                         and AMB Property II, L.P., a Delaware
limited partnership.

H-1



--------------------------------------------------------------------------------



 



EXHIBIT I
RESTRICTIONS ON OWNERSHIP AND TRANSFER TO PRESERVE TAX BENEFIT
     (a) Definitions. for the purposes of this Exhibit I, the following terms
shall have the following meanings:
     “Charitable Beneficiary” shall mean one or more beneficiaries of a Trust,
as determined pursuant to subsection (c)(vi), each of which shall be an
organization described in Sections 170(b)(1)(A), 170(c)(2) and 501(c)(3) of the
Code.
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Constructive Ownership” shall mean ownership of Partnership Units by a
Person who is or would be treated as an owner of such Partnership Units either
actually or constructively through the application of Section 318 of the Code,
as modified by Section 856(d)(5) of the Code. The terms “Constructive Owner,”
“Constructively Owns” and “Constructively Owned” shall have the correlative
meanings.
     “Exempted Person” shall mean any Person exempted from time to time by the
General Partner in its sole and absolute discretion. The Operating Partnership
shall be considered an Exempted Person.
     “Market Price” shall mean the market price of the Partnership Units on the
relevant date as determined in good faith by the General Partner; provided,
however, if AMB has outstanding shares of capital stock which correspond to such
Partnership Units, the Market Price of each such Partnership Unit shall be equal
to the Value of a share of such capital stock, subject to adjustment if the
right to exchange such Partnership Units for such stock is other than one to
one.
     “Ownership Limit” shall mean 24.9% of the capital or profits interests of
the Partnership.
     “Person” shall mean an individual, corporation, partnership, limited
liability company, estate, trust (including a trust qualified under Section
401(a) or 501(c)(17) of the Code), a portion of a trust permanently set aside
for or to be used exclusively for the purposes described in Section 642(c) of
the Code, association, private foundation within the meaning of Section 509(a)
of the Code, joint stock company or other entity.
     “Purported Beneficial Transferee” shall mean, with respect to any purported
Transfer (or other event) which results in a transfer to a Trust, as provided in
subsection (b)(ii), the Purported Record Transferee, unless the Purported Record
Transferee would have acquired or owned Partnership Units for another Person who
is the beneficial transferee or owner of such Partnership Units, in which case
the Purported Beneficial Transferee shall be such Person.

I-1



--------------------------------------------------------------------------------



 



     “Purported Record Transferee” shall mean, with respect to any purported
Transfer (or other event) which results in a transfer to a Trust, as provided in
subsection (b)(ii), the holder of the Partnership Units as set forth or to be
set forth in Exhibit A to the Partnership Agreement, and any Assignee of such
Partnership Units, if such Transfer or ownership had been valid under subsection
(b)(i).
     “Restriction Termination Date” shall mean the first day after the date
hereof on which the General Partner determines, in its sole and absolute
discretion, that compliance with subsection (b)(i) is no longer necessary or
advisable.
     “Transfer” shall mean any sale, transfer, gift, assignment, devise or other
disposition of Partnership Units, (including (i) the granting of any option or
entering into any agreement for the sale, transfer or other disposition of
Partnership Units or (ii) the sale, transfer, assignment or other disposition of
any securities (or rights convertible into or exchangeable for Partnership
Units)), whether voluntary or involuntary, whether such transfer has occurred of
record or beneficially or Constructively (including but not limited to transfers
of interests in other entities which results in changes in Constructive
Ownership of Partnership Units), and whether such transfer has occurred by
operation of law or otherwise.
     “Trust” shall mean each of the trusts provided for in subsection (c).
     “Trustee” shall mean any Person unaffiliated with the Partnership, or a
Purported Beneficial Transferee, or a Purported Record Transferee, that is
appointed by the Partnership to serve as trustee of a Trust.
Capitalized terms used and not defined herein shall have the meanings ascribed
to them in the Fifteenth Amended and Restated Agreement of Limited Partnership
of AMB Property II, L.P. (the “Partnership Agreement”), as such agreement may be
amended from time to time. All references to “Section” refer to the Partnership
Agreement.
     (b) Restriction on Ownership and Transfers.
          (i) Prior to the Restriction Termination Date, no Person, other than
an Exempted Person, shall at any time Constructively Own Partnership Units in
excess of the Ownership Limit if the representations contained in Section 3.4.D
are not at such time true and correct.
          (ii) If, prior to the Restriction Termination Date, any Transfer or
other event occurs that, if effective, would result in any Person Constructively
Owning Partnership Units in violation of subsection (b)(i), (1) then that number
of Partnership Units that otherwise would cause such Person to violate
subsection (b)(i) (rounded up to the nearest whole Partnership Unit) shall be
automatically transferred (provided such Transfer is not in violation of the
restrictions on transfer set forth in the Partnership Agreement, except to the
extent the General Partner waives such restrictions) to a Trust for the benefit
of a Charitable Beneficiary, as described in subsection (c),

I-2



--------------------------------------------------------------------------------



 



effective as of the close of business on the business day prior to the date of
such Transfer or other event, and such Purported Beneficial Transferee shall
thereafter have no rights in such Partnership Units or (2) if, for any reason,
the transfer to the Trust described in clause (1) of this sentence is not
automatically effective as provided therein to prevent any Person from
Constructively Owning Partnership Units in violation of subsection (b)(i), then
the Transfer of that number of Partnership Units that otherwise would cause any
Person to violate subsection (b)(i) shall be void ab initio, and the Purported
Beneficial Transferee shall have no rights in such Partnership Units.
     (c) Transfers of Partnership Units in Trust.
          (i) Upon any purported Transfer or other event described in subsection
(b)(ii), such Partnership Units shall be deemed to have been transferred to the
Trustee in his capacity as trustee of a Trust for the exclusive benefit of one
or more Charitable Beneficiaries. Such transfer to the Trustee shall be deemed
to be effective as of the close of business on the business day prior to the
purported Transfer or other event that results in a transfer to the Trust
pursuant to subsection (b)(ii). The Trustee shall be appointed by the
Partnership and shall be a Person unaffiliated with the Partnership, any
Purported Beneficial Transferee, or any Purported Record Transferee. Each
Charitable Beneficiary shall be designated by the Partnership as provided in
subsection (c)(vi).
          (ii) Partnership Units held by the Trustee shall be issued and
outstanding Partnership Units of the Partnership. The Purported Beneficial
Transferee or Purported Record Transferee shall have no rights in the
Partnership Units held by the Trustee. The Purported Beneficial Transferee or
Purported Record Transferee shall not benefit economically from ownership of any
Partnership Units held in trust by the Trustee, shall have no rights to
distributions or allocations with respect to Partnership Units held in the Trust
and shall not possess any rights to vote or other rights attributable to the
Partnership Units held in the Trust.
          (iii) The Trustee shall have all voting rights and rights to
distributions and allocations with respect to Partnership Units held in the
Trust, which rights shall be exercised for the exclusive benefit of the
Charitable Beneficiary. Any distribution paid prior to the discovery by the
Partnership that Partnership Units have been transferred to the Trustee shall be
paid to the Trustee upon demand, and any distribution with respect to such
Partnership Units shall be paid when due to the Trustee. Any distributions so
paid over to the Trustee shall be held in trust for the Charitable Beneficiary.
          The Purported Record Transferee and Purported Beneficial Transferee
shall have no voting rights with respect to the Partnership Units held in the
Trust and, subject to Delaware law, effective as of the date the Partnership
Units has been transferred to the Trustee, the Trustee shall have the authority
(at the Trustee’s sole discretion) (i) to rescind as void any vote cast by a
Purported Record Transferee with respect to such Partnership Units prior to the
discovery by the Partnership that the Partnership Units has been transferred to
the Trustee and (ii) to recast such vote in accordance with the desires of the
Trustee acting for the benefit of the Charitable Beneficiary; provided, however,
that if the Partnership has already taken irreversible action, then the Trustee
shall not have the authority to rescind and recast such vote. Notwithstanding
any other provision of this Exhibit I to the contrary, until the Partnership has
received notification that the Partnership Units have been transferred into a
Trust, the Partnership shall be entitled to rely on its Partnership

I-3



--------------------------------------------------------------------------------



 



Unit transfer and other unitholder records for purposes of preparing Exhibit A
to the Partnership Agreement, lists of unitholders entitled to vote at meetings,
and otherwise conducting votes of Partners.
          (iv) Within 20 days of receiving notice from the Partnership that
Partnership Units have been transferred to the Trust, the Trustee of the Trust
shall, in accordance with the terms of (and subject to the limitations contained
in) the Partnership Agreement, sell the Partnership Units held in the Trust to a
Person, designated by the Trustee, whose ownership of the Partnership Units will
not violate the ownership limitations set forth in subsection (b)(i). Upon such
sale, the interest of the Charitable Beneficiary in the Partnership Units sold
shall terminate and the Trustee shall distribute the net proceeds of the sale to
the Purported Record Transferee and to the Charitable Beneficiary as provided in
this subsection (c)(iv). The Purported Record Transferee shall receive the
lesser of (1) the price paid by the Purported Record Transferee for the
Partnership Units in the transaction that resulted in such transfer to the Trust
(or, if the event which resulted in the transfer to the Trust did not involve a
purchase of such Partnership Units at Market Price, the Market Price of such
Partnership Units on the day of the event which resulted in the transfer of such
Partnership Units to the Trust) and (2) the price per Partnership Unit received
by the Trustee (net of any commissions and other expenses of sale) from the sale
or other disposition of the Partnership Units held in the Trust. Any net sales
proceeds in excess of the amount payable to the Purported Record Transferee
shall be immediately paid to the Charitable Beneficiary together with any
distributions thereon. If, prior to the discovery by the Partnership that
Partnership Units have been transferred to the Trustee, such Partnership Units
are sold by a Purported Record Transferee then (i) such Partnership Units shall
be deemed to have been sold on behalf of the Trust and (ii) to the extent that
the Purported Record Transferee received an amount for such Partnership Units
that exceeds the amount that such Purported Record Transferee was entitled to
receive pursuant to this subsection (c)(iv), such excess shall be paid to the
Trustee upon demand. The expenses described in item (2) above shall include any
expenses of administering the Trust, any transfer of Partnership Units thereto
or disposition of Partnership Units thereby, which shall be allocated equitably
among the Partnership Units which are transferred to the Trust.
          (v) Partnership Units transferred to the Trustee shall be deemed to
have been offered for sale to the Partnership, or its designee, at a price per
Partnership Unit equal to the lesser of (i) the price paid by the Purported
Record Transferee for the Partnership Units in the transaction that resulted in
such transfer to the Trust (or, if the event which resulted in the transfer to
the Trust did not involve a purchase of such Partnership Units at Market Price,
the Market Price of such Partnership Units on the day of the event which
resulted in the transfer of such Partnership Units to the Trust) and (ii) the
Market Price on the date the Partnership, or its designee, accepts such offer.
The Partnership shall have the right to accept such offer until the Trustee has
sold the Partnership Units held in the Trust pursuant to subsection (c)(iv).
Upon such a sale to the Partnership, the interest of the Charitable Beneficiary
in the Partnership Units sold shall terminate and the Trustee shall distribute
the net proceeds of the sale to the Purported Record Transferee and any
distributions held by the Trustee with respect to such Partnership Units shall
thereupon be paid to the Charitable Beneficiary.
          (vi) By written notice to the Trustee, the Partnership shall designate
one or more nonprofit organizations to be the Charitable Beneficiary of the
interest in the Trust such that the

I-4



--------------------------------------------------------------------------------



 



Partnership Units held in the Trust would not violate the restrictions set forth
in subsection (b)(i) in the hands of such Charitable Beneficiary.
     (d) Remedies For Breach. If the General Partner shall at any time determine
in good faith that a Transfer or other event has taken place in violation of
subsection (b) or that a Person intends to acquire, has attempted to acquire or
may acquire beneficial ownership (determined without reference to any rules of
attribution) or Constructive Ownership of any Partnership Units of the
Partnership in violation of subsection (b), the General Partner shall take such
action as it deems advisable to refuse to give effect or to prevent such
Transfer, including, but not limited to, causing the Partnership to redeem
Partnership Units, refusing to give effect to such Transfer on the books of the
Partnership or instituting proceedings to enjoin such Transfer; provided,
however, that any Transfers (or, in the case of events other than a Transfer,
ownership or Constructive Ownership) in violation of subsection (b)(i), shall
automatically result in the transfer to a Trust as described in subsection
(b)(ii).
     (e) Notice of Restricted Transfer. Any Person who acquires or attempts to
acquire or own Partnership Units in violation of subsection (b), or any Person
who is a Purported Beneficial Transferee such that an automatic transfer to a
Trust results under subsection (b)(ii), shall immediately give written notice to
the Partnership of such event and shall provide to the Partnership such other
information as the Partnership may request in order to determine the effect, if
any, of such Transfer or attempted Transfer on such Person’s compliance with
subsection (b)(i).
     (f) Owners Required To Provide Information. Prior to the Restriction
Termination Date each Person who is a beneficial owner or Constructive Owner of
Partnership Units and each Person who is holding Partnership Units for a
beneficial owner or Constructive Owner shall provide to the Partnership such
information that the Partnership may request, in good faith, in order to
determine the Partnership’s status as a partnership (as opposed to a
corporation) or AMB’s status as a REIT for federal income tax purposes.
     (g) Remedies Not Limited. Nothing contained in this Exhibit I shall limit
the authority of the General Partner to take such other action as it deems
necessary or advisable to protect the Partnership and the interests of its
Partners by preservation of the Partnership’s status as a partnership (as
opposed to a corporation) or AMB’s status as a REIT for federal income tax
purposes.
     (h) Ambiguity. In the case of an ambiguity in the application of any of the
provisions of this Exhibit I, including any definition contained in subsection
(a), the General Partner shall have the power to determine the application of
the provisions of this Exhibit I with respect to any situation based on the
facts known to it. In the event that a provision of this Exhibit I requires an
action by the General Partner and Exhibit I fails to provide specific guidance
with respect to such action, the General Partner shall have the power to
determine the action to be taken so long as such action is not contrary to the
provisions of Exhibit I. Absent a decision to the contrary by the General
Partner (which the General Partner may make in its sole and absolute
discretion), if a Person would have (but for the remedies set forth in
subsection (b)) acquired Constructive Ownership of Partnership Units in
violation of subsection (b)(i), such remedies (as applicable) shall apply first
to the Partnership Units which, but for such remedies, would have been actually
owned

I-5



--------------------------------------------------------------------------------



 



by such Person, and second to Partnership Units which, but for such remedies,
would have been Constructively Owned (but not actually owned) by such Person,
pro rata among the Persons who actually own such Partnership Units based upon
the relative number of the Partnership Units held by each such Person.

I-6